Exhibit 10.1

 

 

EXECUTION COPY

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



SALE AND SERVICING AGREEMENT

 

by and among

 

HERCULES CAPITAL FUNDING TRUST 2019-1,
as the Issuer,

 

HERCULES CAPITAL FUNDING 2019-1 LLC,
as the Trust Depositor,

 

HERCULES CAPITAL, INC.
as the Seller and as the Servicer,

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as the Trustee, Backup Servicer, Custodian and Paying Agent

 

Dated as of January 22, 2019

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


Hercules Capital Funding Trust 2019-1
Asset-Backed Notes

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

    Page       

ARTICLE 1. DEFINITIONS

2

Section 1.01.

Definitions

2

Section 1.02.

Usage of Terms

39

Section 1.03.

Section References

39

Section 1.04.

Calculations

39

Section 1.05.

Accounting Terms

40

ARTICLE 2. ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

40

Section 2.01.

Creation and Funding of Issuer; Transfer of Loan Assets

40

Section 2.02.

Conditions to Transfer of Initial Loan Assets to Issuer

42

Section 2.03.

Acceptance by Issuer

44

Section 2.04.

Conveyance of Substitute Loans

44

Section 2.05.

Optional Sales of Loans

46

Section 2.06.

Optional Substitution of Loans

46

Section 2.07.

Acquisition of Additional Loans

47

Section 2.08.

Release of Excluded Amounts

49

Section 2.09.

Delivery of Documents in the Loan File

50

Section 2.10.

Limitations on Optional Sale and Substitution

50

Section 2.11.

Certification by Custodian; Possession of Loan Files

51

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

52

Section 3.01.

Representations and Warranties Regarding the Trust Depositor

53

Section 3.02.

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate

57

Section 3.03.

[Reserved]

57

Section 3.04.

Representations and Warranties Regarding the Required Loan Documents

57

Section 3.05.

[Reserved]

57

Section 3.06.

Representations and Warranties Regarding the Servicer

57

Section 3.07.

Representations of the Backup Servicer

59

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Page     

ARTICLE 4. PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

60

Section 4.01.

Custody of Loans

60

Section 4.02.

Filing

61

Section 4.03.

Changes in Name, Organizational Structure or Location

61

Section 4.04.

Costs and Expenses

61

Section 4.05.

Sale Treatment

61

Section 4.06.

Separateness from Trust Depositor

62

ARTICLE 5. SERVICING OF LOANS

62

Section 5.01.

Appointment and Acceptance

62

Section 5.02.

Duties of the Servicer and the Backup Servicer

62

Section 5.03.

Liquidation of Loans

69

Section 5.04.

[Reserved.]

70

Section 5.05.

Maintenance of Insurance

70

Section 5.06.

Collection of Certain Loan Payments

70

Section 5.07.

Access to Certain Documentation and Information Regarding the Loans

71

Section 5.08.

Satisfaction of Collateral and Release of Loan Files

71

Section 5.09.

Scheduled Payment Advances; Servicing Advances and Nonrecoverable Advances

73

Section 5.10.

Title, Management and Disposition of Foreclosed Property

74

Section 5.11.

Servicing Compensation

76

Section 5.12.

Assignment; Resignation

76

Section 5.13.

Merger or Consolidation of Servicer

77

Section 5.14.

Limitation on Liability of the Servicer and Others

77

Section 5.15.

Determination of Reserve Account Required Balance

78

Section 5.16.

Rights of and Limitation of Liability of Backup Servicer

78

ARTICLE 6. COVENANTS OF THE TRUST DEPOSITOR

79

Section 6.01.

Legal Existence

79

Section 6.02.

[Reserved]

79

Section 6.03.

Security Interests

79

Section 6.04.

Delivery of Collections

80

Section 6.05.

Regulatory Filings

80

Section 6.06.

Compliance with Law

80

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       

Section 6.07.

Activities; Transfers of Notes or Certificates by Trust Depositor

80

Section 6.08.

Indebtedness

80

Section 6.09.

Guarantees

81

Section 6.10.

Investments

81

Section 6.11.

Merger; Sales

81

Section 6.12.

Distributions

81

Section 6.13.

Other Agreements

81

Section 6.14.

Separate Legal Existence

82

Section 6.15.

Location; Records

82

Section 6.16.

Liability of Trust Depositor

82

Section 6.17.

Bankruptcy Limitations

82

Section 6.18.

Limitation on Liability of Trust Depositor and Others

83

Section 6.19.

Payments from Obligors

83

ARTICLE 7. ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS;

83

Section 7.01.

Distribution Account; Lockbox Account and Other Accounts

83

Section 7.02.

Reserve Account

84

Section 7.03.

Collection Account

85

Section 7.04.

Reinvestment Account

88

Section 7.05.

Securityholder Distributions

88

Section 7.06.

Allocations and Distributions

89

ARTICLE 8. SERVICER DEFAULT; SERVICER TRANSFER

89

Section 8.01.

Servicer Default

93

Section 8.02.

Servicer Transfer

94

Section 8.03.

Acceptance by Successor Servicer; Reconveyance; Successor Servicer to Act

95

Section 8.04.

Notification to Securityholders

97

Section 8.05.

Effect of Transfer

98

Section 8.06.

Database File

98

Section 8.07.

Waiver of Defaults

98

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       

ARTICLE 9. REPORTS

98

Section 9.01.

Monthly Reports

98

Section 9.02.

Quarterly Reports

99

Section 9.03.

Preparation of Reports; Officer’s Certificate

100

Section 9.04.

Other Data; Obligor Financial Information

100

Section 9.05.

Annual Report of Accountants

102

Section 9.06.

Statements of Compliance from Servicer

103

Section 9.07.

[Reserved]

103

Section 9.08.

Notices of Event of Default, Servicer Default or Rapid Amortization Event

103

Section 9.09.

Trustee’s Right to Examine Servicer Records, Audit Operations and Deliver
Information to Noteholders

103

ARTICLE 10. TERMINATION

104

Section 10.01.

Optional Redemption of Notes; Rights of Certificateholders Following
Satisfaction and Discharge of Indenture

104

Section 10.02.

Termination

105

ARTICLE 11. REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

105

Section 11.01.

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties

105

Section 11.02.

Reassignment of Repurchased or Substituted Loans

106

ARTICLE 12. INDEMNITIES

106

Section 12.01.

Indemnification by Servicer

106

Section 12.02.

Indemnification by Trust Depositor

107

Section 12.03.

Survival

108

ARTICLE 13. MISCELLANEOUS

108

Section 13.01.

Amendment

108

Section 13.02.

[Reserved]

108

Section 13.03.

Governing Law

109

Section 13.04.

Notices

110

Section 13.05.

Severability of Provisions

113

Section 13.06.

Third Party Beneficiaries

113

 

-iv-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

    Page       

Section 13.07.

Counterparts

113

Section 13.08.

Headings

114

Section 13.09.

No Bankruptcy Petition; Disclaimer

114

Section 13.10.

Jurisdiction

114

Section 13.11.

Tax Characterization

114

Section 13.12.

[Reserved]

115

Section 13.13.

Limitation of Liability of Owner Trustee

115

Section 13.14.

[Reserved]

115

Section 13.15.

No Partnership

115

Section 13.16.

Successors and Assigns

115

Section 13.17.

Acts of Holders

115

Section 13.18.

Duration of Agreement

116

Section 13.19.

Limited Recourse

116

Section 13.20.

Confidentiality

116

Section 13.21.

Non-Confidentiality of Tax Treatment

117

 

-v-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A

Form of Assignment

A‑1

Exhibit B

Form of Closing Certificate of Trust Depositor

B‑1

Exhibit C

Form of Closing Certificate of Servicer/Seller

C‑1

Exhibit D

Form of Liquidation Report

D‑1

Exhibit E

EU Retention Undertaking Letter

E‑1

Exhibit F

Servicer Officer’s Certificate

F‑1

Exhibit G

List of Loans

G‑1

Exhibit H-1

Form of Quarterly Report

H‑1

Exhibit H-2

Form of Monthly Report

H‑2

Exhibit I

[Reserved]

I‑1

Exhibit J

[Reserved]

J‑1

Exhibit K

Form of Annual Certification Regarding Required Loan Documents

K‑1

Exhibit L‑1

Form of Initial Certification

L‑1

Exhibit L‑2

Form of Final Certification

L‑2

Exhibit M

Form of Request for Release of Documents

M‑1

 

-vi-

--------------------------------------------------------------------------------

 

 

SALE AND SERVICING AGREEMENT

 

THIS SALE AND SERVICING AGREEMENT, dated as of January 22, 2019, is by and
among:

 

 

(1)

HERCULES CAPITAL FUNDING TRUST 2019-1, a statutory trust created and existing
under the laws of the State of Delaware (together with its successors and
assigns, the “Issuer”);

 

 

(2)

HERCULES CAPITAL FUNDING 2019-1 LLC, a Delaware limited liability company, as
the trust depositor (together with its successor and assigns, in such capacity,
the “Trust Depositor”);

 

 

(3)

HERCULES CAPITAL, INC., a Maryland corporation (together with its successors and
assigns, “Hercules”), as the servicer (together with its successors and assigns,
in such capacity, the “Servicer”), and as the seller (together with its
successors and assigns, in such capacity, the “Seller”); and

 

 

(4)

U.S. BANK NATIONAL ASSOCIATION (together with its successors and assigns, “U.S.
Bank”), not in its individual capacity but as the trustee (together with its
successors and assigns, in such capacity, the “Trustee”), not in its individual
capacity but as the backup servicer (together with its successors and assigns,
in such capacity, the “Backup Servicer”) and not in its individual capacity but
as the custodian (together with its successors and assigns in such capacity, the
“Custodian”) and not in its individual capacity but as paying agent (together
with its successors and assigns in such capacity, the “Paying Agent”).

 

R E C I T A L S

 

WHEREAS, in the regular course of its business, the Seller originates and/or
otherwise acquires Loans (as defined herein);

 

WHEREAS, the Trust Depositor acquired the Initial Loans from the Seller and may
acquire from time to time thereafter certain Additional Loans and Substitute
Loans;

 

WHEREAS, it is a condition to the Trust Depositor’s acquisition of the Initial
Loans, any Additional Loans and any Substitute Loans from the Seller that the
Seller make certain representations and warranties regarding the Loan Assets for
the benefit of the Trust Depositor as well as the Issuer;

 

WHEREAS, on the Closing Date, the Trust Depositor will sell, convey and assign
all its right, title and interest in the Initial Loan Assets and certain other
assets to the Issuer as provided herein;

 

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof;

 

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof; and

 

WHEREAS, the Backup Servicer is willing to provide backup servicing for the Loan
Assets.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Section 1.01.     Definitions.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“1940 Act” means the Investment Company Act of 1940, as amended.

 

“Additional Loan” means one or more Loans transferred by the Seller to the Trust
Depositor and by the Trust Depositor to the Issuer under and in accordance with
Section 2.07.

 

“Additional Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor following the Closing Date in connection with the conveyance of one or
more Additional Loans pursuant to Section 2.07, which assets shall include the
Trust Depositor’s right, title and interest in the following:

 

(i)     the Additional Loans listed in the related Subsequent List of Loans and
all monies due, to become due or paid in respect thereof accruing on and after
the Additional Loan Cutoff Date and all Insurance Proceeds, Liquidation Proceeds
and other recoveries thereon, in each case as they arise after the Additional
Loan Cutoff Date;

 

(ii)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(iii)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(iv)     all collections and Records (including Computer Records) with respect
to the foregoing;

 

(v)     all documents relating to the applicable Loan Files; and

 

2

--------------------------------------------------------------------------------

 

 

(vi)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

“Additional Loan Cutoff Date” means each date on or after the Closing Date on
which an Additional Loan is transferred to the Issuer.

 

“Adjusted Pool Balance” means, as of any Payment Date, Reference Date and
Transfer Date, the Pool Balance (as of the last day of the related Collection
Period, for any Reference Date or Payment Date, or as of such Transfer Date in
the case of any Transfer Date) minus, without duplication, (a) the Excess
Concentration Amounts (as of the last day of the related Collection Period, for
any Reference Date or Payment Date, or as of such Transfer Date in the case of
any Transfer Date), as applicable, minus (b) the aggregate Outstanding Loan
Balance of all Delinquent Loans and Restructured Loans as of such date.

 

“Administration Agreement” means the Administration Agreement, as amended,
supplemented or otherwise modified and in effect from time to time, dated as of
the Closing Date, among the Issuer, the Administrator, the Owner Trustee and the
Trustee.

 

“Administrative Expense Cap” means for all fees, expenses and indemnity payments
due and owing with respect to each of the Trustee, the Owner Trustee, the Backup
Servicer, the Custodian, the Split Loan Agent, if any, the Paying Agent and the
Lockbox Bank pursuant to clause 1 of Section 7.06(a), prior to the occurrence of
an Event of Default, collectively, an aggregate annual maximum amount of
$500,000 (for the year ending on the first anniversary of the Closing Date and
each year ending on each subsequent anniversary thereof), provided, however,
that any amounts in respect of indemnification owing to the Backup Servicer as
Successor Servicer shall not be subject to the Administrative Expense Cap. After
the occurrence of an Event of Default that is continuing, the Administrative
Expense Cap will not apply to indemnity payments to the Trustee, the Owner
Trustee, the Backup Servicer, the Custodian, the Split Loan Agent (if any), the
Paying Agent and the Lockbox Bank. If the Administrative Expense Cap is reached,
all amounts owed to such parties above the Administrative Expense Cap will be
paid pursuant to clause 6 of Section 7.06(a) and clause 3 of the Section 7.06(b)
and will again be paid pursuant to clause 1 of the Section 7.06(a) beginning on
the next anniversary of the Closing Date until the Administrative Expense Cap is
again reached for such year.

 

“Administrative Expenses” means fees and expenses (excluding amounts related to
indemnification) due or accrued with respect to any Payment Date and payable by
the Issuer:

 

(a)     to any Person in respect of any governmental fee, charge or tax in
relation to the Issuer;

 

3

--------------------------------------------------------------------------------

 

 

(b)     to the Trustee, the Lockbox Bank, the Custodian, the Paying Agent and
the Split Loan Agent (if any), (i) any monthly fees to be paid to it pursuant to
the Transaction Documents, (ii) any additional fees, expenses or other amounts
due and owing thereto and (iii) if a Successor Servicer is being appointed, any
Servicing Transfer Costs incurred by the Trustee;

 

(c)     to the Owner Trustee, (i) any monthly fees to be paid to it pursuant to
the Transaction Documents and (ii) any additional fees, expenses or other
amounts due and owing thereto;

 

(d)     to the Backup Servicer, (i) the Backup Servicer Fee to be paid to it
pursuant to the Transaction Documents, (ii) any additional fees, expenses or
other amounts due and owing thereto and (iii) fees and expenses and other
amounts payable to the Backup Servicer in connection with a Servicer Transfer
pursuant to Section 8.02(c);

 

(e)     to the Independent Accountants, agents and counsel of the Issuer for
fees and expenses including, but not limited to, audit fees and expenses, and to
the Servicer for expenses and other amounts (excluding the Servicing Fee, any
Scheduled Payment Advances and any Servicing Advances) payable under this
Agreement;

 

(f)     to the Trustee, for unpaid fees and expenses (including fees and
expenses of its agents and counsel) incurred in the exercise of its rights and
remedies on behalf of the Securityholders pursuant to Article V of the
Indenture; and

 

(g)     to KBRA for its surveillance fees in relation to the Notes;

 

provided that Administrative Expenses will not include (I) any amounts due or
accrued with respect to the actions taken on or in connection with the Closing
Date, (II) any principal of or interest on any Notes or (III) amounts payable to
Trustee and the Owner Trustee in respect of indemnification.

 

“Administrator” means Hercules, as administrator pursuant to the Administration
Agreement.

 

4

--------------------------------------------------------------------------------

 

 

“Advance Rate” means for any Payment Date, with respect to each Loan included in
the Collateral as of the related Reference Date, an amount to be determined by
the number of obligors as set forth below:

 

# of

Obligors

 

Advance

Rate

10 or fewer

 

N/A (Rapid

Amortization

Event)

11-14

 

60%

15-29

 

65%

30

 

66%

31

 

67%

32

 

68%

33

 

69%

34 or more

 

70%

 

“Affiliate” of any specified Person means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person, or is a director or officer of such Person; provided that for purposes
of determining whether any Loan is an Eligible Loan or any Obligor is an
Eligible Obligor, the term Affiliate shall not include any Affiliate
relationship which may exist solely as a result of direct or indirect ownership
of, or control by, a common owner which is a financial institution, fund or
other investment vehicle which is in the business of making diversified
investments including investments independent from the Loans. For the purposes
of this definition, “control” (including the terms “controlling,” “controlled
by” and “under common control with”), when used with respect to any specified
Person means the possession, direct or indirect, of the power to vote 25% or
more of the voting securities of such Person or to direct or cause the direction
of the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. Each of the Trustee and the Owner
Trustee may conclusively presume that a Person is not an Affiliate of another
Person unless a Responsible Officer of such trustee has actual knowledge to the
contrary.

 

“Agented Loan” means, any Loan with respect to which, (a) the Loan is originated
or purchased by the Seller in accordance with the Credit and Collection Policy
as a part of a syndicated loan transaction that has been fully consummated prior
to such Loan becoming part of the Collateral, (b) the Issuer, as assignee of the
Loan, has all of the rights (including without limitation voting rights) of the
Seller with respect to such Loan and the Seller’s right, title and interest in
and to the Related Property, (c) the Loan is secured by an undivided interest in
the Related Property that also secures and is shared by, on a pro rata basis,
all other holders of such Obligor’s notes of equal priority issued in such
syndicated loan transaction and (d) the Seller (or a wholly owned subsidiary of
the Seller) is the lead agent or collateral agent for all lenders in such
syndicated loan transaction and receives payment directly from the Obligor and
may collect such payments on behalf of such lenders.

 

“Aggregate Outstanding Loan Balance” means, as of any date, the sum of the
Outstanding Loan Balance for each Loan owned by the Issuer.

 

5

--------------------------------------------------------------------------------

 

 

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of the Notes on
such date.

 

“Agreement” means this Sale and Servicing Agreement, as amended, modified,
waived, supplemented or restated from time to time in accordance with the terms
hereof.

 

“Applicable Law” means, for any Person or property of such Person, all existing
and future applicable laws, rules, regulations (including proposed, temporary
and final income tax regulations), statutes, treaties, codes, ordinances,
permits, certificates, orders and licenses of and interpretations by any
Governmental Authority (including, without limitation, usury laws, the Federal
Truth in Lending Act, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System), the Customer Identification Program
requirements established under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Title III of Pub. L. 107 56 (signed into law October 26, 2001) and its
implementing regulations (collectively, USA PATRIOT Act), the Financial Crimes
Enforcement Network’s (FinCEN) Customer Due Diligence Requirements and such
other laws, rules, regulations and executive orders in effect from time to time
applicable to banking institutions and applicable judgments, decrees,
injunctions, writs, awards or orders of any court, arbitrator or other
administrative, judicial, or quasi-judicial tribunal or agency of competent
jurisdiction.

 

“Applicable Premium” means (i) prior to the end of the Reinvestment Period, the
Make-Whole Premium; and (ii) $0 thereafter.

 

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and the Related
Property by the Trust Depositor to the Issuer.

 

“Available Funds” means, with respect to any Payment Date, an amount equal to
the sum of, without duplication, (a) Collections received during the related
Collection Period; (b) interest earned on and any other investment earnings with
respect to funds on deposit in each of the Collection Account and the Reserve
Account during the related Interest Period; and (c) any Scheduled Payment
Advances deposited into the Collection Account on the related Reference Date.

 

“Backup Servicer” has the meaning provided in the Preamble.

 

“Backup Servicer Fee” means the annual administration fee payable to the Backup
Servicer as provided in the fee letter agreement between the Issuer and U.S.
Bank.

 

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

 

“Beneficial Owner” shall have the meaning provided in the Indenture.

 

6

--------------------------------------------------------------------------------

 

 

“Borrowing Base” means, for any Payment Date, the sum of (A) the product of (x)
the Advance Rate and (y) the Adjusted Pool Balance, (B) the amount on deposit in
the Reinvestment Account (including for the avoidance of doubt, any capital
contributions), and (C) all Principal Collections in the Collection Account
anticipated to be deposited into the Reinvestment Account on such Payment Date
(or the related Payment Date, as applicable) pursuant to Section 7.06(b), in
each case determined as of the related Reference Date.

 

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions in New York, New York, Palo Alto, California,
Wilmington, Delaware, Boston, Massachusetts, or St. Paul, Minnesota are
authorized or obligated by law or executive order to be closed.

 

“Cash Yield Rate” means, for any Loan, a rate of return inclusive of interest,
scheduled principal and fees for such Loan.

 

“Certificate” means the Hercules Capital Funding Trust 2019-1 Certificate
representing a beneficial ownership interest in the Issuer and issued pursuant
to the Trust Agreement.

 

“Certificate Account” shall have the meaning provided in Section 5.01 of the
Trust Agreement.

 

“Certificate Register” shall have the meaning provided in the Trust Agreement.

 

“Certificateholder” means the registered holder of the Certificate.

 

“Closing Date” means January 22, 2019.

 

“Co-Agented Loan” means, any Loan with respect to which, (a) the Loan is
originated or purchased by the Seller in accordance with the Credit and
Collection Policy as a part of a syndicated loan transaction that has been fully
consummated prior to such Loan becoming part of the Collateral, (b) the Issuer,
as assignee of the Loan, has all of the rights (including without limitation
voting rights) of the Seller with respect to such Loan and the Seller’s right,
title and interest in and to the Related Property, (c) the Loan is secured by an
undivided interest in the Related Property that also secures and is shared by,
on a pro rata basis, all other holders of such Obligor’s notes of equal priority
issued in such syndicated loan transaction and (d) either (i) the Seller (or a
wholly owned subsidiary of the Seller) is a co-agent, collateral agent or paying
agent in such syndicated loan transaction, (ii) neither the Seller nor any other
lender is deemed to be the collateral agent in such syndicate loan transaction,
or (iii) the Seller receives payment directly from the Obligor thereof on behalf
of itself (but not on behalf of any other holders of such Obligor’s notes) and
no other holder of such Obligor’s notes (nor any affiliate thereof) is
identified as the lead agent, collateral agent or paying agent in such
syndicated loan transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
legislation thereto.

 

7

--------------------------------------------------------------------------------

 

 

“Collateral” means, as of any date, the “Indenture Collateral,” as such term is
defined in the Indenture.

 

“Collection Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.03(a).

 

“Collection Period” means, with respect to the first Payment Date, the period
from and including the Cutoff Date to the close of business February 4, 2019,
and for any Payment Date thereafter, the period from and including the fifth day
of the calendar month in which the prior Payment Date occurred to the fourth day
of the calendar month in which such Payment Date occurs.

 

“Collections” means the aggregate of Interest Collections and Principal
Collections.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Computer Records” means the computer records generated by the Servicer that
provide information relating to the Loans and that were used by the Seller in
selecting the Loans conveyed by the Trust Depositor to the Issuer pursuant to
Section 2.01 (and any Additional Loans conveyed by the Trust Depositor to the
Issuer pursuant to Section 2.07 and Substitute Loans conveyed by the Trust
Depositor to the Issuer pursuant to Section 2.04 and Section 2.06,
respectively).

 

“Continued Error” shall have the meaning provided in Section 8.03(e).

 

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

“Corporate Trust Office” means, with respect to the Trustee, the Owner Trustee
or the Backup Servicer, as applicable, the office of the Trustee, the Owner
Trustee or the Backup Servicer at which at any particular time its corporate
trust business with respect to the transaction shall be principally
administered, which offices at the date of the execution of this Agreement are
located at the addresses set forth in Section 13.04.

 

“Credit and Collection Policy” means the policies and procedures of the Seller
and Servicer with respect to underwriting, credit monitoring, investment
grading, collection and servicing of Life Sciences Loans and Technology Loans in
effect on the Cutoff Date, including without limitation the valuation policy and
procedures of the Seller and Servicer and the Credit Monitoring Guidelines, in
each case as amended, modified or supplemented from time to time, a description
of which has been provided to the Trust Depositor, the Issuer, the Owner Trustee
and the Trustee; and, with respect to any Successor Servicer (including for the
avoidance of doubt the Backup Servicer in such capacity), the written credit and
collection policies and procedures of such Person at the time such Person
becomes a Successor Servicer.

 

8

--------------------------------------------------------------------------------

 

 

“Credit Monitoring Guidelines” means the written Valuation Policy and Procedures
of the Seller and Servicer dated October 2014 and in effect as of the Cutoff
Date, as amended, modified or supplemented from time to time.

 

“Curtailment” means, with respect to a Loan, any payment of principal received
by the Issuer during a Collection Period as part of a payment allocable to a
Loan that is in excess of the principal portion of the Scheduled Payment due for
such Collection Period and which is not intended to satisfy the Loan in full,
nor is intended to cure a delinquency including any accelerated amortization due
to structural features of the related Loan.

 

“Custodian” has the meaning provided in the Preamble.

 

“Cutoff Date” means with respect to (i) the Initial Loans, the Initial Cutoff
Date or (ii) any Additional Loan or Substitute Loan, the related Transfer Date.

 

“Cutoff Date Pool Balance” shall have the meaning provided in Section 2.10.

 

“Defaulted Loan” means a Loan in the Collateral as to which the earliest of the
following has occurred: (i) any payment, or any part of any payment, due under
such Loan (taking into account any waivers or modifications granted by the
Servicer on such Loan) has become 120 days or more delinquent, whether or not
the Servicer has foreclosed upon the related Collateral; (ii) the Servicer has
foreclosed upon and sold the related collateral; (iii) 90 days has elapsed since
the related Collateral was foreclosed upon by the Servicer; or (iv) the Servicer
has determined in accordance with its customary practices that the Loan is
uncollectible; provided if the principal amount of a Loan is reduced, written
down or written off by the Servicer, the portion of such Loan (but not the whole
Loan) that is so reduced, written down or written off shall be deemed to be a
Defaulted Loan; provided, however, that any Loan that the Seller or the Trust
Depositor is obligated to and does repurchase or purchase under this Agreement
or any Loan that has been substituted and replaced by the Issuer with a
Substitute Loan pursuant to Section 2.04 and Section 2.06 will not be deemed to
be a Defaulted Loan.

 

“Distribution Account” means the non-interest bearing trust account so
designated and established and maintained pursuant to Section 7.01.

 

“Delinquent Loan” means a Loan which is more than forty-five (45) days
delinquent in payment; provided, however, that any Loan that has been
substituted and replaced by the Issuer with a Substitute Loan pursuant to
Section 2.04 and Section 2.06 will not be deemed to be a Delinquent Loan.

 

“Dollar” and “$” means the lawful currency of the United States.

 

“EBITDA” means, with respect to any Loan, (i) “EBITDA” of the Obligor under such
Loan or (ii) if the Underlying Loan Agreement for such Loan do not require an
Obligor to calculate EBITDA, “operating income” (or such similar financial
measurement), in each case as calculated and reported in accordance with the
Underlying Loan Agreement for such Loan and with such adjustments as the
Servicer determines to be appropriate in accordance with the Servicing Standard.

 

9

--------------------------------------------------------------------------------

 

 

“ECA Calculation Balance” means, for any Record Date, Payment Date or Transfer
Date means the sum of (i) the Pool Balance as of the last day of the related
Collection Period (or for any Transfer Date, such Transfer Date), (ii) all funds
on deposit in the Reinvestment Account as of the last day of the related
Collection Period (or for any Transfer Date, as of such Transfer Date) and (iii)
all Principal Collections in the Collection Account that are anticipated to be
deposited in the Reinvestment Account on such Payment Date (or in the case of a
Record Date or Transfer Date, the immediately following Payment Date) pursuant
to Section 7.06(b).

 

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any state of the United States or the District of Columbia, or
any domestic branch of a foreign bank, having corporate trust powers and acting
as trustee for funds deposited in the related account, so long as any of the
securities of that depository institution has a credit rating from Moody’s or
another nationally recognized statistical rating organization in one of its
generic rating categories that signifies investment grade.

 

“Eligible Loan” means, (i) on and as of the Cutoff Date, in the case of the
Initial Loans, (ii) on and as of the Additional Loan Cutoff Date, in the case of
any Additional Loans, and (iii) on and as of the related Substitute Loan Cutoff
Date, in the case of any Substitute Loans, a Loan as to which each of the
following is true:

 

(a)     such Loan is either a Life Sciences Loan or a Technology Loan, has been
originated or purchased by the Seller in the ordinary course of the Seller’s
business and has been fully and properly executed by the parties thereto;

 

(b)     such Loan is not a commercial loan to an obligor that is generally a
later-stage, established company that is, at the time of origination of such
Loan, (i) not venture backed (ii) is generating positive EBITDA and (iii) cash
flow positive operations;

 

(c)     provides for periodic payments of interest and/or principal in cash,
which are due and payable on a monthly or quarterly basis;

 

(d)     the information provided to the Issuer and its assigns in respect of
such Loan pursuant to the Transaction Documents is true and correct in all
material respects;

 

(e)     provides for, in the event that such Loan is prepaid in whole, a
prepayment that fully pays the principal amount of such prepayment together with
interest and fees through the date of payment;

 

(f)     such Loan satisfies in all material respects the requirements under the
Credit and Collection Policy and was originated in accordance therewith;

 

10

--------------------------------------------------------------------------------

 

 

(g)     such Loan represents the legal, valid and binding payment obligation in
writing of the related Obligor, enforceable by the holder thereof in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity;

 

(h)     such Loan is not due from the United States or any state thereof or from
any agency, department or instrumentality of the United States or any state
thereof;

 

(i)     such Loan is secured by a valid, binding and enforceable first priority
or second priority perfected security interest (subject to Permitted Liens) in
favor of the underlying secured parties upon certain property of the Obligor
identified in the Loan documentation; provided that, if the Seller is the sole
lender, pursuant to the Underlying Loan Agreement, immediately prior to its
conveyance, transfer, contribution and assignment by the Seller to the Trust
Depositor and by the Trust Depositor to the Issuer, such Loan is secured by a
valid, binding and enforceable first priority or second priority perfected
security interest (subject to Permitted Liens) in favor of the Seller, which
security interest in favor of the Seller has been assigned by the Seller to the
Trust Depositor, by the Trust Depositor to the Issuer, and pledged by the Issuer
to the Trustee;

 

(j)     such Loan is not subject to any right of rescission, setoff,
counterclaim or defense, including the defense of usury, and the operation of
any of the terms of any contract, or the exercise of any right thereunder, will
not render such contract unenforceable in whole or in part or subject to any
right of rescission, setoff, counterclaim or defense, including the defense of
usury, and neither the Seller nor the Trust Depositor has received written
notice of the assertion of any such right of rescission, setoff, counterclaim or
defense asserted with respect thereto;

 

(k)     such Loan does not have liens or claims (other than Permitted Liens)
that exist or have been filed for work, labor or materials or unpaid state or
federal taxes relating to collateral that are prior to, or equal or coordinate
with, the security interest in such collateral created by the related Underlying
Loan Agreement, except for such liens or claims that have been waived or
modified as permitted hereunder;

 

(l)     the Servicer is not aware that any default, breach, violation or event
permitting acceleration under the terms of any Underlying Loan Agreement has
occurred and is continuing with respect to such Loan, nor is the Servicer aware
of any continuing condition with respect to such Loan that, with notice or the
lapse of time or both, would constitute a default, breach, violation or event
permitting acceleration under the terms of any contract, except for such
defaults, breaches, violations or events which have been or are permitted to be
waived or modified as permitted under the Servicing Standard and the Credit and
Collection Policy;

 

(m)     such Loan does not relate to property that has been foreclosed upon;

 

(n)     such Loan has not been sold, transferred, assigned or pledged to any
person other than the Issuer and has not been discharged;

 

11

--------------------------------------------------------------------------------

 

 

(o)     (i) immediately prior to the transfer of such Loan to the Trust
Depositor, the Seller had good and marketable title to such Loan free and clear
of all liens, encumbrances, security interests and rights of others (other than
Permitted Liens) and, immediately upon such transfer, the Trust Depositor shall
have good and marketable title to such Loan, free and clear of all liens,
encumbrances, security interests and rights of others; and (ii) immediately
prior to the transfer of such Loan to the Issuer, the Trust Depositor had good
and marketable title to such Loan free and clear of all liens, encumbrances,
security interests and rights of others (other than Permitted Liens) and,
immediately upon such transfer, the Issuer shall have good and marketable title
to such Loan, free and clear of all liens, encumbrances, security interests and
rights of others;

 

(p)     has been perfected against the related Obligor by all necessary action
under the relevant UCC, Personal Property Security Act or other applicable
statutes existing in jurisdictions in Canada that do not use the Personal
Property Security Act, or applicable statutes existing in the relevant
jurisdictions;

 

(q)     has not been originated in, and is not subject to the laws of, any
jurisdiction under which the sale, transfer, assignment and conveyance of such
contract under the Sale and Contribution Agreement, this Agreement or the pledge
of such Loan under the Indenture, is unlawful, void or voidable;

 

(r)     other than with respect to Noteless Loans and Participated Loans, such
Loan has only one original executed promissory note for each note relating to
such Loan;

 

(s)     such Loan was not due from an Obligor that was the subject of a
proceeding under the Bankruptcy Code or was bankrupt;

 

(t)     such Loan had a Cash Yield Rate, as determined by the Servicer in
accordance with the Credit and Collection Policy, of at least 6% per annum;

 

(u)     the Required Loan Documents relating to such Loan have been delivered to
the Custodian prior to the Closing Date, in the case of any Initial Loan, the
Transfer Date, in the case of any Additional Loan, or the applicable date of
substitution, in the case of any Substitute Loan;

 

(v)     such Loan had no payment due that was thirty-one (31) or more days past
due and such Loan was not a Defaulted Loan;

 

(w)     such Loan is due from an Obligor with its headquarters, principal place
of business and primary operations in the United States, Canada (other than in
the Province of Quebec), the United Kingdom, Australia or a member state of the
European Union;

 

(x)     such Loan is payable in U.S. Dollars;

 

12

--------------------------------------------------------------------------------

 

 

(y)      such Loan is in registered form for U.S. federal income tax purposes
(or in registered or bearer form if not a “registration-required obligation” as
defined in Section 163(f)(2)(A) of the Code);

 

(z)       such Loan has not been subject to waiver or modified, except as
permitted hereunder;

 

(aa)      as of the Transfer Date of such Loan, the Hercules Credit Score of the
Loan is Grade 3, Grade 2 or Grade 1;

 

(bb)     the origination of such Loan by the Seller and the transfer of such
Loan by the Seller to the Trust Depositor and by the Trust Depositor to the
Issuer have complied in all material respects with Applicable Law;

 

(cc)     no selection procedures believed by the Seller, the Trust Depositor or
the Servicer to be adverse to the interests of any Noteholder shall have been
employed in the selection of such Loan;

 

(dd)     all required notifications, if any, have been given to the collateral
agent, the paying agent and any other parties required by the Underlying Loan
Agreement of, and all required consents, if any, have been obtained with respect
to, the Seller’s assignment of such Loan and the Seller’s right, title and
interest in the Related Property to the Trust Depositor, the assignment thereof
to the Issuer and the Trustee’s security interest therein on behalf of the
Noteholders;

 

(ee)     the scheduled term to maturity of such Loan is no later than six months
prior to the Legal Final Payment Date;

 

(ff)     if such Loan is an Agented Loan, Co-Agented Loan or a Third Party
Agented Loan:

 

(i)     if the entity serving as the collateral agent of the security for all
notes of the Obligor issued under the applicable Underlying Loan Agreement has
changed from the time of the origination of the Loan, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the holders of the indebtedness of the Obligor under such facility have been
executed and filed or recorded as appropriate prior to such Loan becoming a part
of the Collateral;

 

(ii)     except as otherwise provided in the related intercreditor agreement,
the right to control certain actions of and replace the collateral agent and/or
the paying agent of the Obligor’s indebtedness under the facility may be
exercised by at least a majority in interest of all holders of such
indebtedness;

 

13

--------------------------------------------------------------------------------

 

 

(iii)     all required notifications, if any, have been given to the collateral
agent, the paying agent and any other parties required by the underlying loan
agreement of, and all required consents, if any, have been obtained with respect
to, the Seller’s assignment of such Loan and the Seller’s right title and
interest in the Related Property to the Trust Depositor, the assignment thereof
to the Issuer and the Trustee’s security interest therein on behalf of the
Noteholders; and

 

(iv)     all indebtedness of the Obligor of the same priority within each
facility is cross-defaulted, the Related Property securing such indebtedness is
held by the collateral agent for the benefit of all holders of such indebtedness
and all holders of such indebtedness (A) have an undivided pari passu interest
in the collateral securing such indebtedness, (B) share in the proceeds of the
sale or other disposition of such collateral on a pro rata basis and (C) may
transfer or assign their right, title and interest in the Related Property;

 

(gg)     all actions or additional actions (if any) necessary to perfect the
security interest and assignment of such Loan and any material Related Property
to the Trust Depositor, the Issuer, and the Trustee have been taken as of or
prior to the Transfer Date of such Loan;

 

(hh)     such Loan is not made to an Obligor doing business in the energy, clean
energy or alternative energy sector;

 

(ii)      such Loan shall not be a revolving line of credit or include any
unfunded commitment; and

 

(jj)      if such Loan is a floating rate Loan, such Loan either (i) has a
credit spread over the applicable floating rate index of no less than 3% or (ii)
a minimum total interest rate floor of at least 7.5%.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (c)(ii) of the definition of Permitted Investments.

 

“Enterprise Value” means, with respect to the Obligor of a Loan, as determined
by the Servicer on a quarterly basis as follows:

 

 

(a)

If such Obligor is a publicly-traded company, the public market capitalization
of such company; or

 

 

(b)

If such Obligor is a private company, a value based on (1) the market adjusted
implied value of the most recent round of financing of such Obligor or (2)
market multiples and the most recent financial statements of such Obligor;

 

14

--------------------------------------------------------------------------------

 

 

provided that the Servicer may adjust the Enterprise Value of an Obligor based
on such Obligor’s performance since the last round of financing.

 

“Error” shall have the meaning provided in Section 8.03(e).

 

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

 

“Excess Concentration Amounts” means, as to any Payment Date, the sum of the
following amounts (without duplication):

 

(a)     the amount by which the aggregate Outstanding Loan Balance of all Loans
made to any single Obligor (together with Affiliates thereof) in the Collateral
exceeds five percent (5%) of the ECA Calculation Balance; plus

 

(b)     the amount by which the aggregate Outstanding Loan Balance of all Loans
made to the five (5) largest Obligors (together, in each case, with Affiliates
thereof) in the Collateral (based on the aggregate Outstanding Loan Balance of
all Loans in the Collateral as of the Payment Date) exceeds twenty-three percent
(23%) of the ECA Calculation Balance; plus

 

(c)     the amount by which the aggregate Outstanding Loan Balance of all Loans
made to the ten (10) largest Obligors (together, in each case, with Affiliates
thereof) in the Collateral (based on the aggregate Outstanding Loan Balance of
all Loans in the Collateral as of the Payment Date) exceeds forty-four percent
(44%) of the ECA Calculation Balance;

 

(d)     the amount by which the aggregate Outstanding Loan Balance for
Technology Loans exceeds 40% of the ECA Calculation Balance;

 

(e)      the amount by which the aggregate Outstanding Loan Balance for fixed
rate Loans exceeds 85% of the ECA Calculation Balance;

 

(f)     the amount by which the aggregate Outstanding Loan Balance for Loans
with a Hercules Credit Score of Grade 3 or worse exceeds 35% of the ECA
Calculation Balance;

 

(g)     the amount by which the aggregate Outstanding Loan Balance for Loans
that have more than 15% of their original loan balance due at maturity exceeds
20% of the ECA Calculation Balance;

 

(h)     the amount by which the aggregate Outstanding Loan Balance for Life
Sciences Loans that have an original interest only period greater than 24 months
measured from the last credit action taken pursuant to the Credit and Collection
Policy exceeds 25% of the ECA Calculation Balance;

 

(i)     the amount by which the aggregate Outstanding Loan Balance for Loans
that are second lien Loans exceeds 15% of the ECA Calculation Balance;

 

15

--------------------------------------------------------------------------------

 

 

(j)     the amount by which the aggregate Outstanding Loan Balance for Loans
that are Participated Loans exceeds 15% of the ECA Calculation Balance;

 

(k)     the amount by which the aggregate Outstanding Loan Balance for Loans
with respect to which any Obligor material to the underwriting of such Loan does
not have its headquarters, principal place of business or primary operations in
the United States exceeds 20% of the ECA Calculation Balance; and

 

(l)     the amount by which the aggregate Outstanding Loan Balance for Loans
that are Participated Loans with respect to which the administrative agent on
the underlying Loans, other than the Seller or an affiliate thereof, does not
have an investment grade corporate rating issued by a national recognized
statistical rating organization, exceeds 5% of the ECA Calculation Balance.

 

provided, for the avoidance of doubt, that the Outstanding Loan Balance of all
Loans made to any single Obligor (together with Affiliates thereof) will be
assigned to the category above that results in the greatest excess amount and
will not be included in more than one category for any date of determination.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Amounts” means (a) any amount received by, on or with respect to any
Loan in the Collateral, which amount is attributable to the payment of any tax,
fee or other charge imposed by any Governmental Authority on such Loan, (b) any
amount representing escrows relating to taxes, insurance and other amounts in
connection with any Loan which is held in an escrow account for the benefit of
the related Obligor and the secured party pursuant to escrow arrangements, (c)
any amount with respect to any Loan substituted, sold, retransferred or replaced
under Sections 2.04, 2.05, 2.06 or 11.01, to the extent such amount is
attributable to a time after the effective date of such substitution, sale,
retransfer or replacement, (d) any origination fee retained by the Seller in
connection with the origination of any Loan, and (e) any amount permitted to be
retained by the Servicer as an Excluded Amount hereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation and any successor
thereto.

 

“Finance Charges” means, with respect to any Loan, any interest or finance
charges owing by an Obligor pursuant to or with respect to such Loan.

 

“Foreclosed Property” means Related Property acquired by the Issuer or a
subsidiary thereof for the benefit of the Noteholders in foreclosure or by other
legal process.

 

“Foreclosed Property Disposition” means the final sale of a Foreclosed Property
or of Repossessed Property. The proceeds of any “Foreclosed Property
Disposition” constitute part of the definition of Liquidation Proceeds.

 

“Global Note” shall have the meaning provided in the Indenture.

 

16

--------------------------------------------------------------------------------

 

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person or its property.

 

“Hercules” means Hercules Capital, Inc., a Maryland corporation, together with
its successors in interest.

 

“Hercules Credit Score” means, for any Obligor, the internal credit rating grade
assigned to such Obligor by the Seller in accordance with the Credit and
Collection Policy.

 

“Holder” means (a) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (b) with respect to a
Note, the Person in whose name such Note is registered in the Note Register;
provided that a Beneficial Owner of a Note shall be deemed a Holder of such Note
as provided in Section 13.17.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and the Trustee, as such agreement may be amended, modified, waived,
supplemented or restated from time to time.

 

“Independent” means, when used with respect to any specified Person, such Person
(a) is in fact independent of the Issuer, any other obligor on the Notes, the
Trust Depositor and any Affiliate of any of the foregoing Persons, (b) does not
have any direct financial interest or any material indirect financial interest
in the Issuer, any such other obligor, the Trust Depositor or any Affiliate of
any of the foregoing Persons and (c) is not connected with the Issuer, any such
other obligor, the Trust Depositor or any Affiliate of any of the foregoing
Persons as an officer, employee, trustee, partner, director or person performing
similar functions; provided that a Person that otherwise satisfies the
requirements of clauses (a) through (c) of this definition, but is a director,
officer or manager of a bankruptcy remote special purpose Affiliate of Hercules,
will be deemed to be Independent for purposes hereof.

 

“Independent Accountants” shall have the meaning provided in Section 9.05.

 

“Ineligible Loan” shall have the meaning provided in Section 11.01.

 

17

--------------------------------------------------------------------------------

 

 

“Initial Note Principal Balance” means $250,000,000.

 

“Initial Cutoff Date” means December 31, 2018.

 

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified for inclusion in the Collateral on the initial List of Loans required
to be delivered pursuant to Section 2.02(d).

 

“Initial Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor on the Closing Date pursuant to Section 2.01, which assets shall
include the Trust Depositor’s right, title and interest in the following:

 

(i)       the Initial Loans listed in the initial List of Loans and all monies
due, to become due or paid in respect thereof accruing on and after the Cutoff
Date and all Insurance Proceeds, Liquidation Proceeds and other recoveries
thereon, in each case as they arise after the Cutoff Date;

 

(ii)      all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(iii)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(iv)     the Transaction Accounts, together with all cash and investments in
each of the foregoing;

 

(v)      all collections and Records (including Computer Records) with respect
to the foregoing;

 

(vi)     all documents relating to the applicable Loan Files; and

 

(vii)   all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

“Initial Purchaser” means Guggenheim Securities, LLC.

 

18

--------------------------------------------------------------------------------

 

 

“Insolvency Event” means, with respect to a specified Person, (i) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
affairs, which decree or order shall remain unstayed or undismissed and in
effect for a period of 60 consecutive days; or (ii) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, or the consent by such Person to the entry of an order for relief in
an involuntary case under any such law, or the consent by such Person to the
appointment of or the taking of possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeding” means any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
liability and physical damage to or loss of the applicable Related Property,
including, but not limited to, title, hazard, life, accident and/or flood
insurance policies.

 

“Insurance Proceeds” means any amounts payable or any payments made on or with
respect to a Loan or the Related Property under any Insurance Policy which are
not applied or paid by the Obligor, the Servicer or, in the case of Co-Agented
Loans or Third Party Agented Loans, the party primarily responsible for
servicing such Loans, as applicable, to the restoration or repair of the Related
Property or released to the Obligor, another creditor or any other Person in
accordance with the Applicable Law, the Required Loan Documents, the Credit and
Collection Policy, the Servicing Standard and this Agreement, net of costs of
collection.

 

“Interest Amount” means, for each Interest Period, the sum of (A) product of (i)
the Interest Rate for such Interest Period, (ii) the Outstanding Principal
Balance of the Notes as of the first day of such Interest Period (after giving
effect to all distributions made on such day) and (iii) one-twelfth (or, in the
case of the first Interest Period, a fraction, the numerator of which is the
number of days from and after the Closing Date to and including the day before
the first Payment Date, and the denominator of which is 360) and (B) all unpaid
Interest Shortfalls from any prior Payment Dates (and interest accrued thereon
at the Interest Rate, to the extent permitted by law).

 

“Interest Collections” means the aggregate of:

 

(a)     all amounts deposited into the Collection Account in respect of:

 

19

--------------------------------------------------------------------------------

 

 

(i)      all payments received on or after the Cutoff Date on account of
interest on the Loans (including Finance Charges and other fees) and all late
payment, default and waiver charges; and

 

(ii)     the interest portion of any amounts received (x) in connection with the
purchase or repurchase of any Loan (but which shall exclude interest on Loans
accrued to the date of acquisition thereof by the Issuer purchased with
Principal Collections) and the amount of any adjustment for Substitute Loans and
(y) as Servicing Advances (if any); and

 

(iii)     amounts transferred from the Reserve Account or as a result of the
amount on deposit in the Reserve Account being in excess of the Reserve Account
Required Balance; plus

 

(b)     investment earnings on funds invested in Permitted Investments in the
Transaction Accounts (other than the Reserve Account); minus

 

(c)     the amount of any losses incurred in connection with investments in
Permitted Investments in the Transaction Accounts.

 

“Interest Period” means, for the first Payment Date, the period commencing on
the Closing Date and ending on and including the day before the first Payment
Date; and thereafter, the period commencing on a Payment Date and ending on and
including the day before the next Payment Date.

 

“Interest Rate” means the annual rate of interest payable with respect to the
Notes, which shall be equal to 4.703% per annum.

 

“Interest Shortfall” means, with respect to the Notes and any Payment Date, as
applicable, an amount equal to the excess, if any, of (a) the Interest Amount
over (b) the amount of interest actually paid to the Notes.

 

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement.

 

“KBRA” means Kroll Bond Rating Agency, Inc. and any successor thereto.

 

“Legal Final Payment Date” means February 22, 2028.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, and any financing lease having substantially the same
economic effect as any of the foregoing (including any UCC financing statement
or any similar instrument filed against a Person’s assets or properties).

 

20

--------------------------------------------------------------------------------

 

 

“Life Sciences Loan” means a Loan made to an Obligor that is a life sciences
company, including, but not limited to, a company involved in drug discovery and
development, drug delivery, medical devices and equipment, biotechnology tools,
specialty pharmaceuticals and therapeutic, diagnostic and surgical devices.

 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out-of-pocket expenses reasonably incurred by the Servicer (including
amounts paid to any Subservicer) and any reasonably allocated costs of counsel
(if any), in each case in accordance with the Servicer’s customary procedures in
connection with the repossession, refurbishing and disposition of any Related
Property securing such Loan upon or after the expiration or earlier termination
of such Loan and other out-of-pocket costs related to the liquidation of any
such Related Property, including the attempted collection of any amount owing
pursuant to such Loan if it is a Defaulted Loan, and, if requested by the
Trustee, the Servicer must provide to the Trustee a breakdown of the Liquidation
Expenses for any Loan along with any supporting documentation therefor.

 

“Liquidation Proceeds” means, with respect to any Defaulted Loan, whatever is
receivable or received when such Loan or the Related Property is sold,
liquidated, foreclosed, exchanged, or otherwise disposed of, whether such
disposition is voluntary or involuntary, and includes all amounts representing
late fees and penalties relating thereto net of, without duplication, (a)
Liquidation Expenses relating to such Loan or Related Property reimbursed to the
Servicer therefrom pursuant to the terms of this Agreement and (b) amounts
required to be released to other creditors, including any other costs, expenses
and taxes, or the related Obligor or grantor pursuant to applicable law or the
governing Required Loan Documents.

 

“Liquidation Report” shall have the meaning provided in Section 5.03(d).

 

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date attached to this
Agreement as Exhibit G, together with any Subsequent List of Loans amending the
most current List of Loans reflecting any Additional Loans and Substitute Loans
transferred to the Issuer on the related Additional Loan Cutoff Date or
Substitute Loan Cutoff Date, as applicable (together with, if applicable, a
deletion from such list of the related Loan or Loans with respect to which a
Substitution Event has occurred), and which list in each case (a) identifies by
account number each Loan included in the Collateral, and (b) sets forth as to
each such Loan (i) the Outstanding Loan Balance as of the Cutoff Date in the
case of the Initial Loans, the related Additional Loan Cutoff Date in the case
of Additional Loans and the related Substitute Loan Cutoff Date in the case of
Substitute Loans, (ii) the maturity date (iii) the Loan Type, (iv) whether such
Loan is a Co-Agented Loan or Third-Party Agented Loan (and the name of the agent
thereunder), (v) whether such Loan is a Noteless Loan or a Participated Loan and
(vi) whether evidence of filing of UCC-1 financing statements naming the Seller
as secured party with respect to such Loan are available.

 

21

--------------------------------------------------------------------------------

 

 

“Loan” means, to the extent transferred by the Trust Depositor to the Issuer, an
individual loan to an Obligor, or portion thereof made by the Seller including,
but not limited to, Agented Loans, Co-Agented Loans, Third Party Agented Loans
and Participated Loans.

 

“Loan Assets” means, collectively and as applicable, the Initial Loan Assets,
the Additional Loan Assets and the Substitute Loan Assets, as applicable.

 

“Loan File” means, with respect to any Loan and Related Property, (a) each of
the Required Loan Documents and (b) duly executed originals (to the extent
indicated on the Annex A to the List of Loans) or copies (including electronic
copies) of any credit agreement, intercreditor agreement, subordination
agreement, UCC financing statements (or similar instruments) and any amendments
to any of the foregoing, in each case, identified on Annex A to the List of
Loans with respect to such Loan and Related Property.

 

“Loan Rate” means, for each Loan and Collection Period, the current cash pay
interest rate for such Loan in such period, as specified in the related
Underlying Note, Underlying Loan Agreement or related Required Loan Documents.

 

“Loan Type” means, with respect to any Loan, means the characterization of such
Loan as a Technology Loan or Life Sciences Loan.

 

“Lockbox Account” means the segregated account so designated and established and
maintained pursuant to Section 7.01(a).

 

“Lockbox Bank” shall have the meaning provided in Section 7.01.

 

“Majority Noteholders” means, as of any date of determination, the Noteholders
evidencing at least 51% of the Aggregate Outstanding Principal Balance of all
Notes.

 

“Make-Whole Premium” means the positive difference, if any, between (a) the
present value, computed using a discount rate equal to the Treasury Rate plus
0.50%, of all interest (less the Interest Amount) and principal that would
otherwise be expected to be payable on the Notes assuming such Notes do not
amortize and are redeemed in full at the end of the Reinvestment Period at a
price of 100% of the Aggregate Outstanding Principal Balance as of such date
less (b) the Aggregate Outstanding Principal Balance of the Notes as of the
Redemption Date.

 

“Monthly Report” shall have the meaning provided in Section 9.01.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Nonrecoverable Advance” means any Scheduled Payment Advance or Servicing
Advance, as applicable, previously made in respect of a Loan or any Related
Property that, as determined by the Servicer in its reasonable, good faith
judgment, will not be ultimately recoverable from subsequent payments or
collections with respect to the applicable Loan including, without limitation,
payments or reimbursements from the related Obligor, Insurance Proceeds or
Liquidation Proceeds on or in respect of such Loan or Related Property.

 

22

--------------------------------------------------------------------------------

 

 

“Note” means any one of the notes of the Issuer, executed and authenticated in
accordance with the Indenture.

 

“Note Purchase Agreement” means the Note Purchase Agreement, dated January 14,
2019, by and among the Seller, the Trust Depositor, the Servicer, the Issuer,
the Initial Purchaser, and the Co-Managers.

 

“Note Register” shall have the meaning provided in Section 4.02(a) of the
Indenture.

 

“Noteholder” means each Person in whose name a Note is registered in the Note
Register; provided that a Beneficial Owner of a Note may be deemed a Holder of
such Note as provided in Section 13.17.

 

“Noteless Loan” means any Loan that, pursuant to the terms of the related credit
agreement (or equivalent document), is not evidenced by a note.

 

“Notice of Substitution” shall have the meaning provided in Section 2.06.

 

“Obligor” means, with respect to any Loan, any Person or Persons obligated to
make payments pursuant to or with respect to such Loan, including any guarantor
thereof, but excluding, in each case, any such Person that is an obligor or
guarantor that is in addition to the primary obligors or guarantors with respect
to the assets, cash flows or credit of which the related Loan is principally
underwritten.

 

“Offering Memorandum” means the Offering Memorandum dated January 15, 2019,
prepared in connection with the offer and sale of the Notes.

 

“Officer’s Certificate” means a certificate delivered to the Trustee signed by a
Responsible Officer of (i) the member of the Trust Depositor, (ii) the Servicer,
or (iii) the Owner Trustee, the Administrator, or any other Person acting on
behalf of the Issuer, as required by this Agreement or any other Transaction
Document.

 

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law, tax
law, bankruptcy law or UCC matters), for the Issuer, the Trust Depositor or the
Servicer, including Dechert LLP or other counsel reasonably acceptable to the
Owner Trustee or the Trustee, as the case may be.

 

“Optional Redemption” means a redemption of the Notes pursuant to Section 10.01
of the Indenture.

 

“Original Trust Agreement” shall have the meaning provided in Section 2.01.

 

23

--------------------------------------------------------------------------------

 

 

“Outstanding” shall have the meaning provided in Section 1.01 of the Indenture.

 

“Outstanding Loan Balance” of a Loan means, with respect to any date of
determination, the outstanding principal amount of such Loan.

 

“Outstanding Principal Balance” means, as of date of determination and with
respect to any Notes, the original principal amount of such Notes on the Closing
Date, as reduced by all amounts paid by the Issuer with respect to such
principal amount up to such date.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement. The Owner Trustee
will initially be Wilmington Trust, National Association.

 

“Owner Trustee Cap” means the portion of the Administrative Expense Cap reserved
for the Owner Trustee, subject to an annual maximum amount of $100,000.

 

“Participated Loans” means the Loans in which the Seller holds a participation
interest as of the Closing Date, the related Additional Loan Cutoff Date or the
related Substitute Loan Cutoff Date (if after the Closing Date), as the case may
be, which interest has been assigned to the Trust Depositor and the Issuer
pursuant to the Transfer and Servicing Agreements.

 

“Paying Agent” has the meaning provided in the Preamble.

 

“Payment Date” means the 20th day of each month, commencing in February 2019, or
if such day is not a Business Day, on the next succeeding Business Day.

 

“Percentage Interest” means, for the Holder of any Note of any class, the
fraction, expressed as a percentage, the numerator of which is the then current
Outstanding Principal Balance represented by such Note and the denominator of
which is the then current Outstanding Principal Balance of all Notes.

 

“Permitted Investments” means on any date of determination, book-entry
securities, negotiable instruments or securities represented by instruments in
registered form for U.S. federal income tax purposes (or in registered or bearer
form if not a “registered-required obligation” as defined in Section
163(f)(2)(A)) with maturities not exceeding the next Payment Date that evidence:

 

(i)      direct obligations of, and obligations fully guaranteed by, the United
States or any agency or instrumentality of the United States;

 

(ii)     demand deposits, time deposits or certificates of deposit of any
depository institution (including any affiliate of the Trust Depositor, the
Servicer, the Trustee or the Owner Trustee) or trust company incorporated under
the laws of the United States or any state thereof or the District of Columbia
(or any domestic branch of a foreign bank) and subject to supervision and
examination by Federal or state banking or depository institution authorities
(including depository receipts issued by any such institution or trust company
as custodian with respect to any obligation referred to in clause (i) above or a
portion of such obligation for the benefit of the holders of such depository
receipts); provided that at the time of the investment or contractual commitment
to invest therein (which shall be deemed to be made again each time funds are
reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a person other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating from Moody’s of “P-1” or from another nationally
recognized statistical rating organization in its highest investment category,
in each case, as notified to the Trustee in writing by the Issuer (or the
Servicer on its behalf);

 

24

--------------------------------------------------------------------------------

 

 

(iii)     commercial paper (including commercial paper of any affiliate of the
Trust Depositor, the Servicer, the Trustee or the Owner Trustee) having, at the
time of the investment or contractual commitment to invest therein, a rating
from Moody’s of “P-1” or from another nationally recognized statistical rating
organization in its highest investment category, in each case, as notified to
the Trustee in writing by the Issuer (or the Servicer on its behalf);

 

(iv)     investments in money market funds (including funds for which the Trust
Depositor, the Servicer, the Trustee or the Owner Trustee or any of their
respective affiliates is investment manager or advisor) having a rating from
Moody’s of “Aaa (mf)” or from another nationally recognized statistical rating
organization in its highest investment category, in each case, as notified to
the Trustee in writing by the Issuer (or the Servicer on its behalf);

 

(v)      banker’s acceptances issued by any depository institution or trust
company referred to in clause (ii) above; and

 

(vi)     repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause (ii)
above.

 

The Trustee may purchase or sell to itself or an Affiliate, as principal or
agent, the Permitted Investments described above.

 

“Permitted Liens” means

 

(i)     with respect to the interest of the Seller, the Trust Depositor and the
Issuer in the Loans included in the Collateral: (a) Liens in favor of the Trust
Depositor created pursuant to the Sale and Contribution Agreement and
transferred to the Issuer pursuant hereto, (b) Liens in favor of the Issuer
created pursuant to this Agreement, (c) Liens in favor of the Trustee created
pursuant to the Indenture and/or this Agreement, and (d) Liens, if any, which
have priority over first priority perfected security interests in the Loans or
any portion thereof under the UCC or any other Applicable Law; and

 

25

--------------------------------------------------------------------------------

 

 

(ii)     with respect to the interest of the Seller, the Trust Depositor and the
Issuer in the other Collateral (including any Related Property): (a)
materialmen’s, warehousemen’s, mechanics’ and other Liens arising by operation
of law in the ordinary course of business for sums not due or sums that are
being contested in good faith, (b) purchase money security interests in certain
items of equipment, (c) Liens for state, municipal and other local taxes if such
taxes shall not at the time be due and payable or the validity or amount thereof
is currently being contested by an appropriate Person in good faith by
appropriate proceedings, (d) other customary Liens permitted with respect
thereto consistent with the Credit and Collection Policy or the Servicing
Standard, (e) Liens in favor of the Trust Depositor created by the Seller and
transferred by the Trust Depositor to the Issuer pursuant to this Agreement, (f)
Liens in favor of the Issuer created pursuant to this Agreement, (g) Liens in
favor of the Trustee created pursuant to the Indenture and/or this Agreement,
and (h) with respect to Agented Loans, Co-Agented Loans and Third Party Agented
Loans, Liens in favor of the lead agent, the collateral agent or the paying
agent on behalf of all holders of indebtedness of such Obligor under the related
facility.

 

“Person” means any individual, corporation, estate, partnership, business or
statutory trust, limited liability company, sole proprietorship, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof or other entity.

 

“Physical Note” shall have the meaning provided in the Indenture.

 

“Pool Balance” means, as of any date of determination, the Aggregate Outstanding
Loan Balance minus (a) the Outstanding Loan Balance of all Defaulted Loans and
(b) the Outstanding Loan Balance of all Ineligible Loans required to be
repurchased by the Seller pursuant to Section 11.01.

 

“Predecessor Servicer Work Product” shall have the meaning provided in Section
8.03(e).

 

“Prepayments” means any and all (a) prepayments, including prepayment premiums,
on or with respect to a Loan (including, with respect to any Loan and any
Collection Period, any Scheduled Payment, Finance Charge or portion thereof that
is due in a subsequent Collection Period that the Servicer has received and
expressly permitted the related Obligor to make in advance of its scheduled due
date, and that will be applied to such Scheduled Payment on such due date), (b)
Liquidation Proceeds, and (c) Insurance Proceeds.

 

26

--------------------------------------------------------------------------------

 

 

“Principal Collections” means amounts deposited into the Collection Account in
respect of payments received on or after the Cutoff Date in the case of the
Initial Loans, the applicable Additional Loan Cutoff Date in the case of any
Additional Loans and the applicable Substitute Loan Cutoff Date in the case of
any Substitute Loans on account of principal of the Loans, including (without
duplication):

 

(a)     the principal portion of:

 

(i)      any Scheduled Payments and Prepayments; and

 

(ii)     any amounts received other than Interest Collections (1) in connection
with the purchase or repurchase of any Loan (and any related Substitution
Deficit Amounts) and (2) as Servicing Advances (if any);

 

(b)     all Curtailments;

 

(c)     all Liquidation Proceeds;

 

(d)     all Sale Proceeds;

 

(e)     Insurance Proceeds (other than amounts to be applied to the restoration
or repair of the Related Property, or released or to be released to the Obligor
or others);

 

(f)     any proceeds from any Related Property securing the Loans (other than
amounts released or to be released to the Obligor or others);

 

(g)     all funds transferred from the Reinvestment Account in accordance with
the Transaction Documents (other than investment earnings);

 

(h)     following a Rapid Amortization Event or on the Legal Final Payment Date,
all funds transferred from the Reserve Account; and

 

(i)     all other amounts not specifically included in Interest Collections.

 

“Principal Distribution Amount” means, for any Payment Date, an amount equal to
the greater of (A) the Outstanding Principal Balance of the Notes (calculated
immediately prior to such Payment Date) minus the Borrowing Base and (B) zero.

 

“Priority of Payments” means, collectively, the payments made on each Payment
Date in accordance with Section 7.06(a), Section 7.06(b) and Section 7.06(c), as
applicable.

 

“Proceeds” means, with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes all rights to payment with respect to any insurance relating to such
Collateral.

 

“Qualified Additional Loan” means a Loan which is an Eligible Loan and meets
each of the following additional criteria, as of its date of acquisition by the
Issuer:

 

27

--------------------------------------------------------------------------------

 

 

(a)     the sum of (a) the product of (i) the Outstanding Loan Balance of such
Loan multiplied by (ii) the Advance Rate, plus (b) accrued and unpaid interest
and fees thereon is greater than or equal to the cash amount paid by the Issuer
for such Additional Loan;

 

(b)     immediately following the Transfer Date of such Additional Loan, the
weighted average Cash Yield Rate of all Loans as of the applicable Transfer Date
shall not be decreased by more than 100 basis points from the weighted average
Cash Yield Rate of the Initial Loans as of the Initial Cutoff Date; and

 

(c)     immediately prior to and following the Transfer Date of any Additional
Loan, no Event of Default is occurring and continuing.

 

“Qualified Institution” means (a) the corporate trust department of the Trustee,
or (b) a depository institution organized under the laws of the United States or
any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank), that has either a long-term unsecured debt rating of
at least “Baa3” from Moody’s (or another nationally recognized statistical
rating organization in one of its generic rating categories that signifies
investment grade) or a long-term unsecured debt rating, a short-term unsecured
debt rating or a certificate of deposit rating from another nationally
recognized statistical rating agency acceptable to KBRA, and whose deposits are
insured by the FDIC.

 

“Qualified Substitute Loan” means a Loan which is an Eligible Loan and meets
each of the following additional criteria, as of its date of substitution:

 

(a)     such Substitute Loan is of substantially similar or better credit
quality to the Loan it will replace (as measured by reference to the Hercules
Credit Score of the replaced Loan at the time such Loan was initially
transferred to the Issuer);

 

(b)     immediately following the Transfer Date of such Substitute Loan, the
weighted average Cash Yield Rate of all Loans as of the applicable Transfer Date
shall not be decreased by more than 100 basis points from the weighted average
Cash Yield Rate of the Initial Loans as of the initial Cutoff Date;

 

(c)     the Outstanding Loan Balance of such Substitute Loan (or, if more than
one Substitute Loan will replace a Loan or Loans, the sum of the Outstanding
Loan Balances of such Substitute Loans) is substantially similar to the Loan it
will replace (and in the event that such Substitute Loan has an Outstanding Loan
Balance that is less than that of the replaced Loan(s), the applicable
Substitution Deficit Amount will be paid to the Issuer, for deposit into the
Collection Account, at the time of substitution), and in any case will not be
more than 110% of the Aggregate Outstanding Loan Balance(s) of the Loan(s) being
replaced;

 

(d)     the scheduled term to maturity of such Substitute Loan (or, if more than
one Substitute Loan will replace a Loan or Loans in the Loan Pool, the combined
effect of such Substitute Loans) will not cause the remaining weighted average
life of the Aggregate Outstanding Loan Balance (measured immediately prior to
the removal of the Loans related to such substitution) to increase by more than
four months; provided that, in the case of any substitution made after the
Reinvestment Period Termination Date, such substitution will not cause the
remaining weighted average life of the Aggregate Outstanding Loan Balance
(measured immediately prior to the removal from of the Loans related to such
substitution) to increase.

 

28

--------------------------------------------------------------------------------

 

 

“Quarterly Report” has the meaning provided in Section 9.02.

 

“Rapid Amortization Event” shall mean the occurrence of any of the following:

 

(i)     the aggregate Outstanding Loan Balance of all Delinquent Loans and
Restructured Loans that would constitute Delinquent Loans had such Loans not
become Restructured Loans exceeds ten percent (10%) of the Aggregate Outstanding
Loan Balance for a period of three (3) consecutive Payment Dates;

 

(ii)     the aggregate Outstanding Loan Balance of Defaulted Loans exceeds, for
a period of three (3) consecutive Payment Dates, 5% of the initial Pool Balance
determined as of the Closing Date;

 

(iii)     the Aggregate Outstanding Principal Balance exceeds the Borrowing Base
for a period of three (3) consecutive Payment Dates (after giving effect to all
distributions on such Payment Dates);

 

(iv)     the Loans in the Collateral consist of Loans to 10 or fewer Obligors
(together, in each case, with Affiliates thereof); and

 

(v)     the occurrence and continuance of an Event of Default.

 

“Rating Agency” means each of KBRA and any other nationally recognized
statistical rating organization, so long as such Persons maintain a rating on
any of the Notes; and if any of KBRA or such other organization (if any) no
longer maintains a rating on any of the Notes, such other nationally recognized
statistical rating organization, if any, selected by the Trust Depositor.

 

“Record Date” means, with respect to each Payment Date, (i) for Global Notes,
the close of business on the Business Day immediately preceding such Payment
Date and (ii) for Physical Notes, the close of business on the last Business Day
of the month immediately preceding the month in which such Payment Date occurs.

 

“Records” means all documents, books, records and other information (including
without limitation, Computer Records, computer programs, tapes, disks, data
processing software and related property and rights) executed in connection with
the origination or acquisition of the Loans or maintained with respect to the
Loans and the related Obligors that the Seller or the Servicer have generated,
in which the Seller, the Trust Depositor, the Issuer, the Trustee or the
Servicer have acquired an interest pursuant to the Transfer and Servicing
Agreements or in which the Seller, the Trust Depositor, the Issuer, the Trustee
or the Servicer have otherwise obtained an interest to the extent transferable,
and subject to any confidentiality and/or transferability restrictions.

 

29

--------------------------------------------------------------------------------

 

 

“Redemption Date” means any Payment Date designated as such by the Issuer in
connection with an Optional Redemption.

 

“Redemption Price” means, in connection with an Optional Redemption, pursuant to
Section 10.01 of the Indenture, an amount equal to the sum (without duplication)
of: (i) the then Outstanding Principal Balance of the Notes to be redeemed plus
accrued and unpaid interest thereon to but excluding the Redemption Date and all
other amounts accrued and unpaid with respect thereto; plus (ii) the Applicable
Premium; plus (iii) all administrative and other fees, expenses, advances and
other amounts accrued and payable or reimbursable in accordance with the
Priority of Payments (including fees and expenses, if any, incurred by the
Trustee and the Servicer in connection with any sale of Loans in connection with
an Optional Redemption).

 

“Reference Date” means the day of each month that is the third (3rd) Business
Day prior to a Payment Date.

 

“Reinvestment Account” means the interest bearing trust account so designated
and established and maintained pursuant to Section 7.04(a).

 

“Reinvestment Period” means the period beginning on the Closing Date to but
excluding the Reinvestment Period Termination Date.

 

“Reinvestment Period Termination Date” means the earlier to occur of (a) the
Payment Date occurring in January, 2021, (b) the occurrence of a Rapid
Amortization Event or a Reinvestment Period Early Termination Event and (c) the
day of any optional redemption of the Notes. For the avoidance of doubt, there
will only be one Reinvestment Period, and such period cannot be re-commenced or
continue after the occurrence of a Rapid Amortization Event or any Reinvestment
Period Early Termination Event.

 

“Reinvestment Period Early Termination Event” means, as of any date of
determination, the aggregate Outstanding Loan Balance of all Defaulted Loans
(including any Defaulted Loans optionally sold or substituted by the Issuer or
previously liquidated by the Servicer, in each case measured at the time each
such Loan becomes a Defaulted Loan) exceeds 13.5% of the Pool Balance as of the
Closing Date.

 

“Related Loan” means, with respect to any Loan, one or more related revolving
lines of credit or other related loans to the same Obligor, which may include
future funding obligations, made by Hercules, an Affiliate of the Hercules, or
an unaffiliated third party.

 

“Related Property” means, with respect to any Loan and as applicable in the
context used, the interest of the Obligor, or the interest of the Seller, Trust
Depositor or Issuer under the Loan, in any property or other assets designated
and pledged or mortgaged as collateral to secure repayment of such Loan
(including, without limitation, a pledge of the stock, membership or other
ownership interests in the Obligor, but excluding any warrant interest in an
Obligor held by the Seller or any of its Affiliates other than the Issuer or
Trust Depositor), including all Proceeds from any sale or other disposition of
such property or other assets.

 

30

--------------------------------------------------------------------------------

 

 

“Repossessed Property” means items of Related Property taken in the name of the
Issuer or a subsidiary thereof as a result of legal action enforcing the Lien on
the Related Property resulting from a default on the related Loan.

 

“Required Loan Documents” means, with respect to:

 

(a)     all Loans in the aggregate:

 

(i)      a blanket assignment of all of the Seller’s and Trust Depositor’s
right, title and interest in and to all Related Property securing the Loans at
any time transferred to the Issuer including, without limitation, all rights
under applicable guarantees and Insurance Policies;

 

(ii)     irrevocable powers of attorney of the Seller, the Trust Depositor and
the Issuer to the Trustee to execute, deliver, file or record and otherwise deal
with the Related Property for the Loans at any time transferred to the Issuer.
The powers of attorney will be delegable by the Trustee to the Servicer and any
Successor Servicer and will permit the Trustee or its delegate to prepare,
execute and file or record UCC financing statements and notices to insurers;

 

(iii)     blanket UCC-1 financing statements in respect of the Loans to be
transferred to the Issuer as Collateral and naming the Issuer and the Trustee,
as assignee of the Issuer, as “Secured Party” and the Trust Depositor as the
“Debtor”;

 

(b)     for each Loan (provided, however, that in the case of each Participated
Loan, in each case, as indicated on the List of Loans, to the extent in the
possession of the Seller or reasonably available to the Seller, copies of all
documents and instruments described in clause (b)(y), with respect to such
Participated Loan): (x) other than in the case of a Noteless Loan or
Participated Loan, the original or, if accompanied by a “lost note” affidavit
and indemnity, a copy of the Underlying Note, endorsed by the prior holder of
record either in blank or to the Trustee (and evidencing an unbroken chain of
endorsements from the prior holder thereof evidenced in the chain of
endorsements to the Trustee), with any endorsement to the Trustee to be in the
following form: “U.S. Bank National Association, its successors and assigns, as
Trustee under the Indenture, relating to Hercules Capital Funding Trust 2019-1,”
(y) in the case of a Participated Loan, a copy of each transfer document or
instrument relating to such Participated Loan evidencing the assignment of such
Participated Loan to the Seller, from the Seller to the Trust Depositor and from
the Trust Depositor to the Trustee or in blank and (z) in the case of a Noteless
Loan, a copy of each transfer document or instrument relating to such Noteless
Loan evidencing the assignment of such Noteless Loan from the Seller to the
Trust Depositor and from the Trust Depositor to the Trustee or in blank;

 

31

--------------------------------------------------------------------------------

 

 

“Required Payments” shall mean each of the items described in clauses 1 through
4 of Section 7.06(a).

 

“Reserve Account” means the interest bearing trust account so designated and
established and maintained pursuant to Section 7.02(a).

 

“Reserve Account Required Balance” shall mean, as of any Payment Date, an amount
equal to 3.0% of the Aggregate Outstanding Principal Balance of the Notes on
such date after taking into account all amounts applied to the Aggregate
Outstanding Principal Balance on such date.

 

“Reserve Available Funds” means all amounts deposited into the Collection
Account from the Reserve Account pursuant to Section 7.02.

 

“Responsible Officer” means, when used with respect to (a) the Owner Trustee or
the Trustee, any officer assigned to the Corporate Trust Office with
responsibility for administration of the transactions contemplated by the
Transaction Documents, including any Chief Executive Officer, President,
Executive Vice President, Vice President, Assistant Vice President, Secretary,
any Assistant Secretary, Financial Services Officer, trust officer or any other
officer of the Owner Trustee or the Trustee customarily performing functions
similar to those performed by any of the above designated officers and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject and, in each case, responsible for the administration of this
Agreement and the other Transaction Documents, (b) the Trust Depositor, the
Seller, the Administrator, the Servicer or the Backup Servicer, the President,
Chief Executive Officer, Executive Vice President or any Vice President thereof
who is also a Servicing Officer of such Person or of the sole member of such
Person, as applicable and (c) with respect to the Issuer, a Responsible Officer
of the Trust Depositor, Administrator, Servicer or Owner Trustee.

 

“Restructured Loan” means any Loan (including any portion of a Loan) that has
been, or in accordance with the Credit and Collection Policy is required to be,
modified or restructured to extend the maturity thereof or reduce the amount
(other than by reason of the repayment thereof) or extend the time for payment
of principal thereof, or otherwise modify the payment terms thereof, in each
case as a result of the Obligor’s material financial underperformance, distress
or default. Such Loan shall cease to be a Restructured Loan when such Loan has
been performing for at least six (6) consecutive calendar months since the date
the most recent modification was made and is no longer required to be so
modified or restructured in accordance with the Credit and Collection Policy.

 

“Sale and Contribution Agreement” means the Sale and Contribution Agreement,
dated as of the date hereof, between the Seller and the Trust Depositor, as such
agreement may be amended, modified, waived, supplemented or restated from time
to time.

 

“Sale Proceeds” means all proceeds received as a result of sales of Loans (other
than Defaulted Loans) pursuant to this Agreement, net of any sales, brokerage
and related administrative or sales expenses of the Servicer or the Trustee in
connection with any such sale.

 

32

--------------------------------------------------------------------------------

 

 

“Scheduled Payment” means, with respect to any Loan, each payment of principal
and/or interest scheduled to be made by the related Obligor under the terms of
such Loan after (a) in the case of the Initial Loans, the Cutoff Date, (b) in
the case of Additional Loans, the Additional Loan Cutoff Date or (c) in the case
of Substitute Loans, the related Substitute Loan Cutoff Date, as adjusted
pursuant to the terms of the related Underlying Note and/or Required Loan
Documents.

 

“Scheduled Payment Advance” means, with respect to any Payment Date, the
amounts, if any, deposited by the Servicer in the Collection Account for such
Payment Date in respect of Scheduled Payments (or portions thereof) pursuant to
Section 5.09.

 

“Secured Parties” means, collectively, the Noteholders, the Trustee, the
Servicer, the Backup Servicer, the Custodian, and the Owner Trustee.

 

“Securities” means the Notes and the Certificate, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholders” means, collectively, the Noteholders and the
Certificateholder.

 

“Seller” shall have the meaning provided in the Preamble.

 

“Servicer” means initially Hercules, or its successors in interest, until any
Servicer Transfer hereunder or the resignation or permitted assignment by the
Servicer and, thereafter, means the Backup Servicer or other Successor Servicer
appointed pursuant to Article VIII with respect to the duties and obligations
required of the Servicer under this Agreement.

 

“Servicer Default” shall have the meaning specified in Section 8.01.

 

“Servicer Transfer” shall have the meaning specified in Section 8.02(c).

 

“Servicing Advances” means all reasonable and customary “out-of-pocket” costs
and expenses incurred in the performance by the Servicer of its servicing
obligations, including, but not limited to, the cost of (a) the preservation,
restoration and protection of any Related Property (including the security
interest therein), (b) any pursuit of collections, enforcement or judicial
proceedings, including foreclosures, and other actions to realize on the Loans,
(c) the management and liquidation of any Foreclosed Property or Repossessed
Property, (d) compliance with its obligations under this Agreement and other
Transaction Documents and (e) services rendered in connection with the
liquidation of a Loan (other than Liquidation Expenses), for all of which costs
and expenses the Servicer is entitled to reimbursement with interest thereon as
provided in this Agreement.

 

“Servicing Fee” shall have the meaning provided in Section 5.11.

 

33

--------------------------------------------------------------------------------

 

 

“Servicing File” means, for each Loan, the following documents or instruments:

 

(a)     copies of each of the Required Loan Documents; and

 

(b)     any other portion of the Loan File which is not part of the Required
Loan Documents.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Trustee by the Servicer, as the same may be amended from time to time.

 

“Servicing Standard” means, with respect to any Loans and all other assets
included in the Collateral, to service and administer such Loans and other
assets in the Collateral in accordance with the Underlying Loan Agreements (as
applicable) and all customary and usual servicing practices, in a manner
consistent with the Servicer’s servicing of comparable senior loan agreements
that it owns or services for itself or others, without regard to: (i) the
Servicer’s right to receive compensation for its services hereunder or with
respect to any particular transaction, or (ii) the ownership, servicing or
management for others by the Servicer of any other loans, debt securities or
property by the Servicer.

 

“Servicing Transfer Costs” means the fees, costs and expenses, if any, incurred
by the Trustee or by any Successor Servicer (including the Backup Servicer) in
connection with the transfer of servicing to any such Successor Servicer, which
shall not exceed the Transition Expense Cap; provided that the foregoing
limitations shall not apply after the occurrence of an Event of Default that is
continuing and the Trustee has initiated proceedings or actions in furtherance
of the liquidation of the Collateral.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

“Split Loan” means an Additional Loan or Substitute Loan acquired by the Issuer
that has one or more Related Loans or other loans under the same facility or
tranche that will be financed by Hercules or an Affiliate thereof in a Warehouse
Loan Facility.

 

“Split Loan Account” means any designated account held at the Split Loan Agent
in the name of Hercules, as agent for the benefit of the Trustee and the
applicable Warehouse Lender, as secured parties in respect of Split Loans and
any Related Loans, respectively.

 

34

--------------------------------------------------------------------------------

 

 

“Split Loan Agent” means U.S. Bank or another Qualified Institution serving as
Split Loan Agent pursuant to the Transaction Documents.

 

“Split Loan Intercreditor Agreement” means any intercreditor agreement entered
into by and among the Issuer, the Servicer, the applicable Warehouse Lender,
Split Loan Agent, the Trustee, the Custodian and the Backup Servicer, which
shall provide, among other things, key terms that are substantially as follows:
(a) payments received in respect of such Split Loans and the Related Loans will
be applied pro rata to the outstanding principal exposure among the lenders or,
if payment is received in connection with a particular tranche, pro rata among
all lenders in the particular tranche; (b) the percentage of lenders required to
constitute required lenders under the underlying credit documents will be at
least 50.1 percent of the outstanding loan amount thereunder; provided that,
upon certain key events, if there are three (3) or fewer unaffiliated lenders
(i.e., lenders not affiliated with Hercules) all lenders must consent or vote
affirmatively to constitute required lenders under the underlying credit
documents; (c) upon an exercise of remedies with respect to such Split Loans and
Related Loans, Hercules, as agent for the underlying secured parties, will
allocate collateral proceeds pro rata based on outstanding principal exposure of
the lenders; (d) each Warehouse Lender, the Trustee and the Custodian will
acknowledge the rights and interests of the other secured parties and the Split
Loan Agent with respect to such Split Loans and the Related Loans, the
underlying loan files and the Split Loan Account; and (e) in the event of either
an involuntary bankruptcy filing (which filing remains unstayed for a period of
sixty (60) days) or a voluntary bankruptcy filing by Hercules, any exercise of
remedies by Hercules (as agent for the underlying secured parties under the
underlying credit documents) or amendments or other modifications to the
underlying credit documents will be subject to approval of and direction by
required lenders under the underlying credit documents (subject to clause (b)
above).

 

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. C. §§ 3801 et seq., as the same may be amended from time to time.

 

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Additional Loan or
Substitute Loan, as the case may be, transferred to the Issuer from time to
time.

 

“Subservicer” means any direct or indirect wholly owned subsidiary of Hercules
that Hercules has identified as a subservicer or additional collateral agent or
any other Person with whom the Servicer has entered into a Subservicing
Agreement and who satisfies the requirements set forth in Section 5.02(b) of
this Agreement in respect of the qualification of a Subservicer.

 

“Subservicing Agreement” means any agreement between the Servicer and any
Subservicer relating to subservicing and/or administration of certain Loans as
provided in this Agreement, a copy of which shall be delivered, along with any
modifications thereto, to the Trustee.

 

“Substitute Loan” means one or more Loans transferred by the Seller to the Trust
Depositor and by the Trust Depositor to the Issuer under and in accordance with
Section 2.06.

 

35

--------------------------------------------------------------------------------

 

 

“Substitute Loan Assets” means any assets acquired by the Issuer from the Trust
Depositor following the Closing Date in connection with substitution of one or
more Substitute Loans pursuant to Section 2.04 or Section 2.06, which assets
shall include the Trust Depositor’s right, title and interest in the following:

 

(i)     the Substitute Loans listed in the related Subsequent List of Loans and
all monies due, to become due or paid in respect thereof accruing on and after
the Substitute Loan Cutoff Date and all Insurance Proceeds, Liquidation Proceeds
and other recoveries thereon, in each case as they arise after the Substitute
Loan Cutoff Date;

 

(ii)     all security interests and Liens and Related Property subject thereto
from time to time purporting to secure payment by Obligors under such Loans;

 

(iii)     all guaranties, indemnities and warranties, and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(iv)     all collections and Records (including Computer Records) with respect
to the foregoing;

 

(v)      all documents relating to the applicable Loan Files; and

 

(vi)     all income, payments, proceeds and other benefits of any and all of the
foregoing, including but not limited to, all accounts, cash and currency,
chattel paper, electronic chattel paper, tangible chattel paper, copyrights,
copyright licenses, equipment, fixtures, general intangibles, instruments,
commercial tort claims, deposit accounts, inventory, investment property, letter
of credit rights, software, supporting obligations, accessions, and other
property consisting of, arising out of, or related to the foregoing, but
excluding any Excluded Amount with respect thereto.

 

“Substitute Loan Cutoff Date” means each date on or after the Closing Date on
which a Substitute Loan is transferred to the Issuer.

 

“Substitution Deficit Amount” means, in respect of one or more Loans replaced
with one or more Substitute Loans, the amount (if positive) by which the
Outstanding Loan Balance of such Loans exceeds the Outstanding Loan Balance of
such Substitute Loans.

 

“Substitution Event” shall have the meaning provided in Section 2.06.

 

“Successor Servicer” shall have the meaning provided in Section 8.02(b).

 

“Successor Servicer Engagement Fee” shall have the meaning provided in Section
5.02(y).

 

“Super-Majority Noteholders” means prior to the payment in full of the Notes,
the Noteholders evidencing more than 66 2/3% of the Aggregate Outstanding
Principal Balance of Notes (excluding Notes held by the Trust Depositor, the
Seller, the Servicer or any of their respective Affiliates).

 

36

--------------------------------------------------------------------------------

 

 

“Tape” shall have the meaning provided in Section 9.04(a).

 

“Technology Loan” means a Loan made to an Obligor that is a technology company,
including a company involved in, but not limited to, semi-conductor
manufacturing, software, internet consumer and business services, content
providers, media, communications and networking, clean technologies (excluding
companies doing business in the energy, clean energy or alternative energy
sectors), information services, or internet consumer and business services.

 

“Termination Notice” shall have the meaning provided in Section 8.02(a).

 

“Third Party Agented Loan” means, any Loan with respect to which, (a) the Loan
is originated by a Person other than or in addition to the Seller as part of a
syndicated loan transaction which has been fully consummated prior to such Loan
becoming part of the Collateral, (b) upon the sale of the Loan under the
Transfer and Servicing Agreements to the Issuer, the Required Loan Documents
shall have been delivered to the Custodian, (c) the Issuer, as assignee of the
Loan, has all of the rights (including without limitation voting rights) of the
Seller which have been transferred by the Seller with respect to the Loan and
the Seller’s right, title and interest in and to the Related Property, (d) the
Loan is secured by an undivided interest in the Related Property that also
secures and is shared by, on a pro rata basis, all other holders of such
Obligor’s indebtedness of equal priority issued in such syndicated loan
transaction, and (e) the third party Loan originator (or an affiliate thereof)
is the lead agent, collateral agent or paying agent for all lenders in such
syndicated loan transaction.

 

“Transaction Account Property” means the Transaction Accounts, all amounts and
investments held from time to time in any Transaction Account (whether in the
form of deposit accounts, physical property, book-entry securities,
uncertificated securities or otherwise), and all proceeds of the foregoing.

 

“Transaction Accounts” means, collectively, the Collection Account, the Reserve
Account, the Distribution Account, the Reinvestment Account and the Lockbox
Account.

 

“Transaction Documents” means the Transfer and Servicing Agreements, the Trust
Agreement, the Administration Agreement, the Notes, the Certificate, any Split
Loan Intercreditor Agreement (to the extent the Issuer acquires any Split
Loans), the Note Purchase Agreement, any fee letters, any UCC financing
statements filed pursuant to the terms of the Transaction Documents, and any
additional document the execution of which is necessary or incidental to
carrying out the terms of, or which is identified as a “Transaction Document”
in, the foregoing documents, all as such documents are amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Transfer and Servicing Agreements” means, collectively, this Agreement, the
Indenture and the Sale and Contribution Agreement.

 

37

--------------------------------------------------------------------------------

 

 

“Transfer Date” means, with respect to any Loan, the date upon which such Loan
is conveyed to or acquired by the Issuer.

 

“Transfer Deposit Amount” means, on any date of determination with respect to
any Loan, an amount equal to the sum of (a) the Outstanding Loan Balance of such
Loan, (b) accrued interest thereon through such date of determination at the
Loan Rate provided for thereunder and (c) any outstanding Scheduled Payment
Advances and Servicing Advances thereon that have not been waived by the
Servicer entitled thereto.

 

“Transition Expense Cap” means, for any given servicing transfer, an aggregate
maximum amount of $25,000 for a servicing transfer to the Backup Servicer or
$150,000 to any other Successor Servicer.

 

“Treasury Rate” means, in the case of an Optional Redemption of the Notes, the
yield to maturity (adjusted to a “mortgage equivalent basis” pursuant to the
standards and practices of the Securities Industry and Financial Markets
Association) at the time of computation of United States Treasury securities
with a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H.15 (519) which has become publicly available at
least two Business Days (but not more than five Business Days) prior to the
Redemption Date (or, if such statistical release is not so published or
available, any publicly available source of similar market data selected by the
Issuer in good faith)) most nearly equal to the period from the Redemption Date
to the end of the Reinvestment Period; provided, however, that if the period
from the Redemption Date to the end of the Reinvestment Period is not equal to
the constant maturity of a United States Treasury security for which a weekly
average yield is given, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one-twelfth of a year) from the weekly
average yields of United States Treasury securities for which such yields are
given, except that if the period from the redemption date to such applicable
date is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year shall be
used.


“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Trust Depositor and the Owner Trustee, as amended,
modified, restated, waived or supplemented from time to time.

 

“Trust Depositor” shall have the meaning provided in the Preamble.

 

“Trust Depositor LLC Agreement” means the Limited Liability Company Agreement of
the Trust Depositor, dated as of the Closing Date, between the Seller, as the
sole member, and the Independent manager party thereto.

 

“Trust Estate” shall have the meaning provided in the Trust Agreement.

 

“Trustee” means the Person acting as Trustee under the Indenture, its successors
in interest and any successor trustee under the Indenture.

 

38

--------------------------------------------------------------------------------

 

 

“Trustees” means the Owner Trustee and the Trustee, or any of them individually
as the context may require.

 

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in any specified jurisdiction.

 

“Underlying Loan Agreement” means, with respect to any Loan, the single-lender
or multi-lender commercial loan or credit agreement or other debt agreement or
instrument evidencing such Loan or facility pursuant to which such Loan is made.

 

“Underlying Note” means the one or more promissory notes executed by the
applicable Obligor evidencing a Loan.

 

“United States” means the United States of America.

 

“U.S. Bank” shall have the meaning provided in the Preamble.

 

“Volcker Rule” means Section 619 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”), as implemented by regulations
jointly adopted by the Office of the Comptroller of the Currency, the Board of
Governors of the Federal Reserve System, the Federal Deposit Corporation and the
Commission and any orders or interpretations issued thereby.

 

“Warehouse Lender” means one or a syndicate of financial institutions providing
warehouse loan financing to Hercules or an Affiliate thereof pursuant to a
Warehouse Loan Facility.

 

“Warehouse Loan Facility” means a warehouse loan facility provided to Hercules
or an Affiliate thereof by one or more Warehouse Lenders.

 

Section 1.02.     Usage of Terms.

 

With respect to all terms in this Agreement, the singular includes the plural
and the plural the singular; words importing any gender include the other
genders; references to “writing” include printing, typing, lithography and other
means of reproducing words in a visible form; references to agreements and other
contractual instruments include all amendments, modifications and supplements
thereto or any changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement; references to Persons include their
permitted successors and assigns; and the term “including” means “including
without limitation.”

 

Section 1.03.     Section References.

 

All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.04.     Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360 day year consisting of
twelve 30-day months and will be carried out to at least three decimal places.

 

39

--------------------------------------------------------------------------------

 

 

Section 1.05.     Accounting Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles in the United
States.

 

ARTICLE 2.

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

Section 2.01.     Creation and Funding of Issuer; Transfer of Loan Assets.

 

(a)     The Issuer shall be governed pursuant to the terms and conditions of the
Trust Agreement, dated as of the Closing Date, between the Trust Depositor and
the Owner Trustee (the “Original Trust Agreement”), upon the execution and
delivery of the Original Trust Agreement and created by the filing by the Owner
Trustee of an appropriately completed Certificate of Trust (as defined in the
Original Trust Agreement) under the Statutory Trust Statute. The Trust
Depositor, as settlor of the Issuer, shall fund and convey assets to the Issuer
pursuant to the terms and provisions hereof. The Issuer shall be administered
pursuant to the provisions of this Agreement, the Administration Agreement and
the Trust Agreement for the benefit of the Securityholders. Each of the Owner
Trustee and the Administrator is hereby specifically recognized by the parties
hereto as empowered to conduct business dealings on behalf of the Issuer in
accordance with the terms hereof and of the Trust Agreement and Administration
Agreement. The initial Servicer is hereby specifically recognized by the parties
hereto as empowered to act on behalf of the Issuer in accordance with Section
5.02(g) and Section 5.02(h). The Servicer is hereby specifically recognized by
the parties hereto as empowered to perform the duties and obligations required
to be performed by the Servicer under the Transaction Documents.

 

(b)     Subject to and upon the terms and conditions set forth herein, and in
consideration of the Issuer’s delivery to or upon the order of the Trust
Depositor of the Notes and the payment to the Trust Depositor of the net
proceeds of the Notes, the Trust Depositor hereby sells, transfers, assigns,
sets over and otherwise conveys to the Issuer all the right, title and interest
of the Trust Depositor in and to the Initial Loan Assets.

 

To the extent the purchase price paid to the Trust Depositor for any Loan Assets
is less than the fair market value of such Loan Assets, the difference between
such fair market value and such purchase price shall be deemed to be a capital
contribution made by the Trust Depositor to the Issuer on the Closing Date in
the case of the Initial Loans, as of the related Additional Loan Cutoff Date in
the case of any Additional Loans and as of the related Substitute Loan Cutoff
Date in the case of any Substitute Loans. For all purposes of this Agreement,
any contributed Loan Assets shall be treated the same as Loan Assets sold for
cash, including without limitation for purposes of Section 11.01.

 

40

--------------------------------------------------------------------------------

 

 

(c)     The Seller and the Trust Depositor each acknowledge with respect to
itself that the representations and warranties of the Seller in the Sale and
Contribution Agreement and of the Trust Depositor in Section 3.01 through
Section 3.04 hereof will run to and be for the benefit of the Issuer and the
Trustees, and the Issuer and the Trustees may enforce directly (without joinder
of the Trust Depositor when enforcing against the Seller) the repurchase
obligations of the Seller or Trust Depositor, as applicable, with respect to
breaches of such representations and warranties that materially and adversely
affect the interests of any Noteholder as set forth in the Sale and Contribution
Agreement or in this Agreement; provided that neither the Owner Trustee nor the
Trustee shall have a duty or obligation (i) to discover or make and attempt to
discover, inquire about or investigate the breach of any of such representations
or warranties, (ii) to determine if such breach materially and adversely affects
the interests of any Noteholder or (iii) to enforce the repurchase obligations
of the Seller and/or the Trust Depositor it being understood that a Trustee’s
sole duty upon receipt by a Responsible Officer of actual knowledge or written
notice of a breach that materially and adversely affects the interests of
Noteholders shall be to make demand upon the Seller or Trust Depositor, as
applicable, to repurchase the Loan(s) unless the applicable Trustee receives
written direction and indemnity reasonably satisfactory to it from the
Super-Majority Noteholders specifying the additional action to be taken (or
omitted) by the Trustee, including but not limited to commencing litigation
against the Seller or Trust Depositor, as applicable.

 

(d)     The sale, transfer, assignment, set-over and conveyance of the Loan
Assets by the Trust Depositor to the Issuer pursuant to this Agreement does not
constitute and is not intended to result in a creation or an assumption by the
Issuer of any obligation of the Seller or the Trust Depositor in connection with
the Loan Assets, or any agreement or instrument relating thereto, including,
without limitation, (i) any obligation to any Obligor relating to any unfunded
commitment from the Seller or the Trust Depositor, (ii) any taxes, fees, or
other charges imposed by any Governmental Authority and (iii) any insurance
premiums that remain owing with respect to any Loan Asset at the time such Loan
Asset is sold hereunder. Without limiting the foregoing, (x) the Issuer does not
assume any obligation to purchase any additional notes or loans under agreements
governing the Loan Assets and (y) the sale, transfer, assignment, set-over and
conveyance of the Loan Assets by the Trust Depositor to the Issuer pursuant to
this Agreement does not constitute and is not intended to result in a creation
or an assumption by the Trust Depositor or the Issuer of any obligation of the
Seller as lead agent or collateral agent under any Agented Loan or Co-Agented
Loan. The Trust Depositor also hereby assigns to the Issuer all of the Trust
Depositor’s right, title and interest (but none of its obligations) under the
Sale and Contribution Agreement, including but not limited to the Trust
Depositor’s right to exercise the remedies created by the Sale and Contribution
Agreement.

 

(e)     The Seller, Trust Depositor and Issuer intend and agree that (i) the
transfer of the Loan Assets by the Seller to the Trust Depositor under the Sale
and Contribution Agreement and the transfer of the Loan Assets by the Trust
Depositor to the Issuer hereunder are intended to be a sale, conveyance and
transfer of ownership of the Loan Assets, as the case may be, rather than the
mere granting of a security interest to secure a borrowing and (ii) such Loan
Assets shall not be part of the Seller’s or the Trust Depositor’s estate in the
event of a filing of a bankruptcy petition or other action by or against such
Person under any Insolvency Law. In the event, however, that notwithstanding
such intent and agreement, such transfers are deemed to be a mere granting of a
security interest to secure indebtedness, the Seller shall be deemed to have
granted (and as of the Closing Date hereby grants to) the Trust Depositor and
the Trust Depositor shall be deemed to have granted (and as of the Closing Date
hereby grants) to the Issuer, as the case may be, a perfected first priority
security interest in all right, title and interest of the Seller or of the Trust
Depositor, respectively, in such Loan Assets and this Agreement shall constitute
a security agreement under Applicable Law, securing the repayment of the
purchase price paid hereunder, the obligations and/or interests represented by
the Securities, in the order and priorities, and subject to the other terms and
conditions of, this Agreement, the Indenture and the Trust Agreement, together
with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

 

41

--------------------------------------------------------------------------------

 

 

(f)     If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under this Agreement (to the
extent that the transfer of the Loan Assets thereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign (i)
all or a portion of the Loan Assets pledged to Trust Depositor by the Seller and
with respect to which the Trust Depositor has not released its security interest
at the time of such pledge and assignment, and (ii) all proceeds thereof. Such
repledge and reassignment may be made by Trust Depositor with or without a
repledge and reassignment by Trust Depositor of its rights under any agreement
with the Seller, and without further notice to or acknowledgment from the
Seller. The Seller waives, to the extent permitted by applicable law, all
claims, causes of action and remedies, whether legal or equitable (including any
right of setoff), against Trust Depositor or any assignee of Trust Depositor
relating to such action by Trust Depositor in connection with the transactions
contemplated by this Agreement.

 

(g)     The Trust Depositor and the Issuer acknowledge and agree (and the
Trustee is hereby directed to acknowledge and does acknowledge) that, solely for
administrative convenience, any assignment agreement required to be executed and
delivered in connection with the transfer of a Loan in accordance with the terms
of related Underlying Loan Agreements may reflect that the Seller is assigning
such Loan directly to the Issuer. Nothing in such assignment agreements shall be
deemed to impair the transfers of the Loan Assets by the Seller to the Trust
Depositor in accordance with the terms of this Agreement and the Sale and
Contribution Agreement, as applicable, and the subsequent transfer of the Loan
Assets by the Trust Depositor to the Issuer in accordance with the terms hereof.

 

Section 2.02.     Conditions to Transfer of Initial Loan Assets to Issuer.

 

On or before the Closing Date, or, with respect to clause (g) below, within the
period specified therein, the Seller or the Trust Depositor, as applicable,
shall deliver or cause to be delivered to the Initial Purchaser, Owner Trustee
and Trustee each of the documents, certificates and other items as follows:

 

(a)     a certificate of an officer of the Seller substantially in the form of
Exhibit C hereto;

 

42

--------------------------------------------------------------------------------

 

 

(b)     copies of resolutions of Hercules, as Seller and Servicer, and the sole
member of the Trust Depositor approving the execution, delivery and performance
of this Agreement, the Transaction Documents to which it is a party and the
transactions contemplated hereunder and thereunder, certified in each case by
the Secretary or an Assistant Secretary of Hercules and the sole member of the
Trust Depositor;

 

(c)     officially certified evidence dated within 30 days of the Closing Date
of due formation and good standing of the Seller under the laws of the State of
Maryland;

 

(d)     the initial List of Loans, certified by an officer of the Trust
Depositor, together with an Assignment with respect to the Initial Loan Assets
substantially in the form of Exhibit A (along with the delivery of any
instruments and Loan Files as required under Section 2.09);

 

(e)     a certificate of an officer of the sole member of the Trust Depositor
substantially in the form of Exhibit B hereto;

 

(f)     a letter from a nationally recognized accounting firm, addressed to the
Seller and the Trust Depositor, stating that such firm has reviewed a sample of
ten (10) of the Initial Loans and performed specific procedures for such sample
with respect to certain loan terms;

 

(g)     officially certified evidence dated within 30 days of the Closing Date
of due organization and good standing of the Trust Depositor under the laws of
the State of Delaware;

 

(h)     evidence of the proper filing of a UCC-1 financing statement, naming the
Seller as seller or debtor, naming the Trust Depositor as assignor, buyer or
secured party, and naming the Issuer as total assignee of the Seller, buyer or
secured party and describing the Loan Assets as collateral, with the office of
the Secretary of State of the State of Delaware and in such other locations as
required by the applicable UCC; and evidence of the proper filing of a UCC-1
financing statement, naming the Trust Depositor as seller or debtor, naming the
Issuer as assignor, buyer or secured party, and naming the Trustee as total
assignee of the Trust Depositor, buyer or secured party and describing the Loan
Assets as collateral with the office of the Secretary of State of the State of
Delaware and in such other locations as required by the applicable UCC; and
evidence of proper filing of a UCC-1 financing statement, naming the Issuer as
debtor, naming the Trustee as secured party and describing the Collateral as
collateral with the office of the Secretary of State of the State of Delaware
and in such other locations as required by the applicable UCC;

 

43

--------------------------------------------------------------------------------

 

 

(i)     an Officer’s Certificate listing the Servicer’s Servicing Officers;

 

(j)     a fully executed copy of each of the Transaction Documents;

 

(k)     except with respect to (i) Agented Loans, Co-Agented Loans and Third
Party Agented Loans where the Seller (or a wholly-owned subsidiary of the
Seller) receives payments on behalf of or as agent for the other lenders
thereunder or where payments thereunder are made directly to such other lenders
on behalf of or as agent for the Seller (or a wholly-owned subsidiary of the
Seller) and (ii) Loans described in Section 7.01(d), a copy of the written
notice from the Servicer notifying and directing the Obligor with respect to
each such Loan to make all payments on the Loans, whether by wire transfer, ACH
or otherwise, directly to the Lockbox Account;

 

(l)     a copy of the written notice from the Servicer notifying and directing
each of Hercules’s co-lenders under Co-Agented Loans and Third-Party Agented
Loans that receive payments on behalf of the Seller, to transfer such payments
received from the Obligors with respect to such Loans to the Lockbox Account
within one (1) business day of receipt of such payments by such co-lender; and

 

(m)     written evidence with respect to the reconveyance of and release of any
Lien upon any portion of Collateral previously secured by another warehouse
financing of the Seller or its Affiliates.

 

Section 2.03.     Acceptance by Issuer.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied, the Issuer shall issue to, or upon the order of, the Trust Depositor
the Certificate representing ownership of a beneficial interest in one hundred
percent (100%) of the Issuer and the Issuer shall issue, and the Trustee shall
authenticate, to, or upon the order of, the Trust Depositor the Notes secured by
the Collateral.

 

Section 2.04.     Conveyance of Substitute Loans.

 

(a)     With respect to any Substitute Loans to be conveyed to the Trust
Depositor by the Seller as described in Section 2.06, the Seller hereby sells,
transfers, assigns, sets over and otherwise conveys to the Trust Depositor,
without recourse other than as expressly provided herein (and the Trust
Depositor shall purchase through cash payment and/or by exchange of one or more
related Loans released by the Issuer to the Trust Depositor on the related
Substitute Loan Cutoff Date), all the right, title and interest of the Seller in
and to the Substitute Loans and Related Property.

 

The purchase price may equal, exceed or be less than the fair market value of
such Substitute Loan as of the related Substitute Loan Cutoff Date, plus in each
case accrued interest thereon. To the extent the purchase price of any Loan is
less than the fair market value thereof, the Seller will be deemed to have made
a capital contribution with respect to such excess to the Trust Depositor.

 

44

--------------------------------------------------------------------------------

 

 

(b)     Subject to Sections 2.01(d) and (e) and the conditions set forth in
Section 2.06, the Trust Depositor shall sell, transfer, assign, set over and
otherwise convey to the Issuer, without recourse other than as expressly
provided herein and therein, (i) all the right, title and interest of the Trust
Depositor in and to the Substitute Loans and (ii) all other Related Property
related to such Substitute Loans (the property in clauses (i) and (ii) above,
upon such transfer, becoming part of the Collateral).

 

(c)     The Seller shall transfer to the Trust Depositor under the Sale and
Contribution Agreement and the Trust Depositor shall transfer to the Issuer
hereunder the applicable Substitute Loans and Related Property only upon the
satisfaction of each of the following conditions on or prior to the related
Substitute Loan Cutoff Date (in addition to the conditions set forth in Section
2.10):

 

(i)      the Trust Depositor shall have provided the Issuer and the Trustee with
timely notice of such substitution, which shall be delivered no later than 11:00
a.m. on the related Substitute Loan Cutoff Date;

 

(ii)     there shall have occurred, with respect to each such Substitute Loan, a
corresponding Substitution Event with respect to one or more Loans then in the
Collateral;

 

(iii)     the Seller and the Trust Depositor shall have delivered to the Issuer
and the Trustee a Subsequent List of Loans listing the applicable Substitute
Loans and an assignment agreement as required by the related Underlying Loan
Agreement indicating that the Issuer is the holder of the related Substitute
Loan;

 

(iv)     the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Substitute Loans on and after the related Substitute Loan Cutoff Date;

 

(v)      each of the representations and warranties made by the Trust Depositor
pursuant to Sections 3.02 and 3.04 applicable to the Substitute Loans shall be
true and correct as of the related Substitute Loan Cutoff Date;

 

(vi)     the Seller shall bear all incidental transactions costs incurred in
connection with a substitution effected pursuant to this Agreement and shall, at
its own expense, on or prior to the related Substitute Loan Cutoff Date,
indicate in its Computer Records that ownership of each Substitute Loan
identified on the Subsequent List of Loans has been sold by the Seller to the
Trust Depositor and by the Trust Depositor to the Issuer pursuant to the
Transfer and Servicing Agreements; and

 

(vii)     if such Substitute Loan is a Co-Agented Loans or a Third-Party Agented
Loan, the Servicer shall have notified and directed each of Hercules’s
co-lenders under such Substitute Loan that receive payments on behalf of the
Seller, to transfer such payments received from the Obligors with respect to
such Substitute Loan to the Lockbox Account within one (1) business day of
receipt of such payments by such co-lender.

 

45

--------------------------------------------------------------------------------

 

 

(d)     The Servicer, the Issuer and the Trustee (at the request of the
Servicer) shall execute and deliver such instruments, consents or other
documents and perform all acts reasonably requested by the Servicer in order to
effect the transfer and release of any of the Issuer’s interests in the Loans
that are being substituted.

 

Section 2.05.     Optional Sales of Loans.

 

(a)     At its option, any Loan may be sold by the Issuer to Hercules (or any of
its Affiliates) or a third party if:

 

(i)      such Loan becomes a Defaulted Loan;

 

(ii)     such Loan becomes a Delinquent Loan;

 

(iii)     such Loan becomes a Restructured Loan; or

 

(iv)     the Issuer (or the Servicer on its behalf), in its discretion, elects
to sell the Loan.

 

(b)     No optional sale of any Loan (whether to Hercules, any of its
affiliates, or a third party) may be executed for a price less than the sum of
(i) the Outstanding Loan Balance of such Loan and (ii) interest accrued to the
date of such sale on the principal balance of such Loan at the interest rate
applicable to such Loan, and any such sale shall be subject to the further
limitations described in Section 2.10 below.

 

The Sale Proceeds from any sale pursuant to this Section 2.05(a) will be
deposited into the Collection Account and allocated as provided in Section 7.06.
Upon receipt by the Servicer for deposit in the Collection Account of the
amounts of Sale Proceeds received in connection with any such sale, the Servicer
shall request and the Issuer and the Trustee shall assign to the party
designated by the Servicer (or to the Servicer itself) all of the Issuer’s and
Trustee’s right, title and interest in the repurchased Loan and related Loan
Assets without recourse, representation or warranty. Thereafter, such reassigned
Loan shall no longer be included in the Collateral.

 

Section 2.06.     Optional Substitution of Loans.

 

(a)     At its option, any Loan may be substituted by the Issuer and replaced
with a substitute loan (each such Loan, a “Substitute Loan”) if any of the
following occur (each, a “Substitution Event”):

 

46

--------------------------------------------------------------------------------

 

 

(i)      such Loan becomes a Defaulted Loan;

 

(ii)     such Loan becomes a Delinquent Loan;

 

(iii)     such Loan becomes a Restructured Loan; or

 

(iv)     the Issuer, in its discretion, elects to substitute the Loan.

 

Any such substitution shall be initiated by delivery of written notice (a
“Notice of Substitution”) to the Trustee from the Servicer that the Issuer
intends to substitute a Loan pursuant to this Section 2.06 and shall be
completed prior to sixty (60) days after delivery of such notice. Each Notice of
Substitution shall specify the Loan to be substituted, the reasons for such
substitution and the Transfer Deposit Amount with respect to the Loan. The price
deemed paid by the Issuer for any Substitute Loan shall be an amount equal to
the Outstanding Loan Balance thereof, plus accrued interest thereon.

 

(b)     No substitution of a Substitute Loan will be permitted unless the
Servicer determines that such Substitute Loan is a Qualified Substitute Loan as
of the date each such Substitute Loan is transferred to the Issuer.

 

(c)     Any such substitution shall be subject to the further limitations
described in Section 2.10 below.

 

Section 2.07.     Acquisition of Additional Loans.

 

(a)     During the Reinvestment Period, the Servicer may elect to transfer a
portion of the Principal Collections in the Collection Account that are
anticipated to be otherwise available for deposit in the Reinvestment Account on
the immediately following Payment Date pursuant to Section 7.06(b) to the
Reinvestment Account in accordance with Section 7.06(b), which amounts, together
with other amounts on deposit in the Reinvestment Account, may be used by the
Issuer to acquire Additional Loans at any time during the Reinvestment Period.

 

(b)     With respect to any Additional Loans to be conveyed to the Trust
Depositor by the Seller in connection with the acquisition of such Additional
Loan, the Seller hereby sells, transfers, assigns, sets over and otherwise
conveys to the Trust Depositor, without recourse other than as expressly
provided herein (and the Trust Depositor shall purchase through cash payment),
all the right, title and interest of the Seller in and to the Additional Loans
and Related Property.

 

(c)     Subject to Sections 2.01(d) and (e), the Trust Depositor shall sell,
transfer, assign, set over and otherwise convey to the Issuer, without recourse
other than as expressly provided herein and therein, (i) all the right, title
and interest of the Trust Depositor in and to the Additional Loans and (ii) all
other Related Property related to such Additional Loans (the property in clauses
(i) and (ii) above, upon such transfer, becoming part of the Collateral).

 

47

--------------------------------------------------------------------------------

 

 

(d)     The Seller shall transfer to the Trust Depositor under the Sale and
Contribution Agreement and the Trust Depositor shall transfer to the Issuer
hereunder the applicable Additional Loans and Related Property only upon the
satisfaction of each of the following conditions on or prior to the related
Additional Loan Cutoff Date:

 

(i)      such Additional Loan is a Qualified Additional Loan as of the date such
Additional Loan is transferred to the Issuer;

 

(ii)     the Trust Depositor shall have provided the Issuer and the Trustee with
timely notice of such acquisition, which shall be delivered no later than 11:00
a.m. on the related Additional Loan Cutoff Date;

 

(iii)     the Seller and the Trust Depositor shall have delivered to the Issuer
and the Trustee a Subsequent List of Loans listing the applicable Additional
Loans and an assignment agreement as required by the related Underlying Loan
Agreement indicating that the Issuer is the holder of the related Additional
Loan;

 

(iv)     the Seller shall have deposited or caused to be deposited in the
Collection Account all Collections received by it with respect to the applicable
Additional Loans on and after the related Additional Loan Cutoff Date;

 

(v)      each of the representations and warranties made by the Trust Depositor
pursuant to Sections 3.02 and 3.04 applicable to the Additional Loans shall be
true and correct as of the related Additional Loan Cutoff Date;

 

(vi)     the Seller shall bear all incidental transactions costs incurred in
connection with an acquisition of Additional Loans effected pursuant to this
Agreement and shall, at its own expense, on or prior to the related Additional
Loan Cutoff Date, indicate in its Computer Records that ownership of each
Additional Loan identified on the Additional List of Loans has been sold by the
Seller to the Trust Depositor and by the Trust Depositor to the Issuer pursuant
to the Transfer and Servicing Agreements; and

 

(vii)     if such Additional Loan is a Co-Agented Loans or a Third-Party Agented
Loan, the Servicer shall have notified and directed each of Hercules’s
co-lenders under such Substitute Loan that receive payments on behalf of the
Seller, to transfer such payments received from the Obligors with respect to
such Substitute Loan to the Lockbox Account within one (1) business day of
receipt of such payments by such co-lender.

 

(e)     The Issuer’s acquisition of Split Loans will be subject to the
satisfaction of the following conditions:

 

(i)     on or prior to the Transfer Date on which the Issuer acquires any Split
Loans:

 

48

--------------------------------------------------------------------------------

 

 

(1)     U.S. Bank (or another Qualified Institution) shall have been designated
as Split Loan Agent by the Issuer, the Servicer and the applicable Warehouse
Lender and shall have accepted its appointment as such Split Loan Agent;

 

(2)     the Issuer, the Servicer, the applicable Warehouse Lender, the Split
Loan Agent, and acting at the direction of the Issuer, the Trustee, the
Custodian and the Backup Servicer shall have implemented an arrangement with the
applicable Warehouse Lender governing the splitting of such Split Loans with the
loans financed by the applicable Warehouse Lender pursuant to a Split Loan
Intercreditor Agreement satisfying the requirements set forth in this Agreement;

 

(3)     the Issuer (or the Servicer on its behalf) shall have instructed the
Obligors under any such Split Loans acquired by the Issuer to make payments to
the applicable Split Loan Account;

 

(4)     the original loan files relating to any Split Loans shall have been
delivered to the Split Loan Agent to be held by the Split Loan Agent (or its
agent), as custodian, and as agent for the benefit of the applicable Warehouse
Lender and the Issuer; and

 

(5)     the Servicer shall serve as the sole administrative and/or collateral
agent in respect of such Split Loan.

 

(ii)     Collections received in respect of any Split Loans shall be swept on a
daily basis by the Split Loan Agent (at the direction of the Servicer) or the
Servicer, as applicable, to a subaccount held at the Split Loan Agent in the
name of the Issuer and then swept on a daily basis by the Split Loan Agent to
the Collection Account.

 

(f)     The Issuer (or the Servicer on its behalf) shall deliver notice to the
Rating Agency of the implementation of any Split Loan arrangement and the entry
into any Split Loan Intercreditor Agreement.

 

Section 2.08.     Release of Excluded Amounts.

 

(a)     The parties hereto acknowledge and agree that the Issuer has no interest
in the Excluded Amounts. The Trustee hereby agrees to release to the Issuer from
the Loan Assets, and the Issuer hereby agrees to release to the Trust Depositor,
any Excluded Amounts immediately upon identification thereof and upon receipt of
an Officer’s Certificate of the Servicer, which release shall be automatic and
shall require no further act by the Trustee or the Issuer; provided that the
Trustee and Issuer shall execute and deliver such instruments of release and
assignment or other documents, or otherwise confirm the foregoing release, as
may reasonably be requested by the Trust Depositor in writing. Such Excluded
Amounts shall not constitute and shall not be included in the Loan Assets.

 

49

--------------------------------------------------------------------------------

 

 

(b)     Immediately upon the release to the Trust Depositor by the Trustee of
any Excluded Amounts, the Trust Depositor hereby irrevocably agrees to release
to the Seller such Excluded Amounts, which release shall be automatic and shall
require no further act by the Trust Depositor; provided that the Trust Depositor
shall execute and deliver such instruments of release and assignment or other
documents, or otherwise confirm the foregoing release of such Excluded Amounts,
as may be reasonably requested by the Seller in writing.

 

Section 2.09.     Delivery of Documents in the Loan File.

 

(a)     Subject to the delivery requirements set forth in Section 2.09(b), the
Issuer hereby authorizes and directs the Seller and the Trust Depositor to
deliver possession of all the Loan Files to the Custodian on the Trustee’s
behalf (with copies to be held by the Servicer), on behalf of and for the
account of the Noteholders. The Seller and the Trust Depositor shall also
identify on the List of Loans (including any deemed amendment thereof associated
with any Additional Loans or Substitute Loans), whether by attached schedule or
marking or other effective identifying designation, all Loans that are evidenced
by such instruments.

 

(b)     With respect to each Loan in the Collateral, (i) on or prior to the
Closing Date in the case of the Initial Loans and two (2) Business Days before
the related Additional Loan Cutoff Date in the case of any Additional Loan or
the Substitute Loan Cutoff Date in the case of any Substitute Loans (or, in each
case, such lesser time as shall be acceptable to the Custodian), the Trust
Depositor or the Seller will deliver or cause to be delivered to the Custodian
on the Trustee’s behalf, to the extent not previously delivered, each of the
Required Loan Documents with respect to such Loan (including electronic copies
except to the extent required under the definition of Required Loan Documents or
noted on Annex A to the List of Loans); and (ii) on or before the Closing Date
in the case of the Initial Loans and on or before the related Additional Loan
Cutoff Date in the case of any Additional Loan or the related Substitute Loan
Cutoff Date in the case of any Substitute Loan (or, in each case, such lesser
time as shall be acceptable to the Custodian), the Trust Depositor or the Seller
will deliver or cause to be delivered to the Custodian on the Trustee’s behalf,
to the extent not previously delivered, each of the documents in the Loan File
that is not part of the Required Loan Documents with respect to such Loan
(including electronic copies except to the extent noted on Annex A to the List
of Loans).

 

Section 2.10.     Limitations on Optional Sale and Substitution.

 

In no event may (a) the aggregate Outstanding Loan Balance of Delinquent Loans
and Restructured Loans optionally sold or substituted by the Issuer hereunder
for any reason exceed 7.5% (rounded to the nearest tenth of a percent) of the
sum of (i) the Aggregate Outstanding Loan Balance as of the Cutoff Date (the
“Cutoff Date Pool Balance”) plus (ii) the sum of the Outstanding Loan Balance of
each Additional Loan acquired by the Issuer after the Closing Date (determined
as of the date such Additional Loan is acquired by the Issuer), subject to the
limitation in clause (c) below on aggregate optional sales and substitutions
with respect to all of the Loans, (b) the aggregate Outstanding Loan Balance of
Defaulted Loans sold or substituted by the Issuer exceed 7.5% (rounded to the
nearest tenth of a percent) of the sum of (i) the Cutoff Date Pool Balance plus
(ii) the sum of the Outstanding Loan Balance of each Additional Loan acquired by
the Issuer after the Closing Date (determined as of the date such Additional
Loan is acquired by the Issuer), subject to the limitation in clause (c) below
on aggregate optional sales and substitutions with respect to all of the Loans,
or (c) the aggregate Outstanding Loan Balance of all Loans (including any
Delinquent Loans, Restructured Loans or Defaulted Loans optionally sold or
substituted as described above) optionally sold or substituted by the Issuer for
any reason exceed 15% (rounded to the nearest whole number) of the sum of (i)
the Cutoff Date Pool Balance plus (ii) the sum of the Outstanding Loan Balance
of each Additional Loan acquired by the Issuer after the Closing Date
(determined as of the date such Additional Loan is acquired by the Issuer). The
foregoing limitations shall not apply to sales to unaffiliated third parties of
(i) Delinquent Loans, Restructured Loans or Defaulted Loans where the Issuer (or
the Servicer on its behalf) has determined in good faith that the best recovery
for such Loan is the sale thereof, (ii) a Loan which is subject to contractual
purchase rights of unaffiliated third parties and such unaffiliated third party
has exercised such right and (iii) a Loan which is being refinanced and the
related Obligor or new lender has requested that such Loan be sold to an
unaffiliated third party for the purpose of refinancing such Loan. For the
purpose of calculating the percentage of the Cutoff Date Pool Balance comprising
Loans that are optionally sold or substituted as described above, any Substitute
Loans that have been placed into the Collateral in satisfaction of the Trust
Depositor’s obligations to repurchase or substitute Loans pursuant to Section
11.01 shall be disregarded.

 

50

--------------------------------------------------------------------------------

 

 

Section 2.11.     Certification by Custodian; Possession of Loan Files.

 

(a)     Review; Certification. On or prior to the date that is two (2) Business
Days after the Closing Date (in the case of the Initial Loans), the related
Additional Loan Cutoff Date (in the case of any Additional Loans) or the related
Substitute Loan Cutoff Date (in the case of any Substitute Loans), the Custodian
shall review the Required Loan Documents in the Loan File that are required to
be delivered pursuant to Section 2.09(b) on the Closing Date (in the case of the
Initial Loans), the related Additional Loan Cutoff Date (in the case of any
Additional Loans) or the related Substitute Loan Cutoff Date (in the case of any
Substitute Loans), and shall deliver to the Seller, the Trust Depositor, the
Trustee, and the Servicer a certification with respect to the Required Loan
Documents delivered to it at such time in the form attached hereto as Exhibit
L-1 on or prior to the date that is two (2) Business Days after the Closing Date
(in the case of the Initial Loans), the related Additional Loan Cutoff Date (in
the case of any Additional Loans) or the related Substitute Loan Cutoff Date (in
the case of any Substitute Loans). Within two (2) Business Days after the
Custodian receives the Required Loan Documents in the Loan File that are
permitted, pursuant to Section 2.09(b), to be delivered after the related
Additional Loan Cutoff Date (in the case of any Additional Loans) or the related
Substitute Loan Cutoff Date (in the case of any Substitute Loans), the Custodian
shall deliver to the Seller, the Trust Depositor, the Trustee and the Servicer a
certification with respect to the Required Loan Documents delivered to it at
such time in the form attached hereto as Exhibit L-1, which updated
certification shall supplement any previous certification given. Within 360 days
after the Closing Date (in the case of the Initial Loans), the related
Additional Loan Cutoff Date (in the case of any Additional Loans) and the
related Substitute Loan Cutoff Date (in the case of any Substitute Loans), the
Custodian shall deliver to the Seller, the Servicer, the Trust Depositor, the
Trustee and any Noteholder who requests a copy from the Trustee a final
certification in the form attached hereto as Exhibit L-2. A copy of the final
certification will be provided to any Noteholder upon request.

 

(b)     Non-Conforming Loan Files. If the Custodian during the process of
reviewing the Required Loan Documents in a Loan File finds any document
constituting the Required Loan Documents that is not properly executed (if
applicable), has not been received, is unrelated to a Loan identified in the
List of Loans, or does not conform on its face in a material respect to the
requirements of the definition of Required Loan Documents, or the description
thereof as set forth in items (b)(i) and (ii) of the definition of List of
Loans, the Custodian shall promptly so notify the Seller, the Trust Depositor
and the Servicer in the form of an exception report attached to a certification
required to be delivered pursuant to Section 2.11(a). In performing any such
review, the Custodian may conclusively rely on the Seller as to the purported
genuineness of any such document and any signature thereon. It is understood
that the scope of the Custodian’s review of the Loan Files is limited solely to
confirming that the documents listed in the definition of Required Loan
Documents have been executed and received and relate to the Loans identified in
the List of Loans. The Seller agrees to use commercially reasonable efforts to
remedy a defect in a document constituting part of a Loan File of which it is so
notified by the Custodian in an exception report and which the Seller, the Trust
Depositor or the Servicer has determined to be material in nature. If, however,
within 30 days after the determination by the Seller (notice of which
determination shall be provided to the Trust Depositor and the Servicer (with a
copy to the Trustee and the Owner Trustee) or notice from the Trust Depositor or
Servicer (with a copy to the Trustee and the Owner Trustee) that an exception is
material, the Seller has not remedied the defect and such defect materially and
adversely affects the value of the related Loan, such Loan will be treated as an
Ineligible Loan and the Seller will (i) substitute in lieu of such Loan a
Substitute Loan in the manner and subject to the conditions set forth in Section
11.01 or (ii) repurchase such Loan at a purchase price equal to the Transfer
Deposit Amount, which purchase price shall be deposited in the Collection
Account within such 30 day period. For the avoidance of doubt, neither the
Trustee nor the Custodian shall be responsible for determining whether an item
listed on an exception report constitutes a material defect or whether such
defect materially and adversely affects the value of the related Loan or the
interest of any Noteholder.

 

(c)     Release of Entire Loan File upon Sale, Substitution or Repurchase.
Subject to Section 5.08(a), upon receipt by the Custodian of a certification of
a Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts then required to be deposited as described in Section
2.05, Section 2.06, Section 2.11(b) or Section 11.01, as applicable, in the
Collection Account (which certification shall be in the form of Exhibit M
hereto), the Custodian shall release and ship to the Servicer for release to the
Seller the related Loan File and, upon request, the Trustee and the Issuer shall
execute, without recourse, and deliver such instruments of transfer necessary to
transfer all right, title and interest in such Loan to the Seller free and clear
of any Liens created by the Transaction Documents. All costs of any such
transfer shall be borne by the Seller.

 

51

--------------------------------------------------------------------------------

 

 

(d)     Partial Release of Loan File and/or Related Property. Subject to Section
5.08(b), if in connection with taking any action in connection with a Loan
(including, without limitation, the amendment to documents in the Loan File
and/or a revision to Related Property) the Servicer requires any item
constituting part of the Loan File, or the release from the Lien of the related
Loan of all or part of any Related Property, the Servicer shall deliver to the
Custodian a certificate to such effect in the form attached as Exhibit M hereto.
Subject to Section 5.08(d), upon receipt of such certification, the Custodian
shall ship for delivery to the Servicer within two (2) Business Days of such
request (if such request was received by 2:00 p.m., central time), the requested
documentation, and, upon request of the Servicer, the Trustee shall execute,
without recourse, and deliver such instruments of transfer necessary to release
all or the requested part of the Related Property from the Lien of the related
Loan and/or the Lien under the Transaction Documents.

 

(e)     Annual Certification. Within ninety (90) days of the beginning of each
calendar year, commencing in 2019, the Custodian shall deliver to the Seller,
the Trust Depositor and the Servicer a certification in the form of Exhibit K.

 

(f)     Notwithstanding any language to the contrary herein, neither the Trustee
nor the Custodian makes any representations as to, and shall not be responsible
to verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency for any purpose, or genuineness of any of the
documents contained in each Loan File or (ii) the collectability, insurability,
effectiveness or suitability of any such Loan Asset. In its review of documents
and instruments pursuant to this Agreement, the Custodian and Trustee shall be
under no duty or obligation to inspect, review or examine the Loan Files to
determine that the contents thereof are genuine, enforceable or appropriate for
the represented purpose or that they are other than what they purport to be on
their face.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

The Trust Depositor makes, and upon each conveyance of Additional Loans or
Substitute Loans, as applicable, is deemed to make, the representations and
warranties in Section 3.01 through Section 3.04, on which the Issuer will rely
in purchasing the Initial Loan Assets on the Closing Date, any Additional Loan
Assets on the relevant Additional Loan Cutoff Date and any Substitute Loan
Assets on the relevant Substitute Loan Cutoff Date, and on which the
Securityholders will rely.

 

Such representations and warranties are given as of the execution and delivery
of this Agreement and as of the Closing Date (or Additional Loan Cutoff Date or
Substitute Loan Cutoff Date, as applicable), but shall survive the sale,
transfer and assignment of the Loan Assets to the Issuer. The repurchase
obligation or substitution obligation of the Trust Depositor set forth in
Section 11.01 constitutes the sole remedy available for a breach of a
representation or warranty of the Trust Depositor set forth in Section 3.01
through Section 3.04 of this Agreement.

 

52

--------------------------------------------------------------------------------

 

 

Section 3.01.     Representations and Warranties Regarding the Trust Depositor.

 

The Trust Depositor represents and warrants to the Issuer and the Trustee that:

 

(a)     Organization and Good Standing. The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and has the power to own its assets and to
transact the business in which it is currently engaged. The Trust Depositor is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the business transacted by it or properties owned or
leased by it requires such qualification and in which the failure so to qualify
would reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Trust Depositor
or the Issuer.

 

(b)     Authorization; Valid Sale; Binding Obligations. The Trust Depositor has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and to create the Issuer and cause it to make,
execute, deliver and perform its obligations under this Agreement and the other
Transaction Documents to which the Issuer is a party, and the Trust Depositor
has taken all necessary limited liability company action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement shall effect a valid sale,
transfer and assignment of or grant a security interest in the Loan Assets from
the Trust Depositor to the Issuer. This Agreement and the other Transaction
Documents to which the Trust Depositor is a party constitute the legal, valid
and binding obligation of the Trust Depositor enforceable in accordance with
their respective terms, except as enforcement of such terms may be limited by
applicable Insolvency Laws and general principles of equity, whether considered
in a suit at law or in equity.

 

(c)     No Consent Required. The Trust Depositor is not required to obtain the
consent of any other party (other than those that it has already obtained) or
any consent, license, approval or authorization from, or registration or
declaration with, any Governmental Authority (other than (i) the filing of UCC
financing statements and (ii) those that it has already obtained) in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement or the other Transaction Documents to which it is a party.

 

(d)     No Violations. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party by the Trust
Depositor, and the consummation of the transactions contemplated hereby and
thereby, will not violate in any material respect any Applicable Law applicable
to the Trust Depositor, or conflict with, result in a default under or
constitute a breach of the Trust Depositor’s organizational documents or
material Contractual Obligations to which the Trust Depositor is a party or by
which the Trust Depositor or any of the Trust Depositor’s properties may be
bound, or result in the creation or imposition of any Lien of any kind upon any
of its properties pursuant to the terms of any such material Contractual
Obligations, other than as contemplated by the Transaction Documents.

 

53

--------------------------------------------------------------------------------

 

 

(e)     Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Trust Depositor threatened, against the Trust Depositor or any of its
properties or with respect to this Agreement, the other Transaction Documents to
which it is a party or the Securities (i) that, if adversely determined, would
in the reasonable judgment of the Trust Depositor be expected to have a material
adverse effect on the business, properties, assets or condition (financial or
otherwise) of the Trust Depositor or the Issuer or the transactions contemplated
by this Agreement or the other Transaction Documents to which the Trust
Depositor is a party or (ii) seeking to adversely affect the federal income tax
or other federal, state or local tax attributes of the Certificate or Notes.

 

(f)     Solvency. The Trust Depositor, at the time of and after giving effect to
each conveyance of Loan Assets hereunder, is Solvent on and as of the date
thereof.

 

(g)     Taxes. The Trust Depositor has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on the books of the
Trust Depositor); no tax Lien has been filed and, to the Trust Depositor’s
knowledge, no claim is being asserted, with respect to any such tax, fee or
other charge.

 

(h)     Place of Business; No Changes. The Trust Depositor’s location (within
the meaning of Article 9 of the UCC) is the State of Delaware. The Trust
Depositor has not changed its name, whether by amendment of its certificate of
formation, by reorganization or otherwise, and has not changed its location
within the 4-months preceding the Closing Date.

 

(i)      Not an Investment Company. The Trust Depositor is not and, after giving
effect to the transactions contemplated by the Transaction Documents, will not
be required to be registered as an “investment company” under the 1940 Act.

 

(j)     Sale Treatment. Other than for accounting and tax purposes, the Trust
Depositor has treated the transfer of Loan Assets to the Issuer for all purposes
as a sale and purchase on all of its relevant books and records and other
applicable documents.

 

(k)     Security Interest.

 

54

--------------------------------------------------------------------------------

 

 

(i)     This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in favor of the Issuer in all right, title and
interest of Trust Depositor in the Loan Assets, which security interest is prior
to all other Liens (except for Permitted Liens), and is enforceable as such
against creditors of and purchasers from the Trust Depositor;

 

(ii)     the Loans, along with the related Loan Files, constitute “general
intangibles,” “instruments,” “accounts,” “investment property,” or “chattel
paper,” within the meaning of the applicable UCC;

 

(iii)     the Trust Depositor owns and has, and upon the sale and transfer
thereof by the Trust Depositor to the Issuer, the Issuer will have, good and
marketable title to the Loan Assets free and clear of any Lien (other than
Permitted Liens), claim or encumbrance of any Person;

 

(iv)     the Trust Depositor has received all consents and approvals required by
the terms of the Loan Assets to the sale of the Loan Assets hereunder to the
Issuer;

 

(v)     the Trust Depositor has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Loan Assets
granted to the Issuer under this Agreement to the extent perfection can be
achieved by filing a financing statement;

 

(vi)     other than the security interest granted to the Issuer pursuant to this
Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of the Loan Assets. The Trust
Depositor has not authorized the filing of and is not aware of any financing
statements naming the Trust Depositor as debtor that include a description of
collateral covering the Loan Assets other than any financing statement (A)
relating to the security interest granted by the Trust Depositor under this
Agreement, or (B) that has been terminated or for which a release or partial
release has been filed. The Trust Depositor is not aware of the filing of any
judgment or tax Lien filings against the Trust Depositor;

 

(vii)     all original executed copies of each Underlying Note (if any) that
constitute or evidence the Loan Assets have been delivered to the Trustee;

 

(viii)     the Trust Depositor has received a written acknowledgment from the
Trustee that the Trustee or its bailee is holding any Underlying Notes that
constitute or evidence any Loan Assets solely on behalf of and for the benefit
of the Securityholders; and

 

(ix)     none of the Underlying Notes that constitute or evidence any Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Trustee.

 

55

--------------------------------------------------------------------------------

 

 

(l)     Value Given. The cash payments and the Certificate received by the Trust
Depositor in respect of the purchase price of the Loan Assets sold hereunder
constitute reasonably equivalent value in consideration for the transfer to the
Issuer of such Loan Assets under this Agreement, such transfer was not made for
or on account of an antecedent debt owed by the Seller to the Trust Depositor,
and such transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.

 

(m)     Investment Company. The Issuer is not and, after giving effect to the
transactions contemplated by the Transaction Documents, will not be required to
be registered as an “investment company” within the meaning of the 1940 Act.

 

(n)     No Defaults. The Trust Depositor is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default would reasonably be
expected to have consequences that would materially and adversely affect the
condition (financial or otherwise) or operations of the Trust Depositor or its
respective properties or might have consequences that would materially and
adversely affect its performance hereunder.

 

(o)     Bulk Transfer Laws. The transfer, assignment and conveyance of the Loans
by the Trust Depositor pursuant to this Agreement are not subject to the bulk
transfer laws or any similar statutory provisions in effect in any applicable
jurisdiction.

 

(p)     Origination and Collection Practices. The origination and collection
practices used by any Affiliate of the Trust Depositor with respect to each Loan
have been consistent with the Servicing Standard and have complied with the
Credit and Collection Policy in all material respects.

 

(q)     [Reserved].

 

(r)     Lack of Intent to Hinder, Delay or Defraud. Neither the Trust Depositor
nor any of its Affiliates sold, or will sell, any interest in any Loan Asset
with any intent to hinder, delay or defraud any of their respective creditors.

 

(s)     Nonconsolidation. The Trust Depositor conducts its affairs such that the
Issuer would not be substantively consolidated in the estate of the Trust
Depositor and their respective separate existences would not be disregarded in
the event of the Trust Depositor’s bankruptcy.

 

(t)     Accuracy of Information. All written factual information heretofore
furnished by the Trust Depositor for purposes of or in connection with this
Agreement or the other Transaction Documents to which Trust Depositor is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Trust Depositor to any
party to the Transaction Documents will be, true and accurate in all material
respects, on the date such information is stated or certified; provided that the
Trust Depositor shall not be responsible for any factual information furnished
to it by any third party not affiliated with it, or the Seller or the Servicer,
except to the extent that a Responsible Officer of the Trust Depositor has
actual knowledge that such factual information is inaccurate in any material
respect.

 

56

--------------------------------------------------------------------------------

 

 

The representations and warranties set forth in Section 3.01(k) may not be
waived by any Person and shall survive the termination of this Agreement. The
Trust Depositor and Issuer shall provide the Rating Agency with prompt written
notice upon obtaining knowledge of any breach of the representations and
warranties set out in Section 3.01(k).

 

Section 3.02.     Representations and Warranties Regarding Each Loan and as to
Certain Loans in the Aggregate.

 

The Trust Depositor represents and warrants as to each Initial Loan as of the
Closing Date, as of each Additional Loan Cutoff Date with respect to each
Additional Loan and as of each Substitute Loan Cutoff Date with respect to each
Substitute Loan, that:

 

(a)     List of Loans. The information set forth in the List of Loans attached
hereto as Exhibit G (as the same may be amended or deemed amended in respect of
a conveyance of Additional Loans on an Additional Loan Cutoff Date or Substitute
Loans on a Substitute Loan Cutoff Date) is true, complete and correct as of the
Closing Date and each Substitute Loan Cutoff Date, as applicable.

 

(b)     Eligible Loan. Such Loan satisfies the criteria for the definition of
Eligible Loan set forth in this Agreement as of the date of its conveyance
hereunder.

 

Section 3.03.   [Reserved].

 

Section 3.04.   Representations and Warranties Regarding the Required Loan
Documents.

 

The Trust Depositor represents and warrants on the Closing Date with respect to
the Initial Loans (or as of the related Additional Loan Cutoff Date (with
respect to Additional Loans) or as of the related Substitute Loan Cutoff Date
(with respect to Substitute Loans), as applicable), that except as otherwise
provided in Section 2.09, the Required Loan Documents and each other item
included in the Loan File for each Loan are in the possession of the Trustee (or
the Custodian, on behalf of the Trustee).

 

Section 3.05.   [Reserved].

 

Section 3.06.   Representations and Warranties Regarding the Servicer.

 

The initial Servicer represents and warrants to the Owner Trustee and the
Trustee that:

 

57

--------------------------------------------------------------------------------

 

 

(a)     Organization and Good Standing. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation and has the power to own its assets and to transact
the business in which it is currently engaged. The Servicer is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Issuer. The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Loans in accordance with the terms hereof and in which the failure
to so qualify would reasonably be expected to have a material adverse effect on
the business, properties, assets, or condition (financial or otherwise) of the
Servicer or Issuer.

 

(b)     Authorization; Binding Obligations. The Servicer has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Servicer is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Servicer is a party, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party.
This Agreement and the other Transaction Documents to which the Servicer is a
party constitute the legal, valid and binding obligations of the Servicer
enforceable in accordance with their respective terms, except as enforcement of
such terms may be limited by applicable Insolvency Laws and general principles
of equity, whether considered in a suit at law or in equity.

 

(c)     No Consent Required. The Servicer is not required to obtain the consent
of any other party (other than those that it has already obtained) or any
consent, license, approval or authorization from, or registration or declaration
with, any Governmental Authority (other than those that it has already obtained)
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the other Transaction Documents to which the
Servicer is a party.

 

(d)     No Violations. The execution, delivery and performance by the Servicer
of this Agreement and the other Transaction Documents to which the Servicer is a
party will not violate any Applicable Law applicable to the Servicer, or
conflict with, result in a default under or constitute a breach of the
Servicer’s organizational documents or any material Contractual Obligations to
which the Servicer is a party or by which the Servicer or any of the Servicer’s
properties may be bound, or result in the creation of or imposition of any Lien
of any kind upon any of its properties pursuant to the terms of any such
material Contractual Obligations, other than as contemplated by the Transaction
Documents.

 

(e)     Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Servicer threatened, against the Servicer or any of its properties or
with respect to this Agreement, or any other Transaction Document to which the
Servicer is a party that, if adversely determined, would in the reasonable
judgment of the Servicer be expected to have a material adverse effect on the
business, properties, assets or condition (financial or otherwise) of the
Servicer or the Issuer or the transactions contemplated by this Agreement or any
other Transaction Document to which the Servicer is a party.

 

58

--------------------------------------------------------------------------------

 

 

(f)     Reports. All reports, certificates and other written information
furnished by the Servicer with respect to the Loans are correct in all material
respects on the date such information is furnished or certified; provided that
the Servicer shall not be responsible for any information furnished to it by any
third party not affiliated with the Servicer contained in any such reports,
certificates or other written information, except to the extent that a
Responsible Officer of the Servicer has actual knowledge that such factual
information is inaccurate in any material respect.

 

Section 3.07.   Representations of the Backup Servicer.

 

The Backup Servicer represents and warrants to the Owner Trustee and the Trustee
that:

 

(a)     Organization and Good Standing. The Backup Servicer has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization, with power, authority and legal right to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and now
has, power, authority and legal right to enter into and perform its obligations
under this Agreement;

 

(b)     Due Qualification. The Backup Servicer is duly qualified to do business,
is in good standing and has obtained all necessary licenses and approvals, in
all jurisdictions in which the ownership or lease of property or the conduct of
its business (including the servicing of the Loans as required by this
Agreement) requires or shall require such qualification;

 

(c)     Power and Authority. The Backup Servicer has the power and authority to
execute and deliver this Agreement and the other Transaction Documents to which
the Backup Servicer is a party and to carry out its terms and their terms,
respectively, and the execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Backup Servicer is a party have
been duly authorized by the Backup Servicer by all necessary corporate action;

 

(d)     Binding Obligation. This Agreement and the other Transaction Documents
to which the Backup Servicer is a party shall constitute the legal, valid and
binding obligations of the Backup Servicer enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, or other similar laws affecting the enforcement of
creditors' rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law;

 

59

--------------------------------------------------------------------------------

 

 

(e)     No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Backup Servicer is a
party, and the fulfillment of the terms of this Agreement and the other
Transaction Documents to which the Backup Servicer is a party, shall not
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time) a default under, the
articles of incorporation or bylaws of the Backup Servicer, or any indenture,
agreement, mortgage, deed of trust or other instrument to which the Backup
Servicer is a party or by which it is bound, or result in the creation or
imposition of any Lien upon any of its properties pursuant to the terms of any
such indenture, agreement, mortgage, deed of trust or other instrument, other
than this Agreement, or violate any law, order, rule or regulation applicable to
the Backup Servicer of any court or of any federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Backup Servicer or any of its properties;

 

(f)     No Proceedings. There are no proceedings or investigations pending or,
to the Backup Servicer's knowledge, threatened against the Backup Servicer,
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Backup Servicer or its
properties (A) asserting the invalidity of this Agreement or any of the
Transaction Documents to which the Backup Servicer is a party, (B) seeking to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Transaction Documents to which the
Backup Servicer is a party, (C) seeking any determination or ruling that would
reasonably be expected to materially and adversely affect the performance by the
Backup Servicer of its obligations under, or the validity or enforceability of,
this Agreement or any of the Transaction Documents to which the Backup Servicer
is a party or (D) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Notes;

 

(g)     No Consents. The Backup Servicer is not required to obtain the consent
of any other party or any consent, license, approval or authorization, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement which has not already been obtained.

 

ARTICLE 4.

PERFECTION OF TRANSFER AND
PROTECTION OF SECURITY INTERESTS

 

Section 4.01.   Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Custodian (on
behalf of the Trustee) under the Indenture for the benefit of, and as agent for,
the Securityholders.

 

60

--------------------------------------------------------------------------------

 

 

Section 4.02.     Filing.

 

On the Closing Date, the Seller, Trust Depositor and Servicer shall cause the
UCC financing statement(s) referred to in Section 2.02(h) hereof to be filed,
and from time to time the Servicer, on behalf of the Issuer, shall take and
cause to be taken such actions and execute such documents as are necessary or
desirable or as the Owner Trustee (acting at the direction of the
Certificateholder) or Trustee (acting at the direction of the Majority
Noteholders) may reasonably request to perfect and protect the Trustee’s first
priority perfected security interest in the Loan Assets against all other
Persons, including, without limitation, the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title. Notwithstanding the obligations of the Seller, Trust
Depositor and Servicer set forth in the preceding sentence, the Issuer hereby
authorizes the Servicer to prepare and file, at the expense of the initial
Servicer, such UCC financing statements (including but not limited to renewal,
continuation or in lieu statements) and amendments or supplements thereto or
other instruments as the Servicer may from time to time deem necessary or
appropriate in order to perfect and maintain the security interest granted
hereunder in accordance with the UCC.

 

Section 4.03.     Changes in Name, Organizational Structure or Location.

 

(a)       During the term of this Agreement, none of the Seller, the Servicer,
the Trust Depositor or the Issuer shall change its name, form of organization,
existence, state of formation or location without first giving at least 30 days’
prior written notice to the other parties hereto and the Owner Trustee.

 

(b)     If any change in either the Servicer’s, the Seller’s or the Trust
Depositor’s name, form of organization, existence, state of formation, location
or other action would make any financing or continuation statement or notice of
ownership interest or Lien relating to any Loan Asset seriously misleading
within the meaning of applicable provisions of the UCC or any title statute, the
Servicer, no later than ten (10) Business Days after the effective date of such
change, shall file such amendments as may be required (including, but not
limited to, any filings and other acts necessary or advisable under the UCC of
each relevant jurisdiction) to preserve and protect the Trustee’s security
interest in the Loan Assets and the proceeds thereof.

 

Section 4.04.     Costs and Expenses.

 

The initial Servicer agrees to pay all reasonable costs and disbursements in
connection with the perfection and the maintenance of perfection, as against all
third parties, of the Trustees’ and Issuer’s right, title and interest in and to
the Loan Assets (including, without limitation, the security interest in the
Related Property related thereto and the security interests provided for in the
Indenture); provided that to the extent permitted by the Required Loan
Documents, the Servicer may seek reimbursement for such costs and disbursements
from the related Obligors.

 

Section 4.05.     Sale Treatment.

 

Other than for accounting and tax purposes, the Trust Depositor shall treat the
transfer of Loan Assets made hereunder for all purposes as a sale and purchase
on all of its relevant books and records.

 

61

--------------------------------------------------------------------------------

 

 

Section 4.06.   Separateness from Trust Depositor.

 

The Seller agrees to take or refrain from taking or engaging in with respect to
the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Dechert LLP (including any certificates
of the Seller delivered in connection therewith) delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE 5.

SERVICING OF LOANS

 

Section 5.01.   Appointment and Acceptance.

 

(a)     Hercules is hereby appointed as Servicer pursuant to this Agreement and
pursuant to the other Transaction Documents under which the Servicer has any
rights, duties or obligations. Hercules accepts such appointment and agrees to
act as the Servicer pursuant to this Agreement and pursuant to the other
Transaction Documents under which Hercules, as Servicer, has any rights, duties
or obligations.

 

(b)     U.S. Bank National Association is hereby appointed as Backup Servicer
pursuant to this Agreement and pursuant to the other Transaction Documents under
which the Backup Servicer has any rights, duties or obligations. U.S. Bank
National Association hereby accepts such appointment and agrees to act as the
Backup Servicer pursuant to this Agreement and pursuant to the other Transaction
Documents under which U.S. Bank National Association, as Backup Servicer, has
any rights, duties or obligations, subject to the terms of this Agreement.

 

Section 5.02.   Duties of the Servicer and the Backup Servicer.

 

(a)     The Servicer, as an independent contract servicer, shall service and
administer the Loans (including, with respect to Agented Loans, Co-Agented Loans
and Third Party Agented Loans, the Issuer’s interest as a lender thereunder) and
shall have full power and authority, acting alone, to do any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement, the
Credit and Collection Policy and the Servicing Standard and the Issuer’s rights
under the applicable Underlying Loan Agreements. The parties hereto each
acknowledge, and the Noteholders and the Certificateholder are hereby deemed to
acknowledge, that the Servicer, as Servicer under this Agreement, possesses only
such rights with respect to the enforcement of rights and remedies with respect
to the Loans and the Related Property and under the Required Loan Documents as
those which have been transferred to the Issuer with respect to the related
Loan. Therefore, the provisions of this Article V shall not apply to Third Party
Agented Loans or Participated Loans except to the extent the Servicer, on behalf
of the Issuer, has the right to vote, consent, give directions, make advances or
receive payments with respect thereto, and these provisions shall only apply to
Agented Loans and Co-Agented Loans with respect to which the Servicer is the
lead agent and to the extent not inconsistent with the related Required Loan
Documents.

 

62

--------------------------------------------------------------------------------

 

 

(b)     The Servicer may perform its duties directly or, consistent with the
Servicing Standard, through agents, accountants, experts, attorneys, brokers,
consultants or nominees selected with reasonable care by the Servicer. The
Servicer will remain fully responsible and fully liable for its duties and
obligations hereunder and under any other Transaction Document notwithstanding
any such delegation to a third party. Performance by any such third party of any
of the duties of the Servicer hereunder or under any other Transaction Document
shall be deemed to be performance thereof by the Servicer. In addition, the
Servicer may enter into Subservicing Agreements for any servicing and
administration of Loans with any entity; provided that for any Subservicing
Agreement that delegates all or substantially all of the Servicer’s duties
hereunder, the Holders of 100% of the Notes shall have consented in writing to
such Subservicing Agreement and the Servicer shall have provided the Rating
Agency with written notice of such Subservicing Agreement; provided, further,
that the Backup Servicer shall not be required to obtain such consent if, after
such time as the Backup Servicer shall have become the Servicer hereunder, it
shall enter into a Subservicing Agreement that delegates all or substantially
all of the Servicer’s duties hereunder. The Servicer shall be entitled to
terminate any Subservicing Agreement in accordance with the terms and conditions
of such Subservicing Agreement and to either itself directly service the related
Loans or enter into a Subservicing Agreement with a successor Subservicer as
permitted in this clause (b); provided that the Servicer shall promptly notify
the Rating Agency of the termination of any Subservicing Agreement that had
delegated all or substantially all of the Servicer’s duties hereunder.
Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer and a
Subservicer or referencing actions taken through a Subservicer or otherwise, so
long as this Agreement shall remain effective, the Servicer shall remain
obligated and primarily liable to the Trustee, for the benefit of Holders and on
behalf of the Issuer, for the servicing and administering of the Loans in
accordance with the provisions of this Agreement, the Credit and Collection
Policy and the Servicing Standard, without diminution of such obligation or
liability by virtue of such Subservicing Agreements or other arrangements with
third parties pursuant to this clause (b) or by virtue of indemnification from
the Subservicer and to the same extent and under the same terms and conditions
as if the Servicer alone were servicing and administering the Loans. For
purposes of this Agreement, the Servicer shall be deemed to have received
payments on Loans when any Subservicer has received such payments. The Servicer
shall be entitled to enter into any agreement with a Subservicer for
indemnification of the Servicer by such Subservicer, and nothing contained in
this Agreement shall be deemed to limit or modify such indemnification.

 

(c)     Any Subservicing Agreement that may be entered into and any transactions
or services relating to the Loans involving a Subservicer in its capacity as
such and not as an originator shall be deemed to be between the Subservicer and
the Servicer alone, and the Trustee and the Securityholders shall not be deemed
parties thereto and shall have no claims, rights, obligations, duties or
liabilities with respect to the Subservicer except as set forth in Section
5.02(d). Notwithstanding the foregoing, the Servicer shall (i) at its expense
and without reimbursement, deliver to the Trustee a copy of each Subservicing
Agreement and (ii) provide notice of the termination of any Subservicer within a
reasonable time after such Subservicer’s termination to the Trustee.

 

63

--------------------------------------------------------------------------------

 

 

(d)     In the event the initial Servicer shall for any reason no longer be the
Servicer, the initial Servicer at its expense and without right of reimbursement
therefor, shall, upon request of the Trustee, deliver to the Backup Servicer or
other Successor Servicer all documents and records (including computer tapes and
diskettes) in its possession relating to each Subservicing Agreement and the
Loans then being serviced hereunder and an accounting of amounts collected and
held by it hereunder and otherwise use its best efforts to effect the orderly
and efficient transfer of the Subservicing Agreements and of any other
arrangements with third parties pursuant to clause (a) of this Section 5.02 to
the Backup Servicer or other Successor Servicer to the extent permitted thereby.

 

(e)     Modifications and Waivers Relating to Loans.

 

(i)     So long as it is consistent with the Credit and Collection Policy and
the Servicing Standard, the Servicer may agree to waive, modify or vary any term
of any Loan, if in the Servicer’s determination such waiver, modification or
variance will not be materially adverse to the interests of the Noteholders;
provided that the Servicer may not:

 

(1)     agree to amend, waive, modify or vary any Loan in any manner that would
extend the stated maturity date of such Loan beyond the Legal Final Payment
Date; or

 

(2)     enter into any amendment, waiver, modification or variance with respect
to any Loan solely in order to render such Loan eligible for repurchase or
substitution hereunder.

 

(ii)     Except as expressly set forth in Section 5.02(e)(i), the Servicer may
execute any amendments, waivers, modifications or variances related to such Loan
and any documents related thereto on behalf of the Issuer.

 

(iii)    [Reserved].

 

(iv)    Although costs incurred by the Servicer or any Subservicer in respect of
Servicing Advances, including any interest owed with respect thereto, may be
added to the amount owing by the Obligor under the related Loan, such amounts
shall not be so added for the purposes of calculating distributions to
Noteholders. Any fees and costs imposed in connection therewith on the Obligor
of the related Loan, and any reimbursement of Servicing Advances by any Obligor
or out of Sale Proceeds, Liquidation Proceeds or Insurance Proceeds, in each
case, received with respect to the related Loan or its Related Property shall be
withdrawn and payable to the Servicer from the Collection Account pursuant to
Section 7.03(h) as additional servicing compensation or reimbursement, as
applicable. Without limiting the generality of the foregoing, so long as it is
consistent with the Credit and Collection Policy and the Servicing Standard, the
Servicer shall continue, and is hereby authorized and empowered to execute and
deliver on behalf of the Issuer, the Trustee and each Securityholder, all
instruments of amendment, waiver, satisfaction or cancellation, or of partial or
full release, discharge and all other comparable instruments, with respect to
the Loans and with respect to any Related Property. Such authority shall
include, but not be limited to, the authority to substitute or release items of
Related Property consistent with the Credit and Collection Policy and the
Servicing Agreement and sell Loans previously transferred to the Issuer. The
Issuer and the Trustee have granted a power of attorney to the Servicer with
respect thereto, pursuant to Section 5.02(t). In connection with any such sale,
the Servicer shall deposit in the Collection Account, pursuant to Section
7.03(b), all proceeds received upon such sale (other than Excluded Amounts). If
reasonably required by the Servicer, the Issuer and the Trustee shall furnish
the Servicer, within five (5) Business Days of receipt of the Servicer’s
request, with any powers of attorney and other documents necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties under this Agreement or under any of the other Transaction Documents. Any
such request by the Servicer to the Issuer or the Trustee shall be accompanied
by a certification in the form of Exhibit F attached hereto signed by a
Servicing Officer. In connection with any substitution of Related Property, the
Servicer shall deliver to the Trustee the items required by, and within the time
frame set forth in, Section 2.09, assuming that the date of substitution is the
relevant Substitute Loan Cutoff Date.

 

64

--------------------------------------------------------------------------------

 

 

(v)     The Servicer will not be in breach of its obligations under this
Agreement by reason of any waiver, modification or variance taken by the
administrative agent, syndicate agent or other Person acting in a similar
capacity in respect of a Third Party Agented Loan or Participated Loan pursuant
to its own authority or in respect of an Agented Loan, Co-Agented Loan or Third
Party Agented Loan at the direction of the requisite percentage of the lenders
in violation of this Agreement if the Servicer, acting on behalf of the Issuer,
did not consent to such waiver, modification or variance on behalf of the
Issuer.

 

(f)     The Servicer shall service and administer the Loans (including
collection, foreclosure, foreclosed property and repossessed collateral
management procedures other than for Third Party Agented Loans and Participated
Loans, and with respect to Third Party Agented Loans and Participated Loans, the
Issuer’s interest as a lender or purchaser thereunder) in accordance with the
Required Loan Documents and other documents in the Loan File, the Credit and
Collection Policy and the Servicing Standard.

 

(g)     In accordance with the power set forth in Section 2.01(a), the initial
Servicer shall perform the duties of the Issuer under the Transaction Documents.
In furtherance of the foregoing, the initial Servicer shall consult with the
Owner Trustee as the Servicer deems appropriate regarding the duties of the
Issuer under the Transaction Documents. The initial Servicer shall monitor the
performance of the Issuer and the Owner Trustee of their respective duties under
the Transaction Documents and shall advise the Owner Trustee when action is
necessary to comply with the Issuer’s or the Owner Trustee’s duties under the
Transaction Documents. The initial Servicer shall prepare for execution by the
Owner Trustee or the Issuer or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer or the Owner Trustee to prepare,
file or deliver pursuant to the Transaction Documents.

 

65

--------------------------------------------------------------------------------

 

 

(h)     In addition to the duties of the Servicer set forth in this Agreement or
any of the Transaction Documents, the initial Servicer shall perform or shall
cause to be performed such calculations and shall prepare for execution by the
Issuer or the Owner Trustee or shall cause the preparation by other appropriate
Persons of all such documents, reports, filings, instruments, certificates and
opinions as it shall be the duty of the Issuer to prepare, file or deliver
pursuant to state and federal tax and securities laws. In accordance with the
directions of the Issuer or the Owner Trustee, as applicable, the initial
Servicer shall administer, perform or supervise the performance of such other
activities in connection with the Issuer as are not covered by any of the
foregoing provisions and as are expressly requested by the Issuer or the Owner
Trustee and are reasonably within the capability of the Servicer. The Servicer
is hereby authorized to execute documents, instruments and certificates on
behalf of the Issuer.

 

(i)     Notwithstanding anything in this Agreement or any of the Transaction
Documents to the contrary, the Servicer shall be responsible for promptly (upon
a Responsible Officer of the Servicer having actual knowledge thereof) notifying
the Owner Trustee and the Trustee in the event that any withholding tax is
imposed on the Issuer’s payments (or allocations of income) to a Securityholder.
Any such notice shall be in writing and specify the amount of any withholding
tax required to be withheld by the Owner Trustee or the Trustee pursuant to such
provision.

 

(j)     All tax returns required to be signed by the Issuer, if any, will be
signed by the Servicer (so long as the Servicer is the Seller) on behalf of the
Issuer if permitted under applicable law and otherwise by the Owner Trustee on
behalf of the Issuer.

 

(k)     The Servicer shall maintain appropriate books of account and records
relating to services performed under this Agreement, which books of account and
records shall be reasonably accessible for inspection by the Owner Trustee and
Trustee at any time during the Servicer’s normal business hours upon not less
than three (3) Business Days’ prior written notice.

 

(l)     The initial Servicer shall provide written notice to the Rating Agency,
the Backup Servicer and the Trustee of any change to the Servicing Standard and
any material adverse change to the Credit and Collection Policy.

 

(m)     For so long as any of the Notes are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) of the Securities Act, (i) the
initial Servicer will provide or cause to be provided to any holder of such
Notes and any prospective purchaser thereof designated by such holder, upon the
request of such a holder or prospective purchaser, the information required to
be provided to such holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (ii) the initial Servicer shall update such information from
time to time in order to prevent such information from becoming false and
misleading and will take such other actions as are necessary to ensure that the
safe harbor exemption from the registration requirements of the Securities Act
under Rule 144A is and will be available for resales of such Notes conducted in
accordance with Rule 144A.

 

66

--------------------------------------------------------------------------------

 

 

(n)     The initial Servicer will keep in full force and effect its existence,
rights and franchise as a Maryland corporation, and the Servicer shall obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

 

(o)     The Servicer shall be entitled to reimbursement for any Servicing
Advances or Scheduled Payment Advances from Collections. Notwithstanding
anything contained herein to the contrary, in no event shall the application of
Scheduled Payment Advances prevent a Loan from being or becoming a Defaulted
Loan.

 

(p)     The Servicer shall not be responsible for any taxes payable by the
Issuer or any Servicing Fees payable to any Successor Servicer.

 

(q)     All payments received on Loans by the Servicer will be applied by the
Servicer to amounts due by each Obligor in accordance with the provisions of the
related Required Loan Documents or, if to be applied at the discretion of the
Servicer, then consistent with the Credit and Collection Policy and the
Servicing Standard.

 

(r)     To the extent permitted by applicable law, the initial Servicer shall be
responsible for any tax reporting, disclosure, record keeping or list
maintenance requirements of the Issuer under Code Sections 6011(a), 6111 or
6112, including, but not limited to, the preparation of IRS Form 8886 pursuant
to Treasury Regulations Section 1.6011-4(d) or any successor provision and any
required list maintenance under Treasury Regulations Section 301.6112-1 or any
successor provision.

 

(s)     The Servicer will maintain the Servicing Files at the principal place of
business of the Servicer at the address set forth in Section 13.04 hereof in
accordance with the Servicing Standard.

 

67

--------------------------------------------------------------------------------

 

 

(t)     The Trust Depositor, the Issuer and the Trustee each hereby irrevocably
(except as provided below) appoint the Servicer its respective true and lawful
agent and attorney-in-fact (with full power of substitution) in its name, place
and stead and at the Issuer’s expense, in connection with the performance of the
Servicer’s duties provided for in this Agreement and in the other Transaction
Documents, including the following powers: (a) to give any necessary receipts or
acquittance for amounts collected or received on or with respect to the Loans
and the Related Property, (b) to make all necessary transfers of the Loans,
and/or of the Related Property, as applicable, in accordance herewith and
therewith, (c) to execute (under hand under seal or as a deed) and deliver all
necessary or appropriate bills of sale, assignments, agreements and other
instruments and endorsements in connection with any such transfer, and (d) to
execute (under hand, under seal or as a deed) any votes, consents, directions,
releases, amendments, waivers, satisfactions and cancellations, agreements,
instruments, orders or other documents or certificates in connection with or
pursuant to this Agreement or the other Transaction Documents relating thereto
or to the duties of the Servicer hereunder or thereunder, the Trust Depositor,
the Issuer and the Trustee hereby ratifying and confirming all that such
attorney-in-fact (or any substitute) shall lawfully do under this power of
attorney and in accordance with this Agreement and the other Transaction
Documents as applicable thereto. Nevertheless, if so requested by the Servicer,
the Trust Depositor, the Issuer and the Trustee or any thereof, as requested,
shall ratify and confirm any such act by executing and delivering to the
Servicer or as directed by the Servicer all proper bills of sale, assignments,
releases, endorsements and other certificates, instruments and documents of
whatever nature as may reasonably be designated in any such request. This power
of attorney shall, however, expire, and the Servicer and any substitute agent or
attorney-in-fact appointed by the Servicer pursuant hereto shall cease to have
any power to act as the agent or attorney-in-fact of the Trust Depositor, the
Issuer or of the Trustee upon termination of this Agreement or upon a Servicer
Transfer from and after which the Successor Servicer shall be deemed to have the
rights of the Servicer pursuant to this clause (t).

 

(u)     The Servicer shall execute and file such financing statements and cause
to be executed and filed such continuation statements, all in such manner and in
such places as may be required by law fully to preserve, maintain and protect
the interest of the Issuer, the Securityholders, the Trustee and the Owner
Trustee in the Loans and in the proceeds thereof. The Servicer shall deliver (or
cause to be delivered) to the Owner Trustee and the Trustee file-stamped copies
of, or filing receipts for, any document filed as provided above, as soon as
available following such filing.

 

(v)     The Servicer shall provide the Backup Servicer with a list of attorneys
used in servicing or collecting on the Loans and shall provide an updated list
to the Backup Servicer on an annual basis.

 

(w)     Notwithstanding any other provision of this Agreement, if any material
conflict or material inconsistency exists among the Required Loan Documents, the
Credit and Collection Policy and the Servicing Standard, the provisions of the
Required Loan Documents shall control.

 

(x)     As set forth in and subject to the provisions of Article VIII, in the
event the Servicer fails to perform its obligations hereunder, the Backup
Servicer, should it assume the role of Successor Servicer, shall be responsible
for the Servicer’s duties in this Agreement as if it were the Servicer, provided
that the Backup Servicer shall not be liable for the Servicer’s breach of its
obligations.

 

(y)     The Backup Servicer shall receive a one-time fee of $125,000 (“the
“Successor Servicer Engagement Fee”) if it assumes the obligations of the
Servicer hereunder.

 

68

--------------------------------------------------------------------------------

 

 

(z)     The Backup Servicer shall have the following duties: (i) the Backup
Servicer shall conduct periodic on-site visits not more than once every 12
months to meet with appropriate operations personnel to discuss any changes in
processes and procedures that have occurred since the last visit, (ii) within 90
days of the Closing Date and receipt of a complete data set from the Servicer,
the Backup Servicer shall have completed all data-mapping, and (iii) not more
than once per year, the Backup Servicer shall update or amend the data-mapping
by effecting a data-map refresh upon receipt of written notice from the Servicer
specifying updated or amended fields, if any, in (a) fields in the Tape or (b)
fields confirmed in the original data-mapping referred to in clause (ii) above.
Each on-site visit shall be at the cost of Hercules.

 

Section 5.03.   Liquidation of Loans.

 

(a)     In the event that any payment due under any Loan and not postponed
pursuant to Section 5.02 is not paid when the same becomes due and payable, or
in the event the Obligor fails to perform any other covenant or obligation under
the Loan which results in an event of default thereunder, the Servicer in
accordance with the Required Loan Documents, the Credit and Collection Policy
and the Servicing Standard shall take such commercially reasonable action as
shall maximize the amount of recovery thereon and as the Servicer shall deem to
be in the best interests of the Issuer; provided that if such Loan is an Agented
Loan, Co-Agented Loan or a Third Party Agented Loan, the Servicer’s obligations
shall be limited to exercising the Issuer’s rights thereunder; provided,
further, that in lieu of taking such action, the Servicer, consistent with its
Credit and Collection Policy and the Servicing Standard, may amend or modify
such Loan.

 

(b)     The Servicer will not be in breach of its obligations under this Section
5.03 by reason of any action taken by the administrative agent, syndicate agent
or other Person acting in a similar capacity in respect of a Third Party Agented
Loan or a Participated Loan pursuant to its own authority or in respect of an
Agented Loan, Co-Agented Loan, Third Party Agented Loan or Participated Loan at
the direction of the requisite percentage of the lenders in violation of this
Agreement if the Servicer, acting on behalf of the Issuer, did not consent to
such action on behalf of the Issuer. The Servicer, consistent with its Credit
and Collection Policy and the Servicing Standard, may accelerate all payments
due under any Loan to the extent permitted by the Required Loan Documents and
foreclose upon at a public or private sale or otherwise comparably effect the
ownership of Related Property relating to Defaulted Loans for which the related
Loan is still outstanding and as to which no satisfactory arrangements can be
made for collection of delinquent payments in accordance with the provisions of
Section 5.10 nor satisfactory amendment or modification is made in accordance
with Section 5.03(a). Subject to applicable law, the Servicer shall act, or
shall engage an experienced Person qualified to act, as sales and processing
agent for the Related Property that is foreclosed upon. In connection with such
foreclosure or other conversion and any other liquidation action or enforcement
of remedies, the Servicer shall exercise collection and foreclosure procedures
in accordance with the Credit and Collection Policy and the Servicing Standard.
Any sale of the Related Property is to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Trustee setting forth the
Loan, the Related Property, the sale price of the Related Property and
certifying that such sale price is the fair market value of such Related
Property. In any case in which any such Related Property has suffered damage,
the Servicer will not expend funds in connection with any repair or toward the
repossession of such Related Property unless it reasonably determines that such
repair and/or repossession will increase the Liquidation Proceeds by an amount
greater than the amount of such expenses.

 

69

--------------------------------------------------------------------------------

 

 

(c)     No later than two (2) Business Days following its receipt thereof, the
Servicer will remit to the Lockbox Account, for subsequent deposit in the
Collection Account, the Liquidation Proceeds and any Insurance Proceeds received
in connection with the sale or disposition of Related Property relating to a
Defaulted Loan.

 

(d)     After a Loan has been liquidated, the Servicer shall promptly prepare
and forward to the Trustee and upon request, any Securityholder, a report (the
“Liquidation Report”), in the form attached hereto as Exhibit D, detailing the
Liquidation Proceeds received from such Loan, the Liquidation Expenses incurred
and reimbursed to the Servicer with respect thereto, any Scheduled Payment
Advances and Servicing Advances, together with interest due thereon, reimbursed
to the Servicer therefrom, any loss incurred in connection therewith, and any
Nonrecoverable Advances to be reimbursed to the Servicer with respect thereto in
accordance with the Priority of Payments in Section 7.06.

 

Section 5.04.   [Reserved.]

 

Section 5.05.   Maintenance of Insurance.

 

In connection with its activities as Servicer of the Loans, the Servicer agrees
to present claims to the insurer under any applicable Insurance Policy (other
than with respect to Third Party Agented Loans) and, with respect to any
Foreclosed Property, any applicable general liability policy, and to settle,
adjust and compromise such claims, in each case, consistent with the terms of
the Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard. Any amounts collected by the Servicer under any such Insurance
Policies in respect of the related Loan (other than amounts to be applied to the
restoration or repair of the Related Property or amounts to be released to the
Obligor or other creditors or Persons in accordance with Applicable Law, the
Required Loan Documents, the Credit and Collection Policy and the Servicing
Standard) shall be deposited in the Collection Account, subject to withdrawal
pursuant to Section 7.03(h).

 

Section 5.06.   Collection of Certain Loan Payments.

 

(a)     The Servicer shall make reasonable efforts, consistent with the Credit
and Collection Policy and the Servicing Standard, to collect all payments
required under the terms and provisions of the Loans as and when the same become
due. Consistent with the foregoing and the Credit and Collection Policy and the
Servicing Standard, the Servicer may in its discretion waive or permit to be
waived any fee or charge which the Servicer would be entitled to retain
hereunder as servicing compensation and extend the due date for payments due on
a Loan as provided in Section 5.02(e).

 

70

--------------------------------------------------------------------------------

 

 

(b)     Except as otherwise permitted under this Agreement, the Servicer agrees
not to make, or consent to, any change, in the direction of, or instructions
with respect to, any payments to be made by an Obligor or, in connection with an
Agented Loan, Co-Agented Loan or a Third Party Agented Loan, the paying agent
with respect thereto, in any manner that would diminish, impair, delay or
otherwise adversely affect the timing or receipt of such payments without the
prior written consent of the Trustee (acting at the direction of a Majority of
Noteholders) and with the consent of the Majority Noteholders.

 

Section 5.07.   Access to Certain Documentation and Information Regarding the
Loans.

 

The Servicer shall provide to the Issuer, the Trustee, the Backup Servicer, any
Noteholder, any bank, thrift or insurance company regulatory authority and the
supervisory agents and examiners of any regulated Noteholder, access to the
documentation regarding the Loans required by applicable local, state and
federal regulations, such access being afforded without charge but only upon not
less than three Business Days prior written request by the Issuer, the Trustee,
the Backup Servicer or any such regulated Noteholder and during normal business
hours at the offices of the Servicer designated by it and in a manner that does
not unreasonably interfere with the Servicer’s normal operations or customer or
employee relations. The Trustee, the Backup Servicer, the Issuer, such
Noteholder and the representative of any such regulatory authority designated by
the related Noteholder to view such information shall and shall cause their
representatives to hold in confidence all such information except to the extent
disclosure may be required by law (and all reasonable applications for
confidential treatment are unavailing) and except to the extent that the Trustee
and the Issuer may reasonably determine that such disclosure is consistent with
their obligations hereunder. The Servicer may request that any such Person not a
party hereto enter into a confidentiality agreement reasonably acceptable to the
Servicer prior to permitting such Person to view such information.

 

Section 5.08.   Satisfaction of Collateral and Release of Loan Files.

 

(a)     Upon the payment in full of any Loan, the receipt by the Servicer of a
notification that payment in full will be escrowed in a manner customary for
such purposes or the deposit into the Collection Account of the purchase price
of any Loan acquired by the Trust Depositor, the Servicer or another Person
pursuant to this Agreement, or any other Transaction Document, the Servicer will
immediately notify the Trustee by a certification in the form of Exhibit M
attached hereto (which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Collection Account pursuant to Section
7.03(b) have been or will be so deposited) of a Servicing Officer and shall
request delivery to it of the Loan File. Upon receipt of such certification and
request, the Trustee in accordance with Section 2.11(c), shall release, within
two (2) Business Days (if such request was received by 2:00 p.m. Eastern time),
the related Loan File to the Servicer. Expenses incurred in connection with any
instrument of satisfaction or deed of reconveyance shall be payable by the
Servicer and shall not be chargeable to the Collection Account or the
Distribution Account; provided that the Servicer may collect and retain such
expenses from the underlying Obligor.

 

71

--------------------------------------------------------------------------------

 

 

(b)     From time to time and as appropriate for the servicing or foreclosure of
any Loan, the Trustee shall, upon request of the Servicer and delivery to the
Trustee of a certification in the form of Exhibit M attached hereto signed by a
Servicing Officer, release the related Loan File to the Servicer within two (2)
Business Days (if such request was received by 2:00 p.m. Eastern time). The
Servicer shall return the Loan File to the Trustee when the need therefor by the
Servicer no longer exists, unless the Loan has been liquidated and the
Liquidation Proceeds relating to the Loan have been deposited in the Lockbox
Account, for further credit to the Collection Account, and remitted to the
Trustee for deposit in the Distribution Account or the Loan File or such
document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure or repossession of Related
Property either judicially or non-judicially, and the Servicer has delivered to
the Trustee a certificate of a Servicing Officer certifying as to the name and
address of the Person to whom such Loan File or such document was delivered and
the purpose or purposes of such delivery. Upon receipt of a certificate of a
Servicing Officer stating that such Loan was liquidated, the servicing receipt
relating to such Loan shall be released by the Trustee to the Servicer.

 

(c)     The Trustee shall execute and deliver to the Servicer any court
pleadings, requests for trustee’s sale or other documents provided to it
necessary to the servicing or foreclosure or trustee’s sale in respect of
Related Property or to any legal action brought to obtain judgment against any
Obligor on the related loan agreement (including any Underlying Note or other
agreement securing Related Property) or to obtain a deficiency judgment, or to
enforce any other remedies or rights provided by the related loan agreement
(including any Underlying Note or other agreement securing Related Property) or
otherwise available at law or in equity. Together with such documents or
pleadings, the Servicer shall deliver to the Trustee a certificate of a
Servicing Officer requesting that such pleadings or documents be executed by the
Trustee and certifying as to the reason such documents or pleadings are required
and that the execution and delivery thereof by the Trustee will not invalidate
or otherwise adversely affect the Lien of the agreement securing Related
Property, except for the termination of such a Lien upon completion of the
foreclosure or trustee’s sale. The Trustee shall, upon receipt of a written
request from a Servicing Officer, execute any document provided to the Trustee
by the Servicer or take any other action requested in such request, that is, in
the opinion of the Servicer as evidenced by such request, required by any state
or other jurisdiction or appropriate to discharge the Lien securing Related
Property upon the satisfaction thereof and the Trustee will sign and post, but
will not guarantee receipt of, any such documents to the Servicer, or such other
party as the Servicer may direct, within five (5) Business Days of the Trustee’s
receipt of such certificate or documents. Such certificate or documents shall
state that the related Loan has been paid in full by or on behalf of the Obligor
(or subject to a deficiency claim against such Obligor) and that such payment
has been deposited in the Collection Account.

 

(d)     Notwithstanding anything contained in this Section 5.08 to the contrary,
in no event may the Servicer possess in excess of ten (10) Loan Files (excluding
Loan Files for Loans which have been paid in full, sold or repurchased) at any
given time.

 

72

--------------------------------------------------------------------------------

 

 

Section 5.09.   Scheduled Payment Advances; Servicing Advances and
Nonrecoverable Advances.

 

(a)     With respect to each Collection Period, the Servicer will determine: (i)
on or before the related Record Date, the amount of Available Funds described in
clauses (a) and (b) of the definition thereof for the following Payment Date,
and (ii) the amount required to be paid on the related Payment Date pursuant to
clauses 1 through 4 of Section 7.06(a) (the amounts described in this clause
(ii), the “Scheduled Amount”). If the Servicer determines that any Scheduled
Payments (or portion thereof) that were due and payable pursuant to one or more
Loans in the Collateral during the related Collection Period were not received
prior to the end of such Collection Period and determines that, as a result of
this, the Scheduled Amount for the related Payment Date exceeds the amount of
Available Funds described in clauses (a) and (b) of the definition thereof for
such Payment Date, then, subject to Section 5.09(b), the Servicer has the right
to elect, at its option, but is not obligated, to make a Scheduled Payment
Advance in an amount up to lesser of (1) the amount of such excess and (2) the
amount of such delinquent Scheduled Payments (or portion thereof). The Servicer
will deposit any Scheduled Payment Advances into the Collection Account on or
prior to 11:00 a.m. (New York City time) on the related Reference Date, in
immediately available funds. The Servicer will be entitled to be reimbursed for
Scheduled Payment Advances, together with accrued and unpaid interest thereon at
the rate published in The Wall Street Journal from time to time as the prime
rate in the United States pursuant to Section 5.09(c), Section 7.03 or the
Priority of Payments, as applicable. In addition, the Servicer may, at its
option, make Servicing Advances in the performance of its servicing duties,
unless it believes in good faith that the advance plus interest expected to
accrue thereon will be a Nonrecoverable Advance. The Servicer will be entitled
to reimbursement for Servicing Advances, with interest thereon to accrue at the
rate published in The Wall Street Journal from time to time as the prime rate in
the United States, from the Collections received from the Loan to which the
Servicing Advance relates as well as pursuant to Section 5.09(c), Section 7.03
or the Priority of Payments, as applicable.

 

(b)     The Servicer will not make a Scheduled Payment Advance or a Servicing
Advance if the Servicer has determined in its sole discretion, exercised in good
faith and consistent with the Servicing Standard, that the amount of such
Scheduled Payment Advance or Servicing Advance proposed to be advanced plus
interest expected to accrue thereon will be a Nonrecoverable Advance. Absent bad
faith, the Servicer’s determination as to whether any Scheduled Payment Advance
or Servicing Advance is expected to be a Nonrecoverable Advance or whether, once
advanced, it is a Nonrecoverable Advance shall be conclusive and binding on the
Issuer and on the Noteholders. Any such determination shall be made by the
Servicer and shall be evidenced by an Officer's Certificate delivered promptly
to the Trustee, setting forth the basis for such determination. For the
avoidance of doubt, the Servicer has the right to elect, at its sole option, but
is not obligated, to make a Scheduled Payment Advance.

 

73

--------------------------------------------------------------------------------

 

 

(c)     The Servicer will be entitled to recover any Scheduled Payment Advance
made by it, together with accrued interest due thereon, from Collections;
provided that if at any time any Scheduled Payment Advance, together with
accrued interest thereon, made by the Servicer is subsequently determined to be
a Nonrecoverable Advance, the Servicer will be entitled to recover the amount of
such Nonrecoverable Advance on a Payment Date to the extent then permitted in
accordance with the Priority of Payments. The Servicer will be entitled to
recover the amount of any Servicing Advance, together with accrued interest
thereon in accordance with the Priority of Payments.

 

(d)     The Servicer shall be entitled to an annual rate of interest payable at
the rate specified in Section 5.09(a) with respect to each Scheduled Payment
Advance and each Servicing Advance from and including the date such advance is
made by the Servicer to but not including the date of reimbursement of such
advance to the Servicer.

 

Section 5.10.   Title, Management and Disposition of Foreclosed Property.

 

(a)     Except for Agented Loans, Co-Agented Loans and Third Party Agented Loans
(in which case, the provisions of the Underlying Loan Agreement relating to
taking title to collateral shall apply) in the event that title to Related
Property is acquired by the Servicer hereunder in foreclosure or by deed in lieu
of foreclosure or by other legal process, the deed, certificate of sale, or
Repossessed Property may be taken in the name of the Issuer or in the name of a
subsidiary of the Issuer, the equity securities of which will be pledged as
Collateral by the Issuer to the Trustee pursuant to the Indenture. Any such
Issuer subsidiary shall be serviced by the Servicer, which may perform such
services through a nominee or agent as set forth in Section 5.02(b).

 

(b)     [Reserved].

 

(c)     The Servicer, subject to the provisions of this Article V, shall manage,
conserve, protect and operate each such Foreclosed Property or other Repossessed
Property for the Issuer or such Issuer subsidiary, as applicable, solely for the
purpose of its prudent and prompt disposition and sale. The Servicer shall,
either itself or through an agent selected by the Servicer, manage, conserve,
protect and operate the Foreclosed Property or other Repossessed Property in a
manner consistent with the Credit and Collection Policy and the Servicing
Standard. The Servicer shall attempt to sell the same (and may temporarily rent
the same) on such terms and conditions as the Servicer deems to be in the best
interest of the Issuer.

 

(d)     Subject to Section 5.10(e), the Servicer shall cause to be deposited in
the Lockbox Account, no later than two (2) Business Days after the receipt
thereof, all revenues received by the Issuer with respect to the conservation
and disposition of the related Foreclosed Property or other Repossessed Property
net of Liquidation Expenses or received by the Issuer as distributions from any
Issuer subsidiary. Any Issuer subsidiary formed pursuant to Section 5.10(b) may
utilize and set aside revenues received in respect of such real estate Related
Property to pay for the normal operations of the business of such Issuer
subsidiary and of such real estate Related Property, and for such other fees,
costs and expenses relating thereto as are deemed appropriate to maximize value
or reduce or prevent loss with respect thereto by the Servicer, consistent with
the Credit and Collection Policy and the Servicing Standard, and establish and
maintain such cash reserves as the Servicer (or its agent) deem reasonably
necessary with respect thereto; provided that no other funds of the Issuer shall
be expended in connection with such Issuer subsidiary.

 

74

--------------------------------------------------------------------------------

 

 

(e)     Pursuant to the Priority of Payments, the Servicer shall receive
reimbursement for any related unreimbursed Scheduled Payment Advances and
Servicing Advances, together with accrued and unpaid interest due thereon
relating to the related Loan or such Foreclosed Property or Repossessed
Property, and the Servicer shall deposit in the Lockbox Account the net cash
proceeds of the sale of any Foreclosed Property or other Repossessed Property to
be distributed in accordance with Section 7.06 hereof.

 

(f)     Notwithstanding any provision to the contrary contained in this
Agreement, the Servicer shall not cause the Issuer or any Issuer subsidiary to
foreclose on and obtain title to any Related Property pursuant to Section
5.10(b) or otherwise take any other action with respect to any such Related
Property if, as a result of any such action, such Issuer subsidiary would be
considered to hold title to, to be a “mortgagee-in-possession” of, or to be an
“owner” or “operator” of, such Related Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable state or local environmental law,
unless the Servicer has previously determined in accordance with the Servicing
Standard and the Credit and Collection Policy that:

 

(i)     such Related Property is in compliance in all material respects with
applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would be in the best economic interest of the
Issuer and such Issuer subsidiary to take such actions as are necessary to bring
such Related Property in compliance therewith, and

 

(ii)     there are no circumstances present at such Related Property relating to
the use, management or disposal of any hazardous materials for which
investigation, testing, monitoring, containment, clean-up or remediation would
reasonably be expected to be required by the owner, occupier or operator of the
Related Property under applicable federal, state or local law or regulation, or
that, if any such hazardous materials are present for which such action would
reasonably be expected to be required, after consultation with an environmental
consultant, it would be in the best economic interest of the Issuer and the
Issuer subsidiary to take such actions with respect to the affected Related
Property.

 

75

--------------------------------------------------------------------------------

 

 

Section 5.11.   Servicing Compensation.

 

(a)     As compensation for its servicing activities hereunder and reimbursement
for its expenses, the Servicer shall be entitled to receive a servicing fee (the
“Servicing Fee”) calculated and payable monthly in arrears on each Payment Date
prior to the termination of the Issuer. The Servicing Fee shall be equal to the
sum of the product of: (i) one-twelfth of 2.00% (or, with respect to the first
Collection Period, a fraction equal to the number of days from and including the
Cutoff Date through and including February 20, 2019 over 360) and (ii) the
Aggregate Outstanding Loan Balance as of the beginning of the related Collection
Period. If Backup Servicer becomes the Successor Servicer, servicing shall be
subject to a monthly minimum of $10,000. In addition to the Servicing Fee, the
Backup Servicer, upon becoming the Servicer shall be entitled to be reimbursed
for all Servicing Transfer Costs. If any entity other than Hercules or the
Backup Servicer becomes the Servicer, the Servicing Fee may be adjusted as
agreed upon by the Majority Noteholders and such Successor Servicer, provided
that if no Event of Default, Rapid Amortization Event, Servicer Default, or
Reinvestment Period Early Termination Event is then occurring and continuing,
the Issuer shall have received confirmation that the ratings provided by KBRA
will not be lowered or withdrawn as a result of such adjustment to the Servicing
Fee. The Servicing Fee is payable out of Collections pursuant to the Priority of
Payments. For the avoidance of doubt, the Backup Servicer shall have no
obligation to assume or accept any obligations as Successor Servicer unless and
until it receives payment of its one-time servicer engagement fee of $125,000.

 

(b)     In addition to the Servicing Fee, the Servicer shall be entitled to
retain for itself as additional servicing compensation: (i) reimbursement for
Scheduled Payment Advances on the Loans, together with accrued interest thereon,
(ii) reimbursement for Servicing Advances on the Loans, together with accrued
interest thereon, and (iii) any mistaken deposits or other related amounts due
on Loans that the Servicer is entitled to retain, including without limitation
any amounts payable as additional servicing compensation pursuant to Section
5.02(e)(iv).

 

Section 5.12.    Assignment; Resignation.

 

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement or other arrangement
permitted under this Agreement) or resign from the obligations and duties
imposed on it pursuant to this Agreement, in each case except (a) upon a
determination by the Servicer that its performance of its duties as Servicer is
no longer permissible under Applicable Law or administrative determination and
such incapacity cannot be cured by commercially reasonable efforts of the
Servicer, or (b) an assignment in connection with a merger, conversion,
consolidation or sale of substantially all of the Servicer’s business or
substantially all of the Servicer’s lending business permitted pursuant to
Section 5.13 (in which case the Person resulting from the merger, conversion or
consolidation shall be the successor of the Servicer). Any such determination
pursuant to clause (a) permitting the resignation of the Servicer shall be
evidenced by a written Opinion of Counsel (who may be counsel for the Servicer)
to such effect delivered to the Trustee, which Opinion of Counsel shall be in
form and substance reasonably acceptable to the Trustee. No such resignation
shall become effective until a successor has been appointed pursuant to Section
8.02(b) and has assumed the Servicer’s responsibilities and obligations in
accordance with Section 8.03.

 

76

--------------------------------------------------------------------------------

 

 

Section 5.13.    Merger or Consolidation of Servicer.

 

Any Person into which the Servicer may be merged or consolidated, or any Person
resulting from such merger, conversion or consolidation to which the Servicer is
a party, or any Person succeeding to substantially all of the business or
substantially all of the investment management business of the Servicer, which
Person assumes the obligations of the Servicer, shall be the successor to the
Servicer hereunder, notwithstanding any provision in Section 8.02 or Section
8.03 and without execution or filing of any paper or any further act on the part
of any of the parties hereto, notwithstanding anything herein to the contrary;
provided that no such entity resulting from the merger, conversion or
consolidation of the Servicer or the sale of all or substantially all of the
Servicer’s assets or business or substantially all of the Servicer’s lending
business shall be the successor Servicer hereunder unless either (i) such Person
has assets of at least $50,000,000 and such Person’s regular business includes
the servicing of assets similar to the Loan Assets or (ii) the Majority
Noteholders shall have consented thereto in writing. Such Successor Servicer
shall be a permitted assignee of the Servicer. The provisions of Section 8.03(c)
and (e) shall apply to any such servicing transfer.

 

Section 5.14.    Limitation on Liability of the Servicer and Others.

 

The Servicer and any stockholder, partner, member, manager, director, officer,
employee or agent of the Servicer may rely on any document of any kind which it
in good faith reasonably believes to be genuine and to have been adopted or
signed by the proper authorities or persons respecting any matters arising
hereunder. Except as otherwise provided in Section 5.02(b), the Servicer shall
not be liable for any errors, inaccuracies or omissions of any Person not
affiliated with the Servicer contained in any information, report, certificate,
data or other document delivered to the Servicer or on which the Servicer
reasonably relies in order to perform its obligations hereunder and under the
other Transaction Documents except to the extent that a Responsible Officer of
the Servicer has actual knowledge of any such material error, inaccuracy or
omission. The Servicer shall not be in default hereunder or incur any liability,
except as provided in the proviso in the last sentence of this Section 5.14, for
any failure, error or delay in carrying out its duties hereunder or under any
other Transaction Document if such failure, error or delay results from the
Servicer acting in accordance with information prepared or supplied by a Person
other than the Servicer or any of its Affiliates or the failure or delay of any
such Person to prepare or provide such information. The Servicer shall not be in
default and shall incur no liability for any act or failure to act by any
servicer primarily responsible for servicing Third Party Agented Loans. Subject
to the terms of Section 12.01 herein, the Servicer shall have no obligation to
appear with respect to, prosecute or defend any legal action which is not
incidental to the Servicer’s duty to service the Loans in accordance with this
Agreement, and that, in its opinion, may cause the Servicer to incur any expense
or liability. The Servicer shall not be responsible for the payment of any taxes
imposed on or with respect to the Issuer or for the fees of any Successor
Servicer. Except as provided herein, neither the Servicer nor any of its
directors, officers, employees or agents shall be under any liability to any
other party to this Agreement, any Noteholder, any Certificateholder or any
other Person for any action taken or for refraining from taking any action
pursuant to this Agreement, whether arising from express or implied duties under
this Agreement or any other Transaction Document, or for errors in judgment;
provided that, notwithstanding anything to the contrary contained herein,
neither the Servicer nor any of its directors, officers, employees or agents
shall be protected against any liability that would otherwise be imposed by
reason of willful misconduct, bad faith or gross negligence in the performance
of the Servicer’s duties or by reason of its reckless disregard of its
obligations and duties hereunder; provided, however, that the Servicer will not
indemnify any party for any costs, expenses, losses, claims, damages or
liabilities arising from its breach of any covenant for which the purchase of
the affected Loans is specified as the sole remedy hereunder. The Servicer is
not required to indemnify any Person for any costs, expenses, losses, claims,
damages or liabilities arising from its breach of any covenant for which the
purchase of the affected Loans is specified as the sole remedy hereunder.

 

77

--------------------------------------------------------------------------------

 

 

Section 5.15.    Determination of Reserve Account Required Balance.

 

The Servicer shall deposit funds into and withdraw funds from the Reserve
Account in accordance with Sections 7.02 and 7.06. The Servicer shall maintain a
complete and accurate record of the amount of funds on deposit in the Reserve
Account. Prior to each Payment Date, the Servicer shall determine the Reserve
Account Required Balance applicable to such Payment Date.

 

Section 5.16.    Rights of and Limitation of Liability of Backup Servicer.

 

The Backup Servicer and any stockholder, partner, member, manager, director,
officer, employee or agent of the Backup Servicer may rely on any document of
any kind which it in good faith reasonably believes to be genuine and to have
been adopted or signed by the proper authorities or persons respecting any
matters arising hereunder. In the performance of its duties hereunder, the
Backup Servicer is entitled to rely conclusively, and shall be fully protected
in so relying, on the contents of each Tape, including, but not limited to, the
completeness and accuracy thereof, provided by the Servicer. The Backup Servicer
shall have no liability for any errors in the content of such Tape, and, except
as specifically provided herein, shall not be required to verify, recompute,
reconcile or recalculate any such information or data. Without limiting the
generality of any terms of the foregoing, the Backup Servicer shall have no
liability for any failure, inability or unwillingness on the part of the
Servicer to provide accurate and complete information on a timely basis to the
Backup Servicer, or otherwise on the part of any such party to comply with the
terms of this Agreement, or other Transaction Document, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Backup Servicer’s part of any of its duties hereunder that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof. The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder. Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer, the Trust Depositor or Seller and shall have no liability for any
action taken or omitted by the Servicer (including any successor to the Servicer
other than U.S. Bank) or the Trust Depositor or Seller. The Backup Servicer may
act through its agents, attorneys and custodians in performing any of its duties
and obligations under this Agreement. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or willful misconduct of it or them or the failure to perform
materially in accordance with this Agreement. If any party is prevented from
fulfilling its obligations hereunder as a result of government actions,
regulations, fires, strikes, accidents, acts of God or other causes beyond the
control of either party, all parties’ obligations shall be suspended for a
reasonable time during which such conditions exist. In no event will the Backup
Servicer (in its capacity as such or as Successor Servicer) be liable for
indirect, special, consequential or incidental damages. The Backup Servicer may
resign, either as Backup Servicer or as Successor Servicer, upon ninety (90)
days prior written notice to the Trustee, the Issuer, the Servicer (in the case
of a resignation as the Backup Servicer) and the Trust Depositor; provided,
however, such resignation shall not become effective until there is a
replacement Successor Servicer or Backup Servicer in place that is acceptable
to, unless an Event of Default shall have occurred and be continuing, the
Servicer and the Issuer, in each case, in their sole discretion, and a Majority
Noteholders, which acceptance, in each case, shall not be unreasonably withheld.
Upon the resignation of the Backup Servicer, the Servicer shall appoint a
successor Backup Servicer (subject to the previous sentence) and if it does not
do so within thirty (30) days of the Backup Servicer's resignation, the Backup
Servicer may petition a court of competent jurisdiction for the appointment of a
successor.

 

78

--------------------------------------------------------------------------------

 

 

ARTICLE 6.

COVENANTS OF THE TRUST DEPOSITOR

 

Section 6.01.    Legal Existence.

 

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or agreement necessary or appropriate for the proper administration
of this Agreement and the transactions contemplated hereby. In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

 

Section 6.02.    [Reserved].

 

Section 6.03.    Security Interests.

 

The Trust Depositor will not sell, pledge, assign or transfer to any Person
other than the Issuer, or grant, create, incur, assume or suffer to exist any
Lien on any Loan in the Collateral or its interest in any Related Property,
other than the Lien granted to the Issuer, whether now existing or hereafter
transferred to the Issuer, or as otherwise expressly contemplated by this
Agreement. The Trust Depositor will promptly notify the Owner Trustee and the
Trustee upon obtaining knowledge of the existence of any Lien on any Loan in the
Collateral or its interest in any Related Property; and the Trust Depositor
shall defend the right, title and interest of the Issuer in, to and under the
Loans in the Collateral and the Issuer’s interest in any Related Property,
against all claims of third parties; provided that nothing in this Section 6.03
shall prevent or be deemed to prohibit the Trust Depositor from suffering to
exist Permitted Liens upon any of the Loans in the Collateral or its interest in
any Related Property.

 

79

--------------------------------------------------------------------------------

 

 

Section 6.04.    Delivery of Collections.

 

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans and Related Property, for application in
accordance with this Agreement.

 

Section 6.05.    Regulatory Filings.

 

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

 

Section 6.06.    Compliance with Law.

 

The Trust Depositor hereby agrees to comply in all material respects with all
Applicable Law applicable to the Trust Depositor except where the failure to do
so would not reasonably be expected to have a material adverse effect on the
Issuer.

 

Section 6.07.    Activities; Transfers of Notes or Certificates by Trust
Depositor.

 

Except as contemplated by the Trust Depositor LLC Agreement, this Agreement or
the other Transaction Documents, the Trust Depositor shall not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, which is
not directly related to the transactions contemplated and authorized by this
Agreement or the other Transaction Documents. Notwithstanding anything to the
contrary contained herein, the Trust Depositor may assign, transfer, convey or
finance all or any portion of any Notes or Certificates owned by it.

 

Section 6.08.    Indebtedness.

 

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (a) obligations incurred
under this Agreement or the other Transaction Documents or to the Seller and (b)
liabilities incident to the maintenance of its limited liability company
existence in good standing.

 

80

--------------------------------------------------------------------------------

 

 

Section 6.09.    Guarantees.

 

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.

 

Section 6.10.    Investments.

 

Except as contemplated by the Trust Depositor LLC Agreement, the Trust Depositor
shall not make or suffer to exist any loans or advances to, or extend any credit
to, or make any investments (by way of transfer of property, contributions to
capital, purchase of stock or securities or evidences of indebtedness,
acquisition of the business or assets, or otherwise) in, any Person except for
transfers of Loan Assets to the Issuer as contemplated by the Transaction
Documents. Without limiting the generality of the foregoing or restricting the
ability of the Trust Depositor to make capital contributions to the Issuer, the
Trust Depositor shall not (i) provide credit to any other Securityholder for the
purpose of enabling such Securityholder to purchase any Securities or (ii) lend
any money to the Issuer.

 

Section 6.11.    Merger; Sales.

 

The Trust Depositor shall not enter into any transaction of merger or
consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution) or acquire or be acquired by any Person, or (other in connection
with the transfer of assets to a special purpose subsidiary in connection with a
financing transaction) convey, sell, lease or otherwise dispose of all or
substantially all of its property or business, except that the Trust Depositor
shall sell Loan Assets to the Issuer as contemplated by this Agreement.

 

Section 6.12.    Distributions.

 

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or capital of the Trust Depositor or any Person’s
interest therein, or purchase, redeem or otherwise acquire for value any of its
members’ interests now or hereafter outstanding, except that, so long as no
Event of Default has occurred and is continuing and no Event of Default would
occur as a result thereof or after giving effect thereto and the Trust Depositor
would continue to be Solvent as a result thereof and after giving effect
thereto, the Trust Depositor may declare and pay distributions to its members.

 

Section 6.13.    Other Agreements.

 

Except as provided in the Trust Depositor LLC Agreement, this Agreement or the
other Transaction Documents, the Trust Depositor shall not become a party to, or
permit any of its properties to be bound by, any indenture, mortgage,
instrument, contract, agreement, lease or other undertaking, except this
Agreement and the other Transaction Documents to which it is a party; nor shall
it amend or modify the provisions of its organizational documents which relate
to its bankruptcy remote nature or separateness covenants as required in
connection with the true sale and substantive nonconsolidation opinions
delivered on the Closing Date, or issue any power of attorney except to the
Owner Trustee, the Trustee or the Servicer in accordance with the Transaction
Documents.

 

81

--------------------------------------------------------------------------------

 

 

Section 6.14.    Separate Legal Existence.

 

The Trust Depositor shall (a) maintain compliance with the covenants set forth
in Section 9(j) of the Trust Depositor LLC Agreement, and (b) to the extent in
addition to the covenants referred to in clause (a) of this Section 6.14, take
or refrain from taking, as applicable, each of the activities specified in the
“substantive consolidation” opinion of Dechert LLP, on the Closing Date, upon
which the conclusions expressed therein are based.

 

Section 6.15.    Location; Records.

 

The Trust Depositor shall (a) not move its location outside the State of
California or its jurisdiction of formation outside of the State of Delaware
without 30 days’ prior written notice to the Owner Trustee and the Trustee and
(b) will promptly take all actions (if any) required (including, but not limited
to, all filings and other acts necessary or advisable under the UCC of each
relevant jurisdiction) in order to continue the first priority perfected
security interest of the Trustee in all Collateral.

 

Section 6.16.    Liability of Trust Depositor.

 

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.

 

Section 6.17.    Bankruptcy Limitations.

 

The Trust Depositor shall not, without the prior unanimous written consent of
its member and all of the Independent managers of the Trust Depositor (a)
dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (b) consent to the institution of bankruptcy
or insolvency proceedings against it, (c) file a petition seeking or consent to
reorganization or relief under any applicable federal or state law relating to
bankruptcy, (d) consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the limited liability
company or a substantial part of its property, (e) make a general assignment for
the benefit of creditors, (f) admit in writing its inability to pay its debts
generally as they become due, or (g) take any limited liability company action
in furtherance of the actions set forth in clauses (a) through (f) above;
provided that no Independent manager may be required by any member of the Trust
Depositor to consent to the institution of bankruptcy or insolvency proceedings
against the Trust Depositor so long as it is Solvent.

 

82

--------------------------------------------------------------------------------

 

 

Section 6.18.    Limitation on Liability of Trust Depositor and Others.

 

The Trust Depositor and any director, officer, employee or agent of the Trust
Depositor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by the appropriate Person respecting any matters
arising hereunder. The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Trustee for any
liability or expense incurred by reason of the Trustee’s willful misfeasance,
bad faith or gross negligence (except errors in judgment) in the performance of
its duties hereunder, or by reason of the Trustee’s material breach of the
obligations and duties under this Agreement or the Transaction Documents. The
Trust Depositor shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

 

Section 6.19.    Payments from Obligors.

 

The Trust Depositor agrees not to make, or consent to, any change in the
direction of, or instructions with respect to, any payments to be made by an
Obligor in any manner that would diminish, impair, delay or otherwise adversely
affect the timing or receipt of such payments into the Lockbox Account or
otherwise without (a) the prior written consent of the Trustee and the consent
of the Majority Noteholders and (b) delivery of prior written notice of such
change to the Rating Agency.

 

ARTICLE 7.

ESTABLISHMENT OF ACCOUNTS;
DISTRIBUTIONS;

 

Section 7.01.   Distribution Account; Lockbox Account and Other Accounts.

 

(a)     Distribution Account and Lockbox Account. On or before the Closing Date,
the Trustee shall establish and maintain the Distribution Account as a
non-interest bearing trust account in the name of the Issuer, for the benefit of
the Trustee and the Noteholders. On or before the Closing Date, the Issuer shall
establish the Lockbox Account as a non-interest bearing, segregated account with
U.S. Bank National Association (the “Lockbox Bank”) and in the name of the
Issuer, for the benefit of the Trustee and the Noteholders. The Servicer is, and
so long as such accounts are maintained with the Trustee and the Lockbox Bank,
the Trustee and the Lockbox Bank are, hereby required to ensure that each of the
Distribution Account and the Lockbox Account is established and maintained as an
Eligible Deposit Account with a Qualified Institution. The Servicer will monitor
the Lockbox Account on a daily basis and review the previous day’s Lockbox
Account activity. If any institution with which any of the accounts established
pursuant to this Section 7.01(a) and pursuant to Section 7.03 ceases to be a
Qualified Institution, the Servicer, or if the Servicer fails to do so, the
Trustee or the Lockbox Bank (as the case may be) shall within ten (10) Business
Days of actual knowledge of such failure by a Responsible Officer establish a
replacement account at a Qualified Institution after notice of such event. In no
event shall the Trustee or the Lockbox Bank, as appropriate, be responsible for
monitoring whether such institution shall remain a Qualified Institution. Each
Qualified Institution maintaining an Eligible Deposit Account shall agree in
writing to comply with all instructions originated by the Trustee or Lockbox
Bank, as applicable.

 

83

--------------------------------------------------------------------------------

 

 

(b)     [Reserved].

 

(c)     [Reserved].

 

(d)     Alternative Collection Practices. With respect to certain Loans, the
Servicer may make Collections thereon by debiting the appropriate amounts from
designated accounts of the related Obligor. Within two (2) Business Days of
receipt by the Servicer of the amounts so debited, the Servicer will cause the
amounts so received belonging to the Issuer to be deposited into the Lockbox
Account, and thereupon credited to the Collection Account.

 

(e)     Other Accounts. Amounts representing payments sent by Obligors and by
paying agents under Agented Loans, Co-Agented Loans and Third Party Agented
Loans with respect to Loans pledged to the Trustee as well as with respect to
Loans not pledged to the Trustee may be deposited into accounts other than the
Lockbox Account. Within two (2) Business Days of receipt by the Seller or the
Issuer of any amounts representing payments sent by Obligors and/or by paying
agents under Agented Loans, Co-Agented Loans and Third Party Agented Loans with
respect to Loans pledged to the Trustee, the Servicer, as agent for the Issuer,
and the Seller will cause the amounts so received belonging to the Issuer to be
deposited into the Lockbox Account, and thereupon credited to the Collection
Account.

 

Section 7.02.   Reserve Account.

 

(a)     The Trustee shall establish and maintain the Reserve Account in the name
of the Issuer for the benefit of the Trustee and the Noteholders. The Reserve
Account shall be held in one Eligible Deposit Account with a Qualified
Institution in the form of an interest-bearing trust account wherein the moneys
therein are invested in Permitted Investments. The Servicer will monitor the
Reserve Account in accordance with its customary policies and procedures.

 

(b)     Deposits to the Reserve Account shall be made in accordance with Section
7.06(b).

 

(c)     Subject to Sections 7.02(d) and (e) below, if on any Payment Date,
Interest Collections, Principal Collections and any other amounts on deposit in
the Collection Account (without giving effect to any deposit from the Reserve
Account) would be insufficient to pay any portion of the Required Payments on
such Payment Date, the Servicer shall direct the Trustee to withdraw from the
Reserve Account an amount equal to the lesser of such insufficiency and the
amount on deposit in the Reserve Account and deposit such amount in the
Distribution Account on the Business Day immediately preceding such Payment
Date.

 

84

--------------------------------------------------------------------------------

 

 

(d)     Upon the occurrence of an Event of Default, the Servicer shall direct
the Trustee to withdraw all amounts on deposit in the Reserve Account and
deposit such amounts to the Distribution Account for distribution in accordance
with Section 7.06(c).

 

(e)     On the earlier to occur of the Legal Final Payment Date and the Payment
Date on which the Outstanding Principal Balance of the Notes is reduced to zero,
the Servicer shall direct the Trustee to withdraw all amounts on deposit in the
Reserve Account and deposit such amounts to the Distribution Account.

 

(f)     Unless an Event of Default shall have occurred and is continuing, on any
Payment Date, if amounts on deposit in the Reserve Account are greater than the
Reserve Account Required Balance (after giving effect to all other distributions
and disbursements on such Payment Date), the Servicer shall direct the Trustee
to withdraw funds in excess of the Reserve Account Required Balance from the
Reserve Account and disburse such amounts in accordance with Section 7.06(a).

 

(g)     Upon the occurrence of a Rapid Amortization Event, the Servicer shall
provide written notice thereof to the Trustee and shall direct the Trustee to
(and the Trustee shall) withdraw all amounts on deposit in the Reserve Account
and deposit such amounts to the Distribution Account for distribution in
accordance with Section 7.06(b).

 

Section 7.03.   Collection Account.

 

(a)     The Trustee shall establish and maintain the Collection Account in the
name of the Issuer for the benefit of the Trustee and the Noteholders. The
Collection Account shall be held in one or more Eligible Deposit Accounts with a
Qualified Institution in the form of interest-bearing trust accounts wherein the
moneys therein are invested in Permitted Investments. The Servicer will monitor
the Collection Account in accordance with its customary policies and procedures.

 

(b)     The Servicer shall deposit or cause to be deposited into the Collection
Account within two (2) Business Days of the deposit thereof into the Lockbox
Account all Collections (including, for the avoidance of doubt, amounts received
from co-lenders, collateral agents or paying agents under Agented Loans,
Co-Agented Loans and Third Party Agented Loans and amounts debited from Obligor
accounts as described in Section 7.01(d)) so deposited into the Lockbox Account.
The Servicer will retain in the Collection Account, subject to withdrawal as
permitted by this Section 7.03, the following amounts received by the Servicer,
without duplication:

 

(i)       all Collections accruing and received on or after the Cutoff Date, the
Additional Loan Cutoff Date or Substitute Loan Cutoff Date, as applicable;

 

(ii)     any other proceeds from any other Related Property securing the Loans
(other than amounts released to the Obligor, other creditors or any other Person
in accordance with Applicable Law, the Required Loan Documents, the Credit and
Collection Policy and the Servicing Standard) and any disbursements, payments or
proceeds from any other Collateral;

 

85

--------------------------------------------------------------------------------

 

 

(iii)    any amounts paid in connection with the purchase or repurchase of any
Loan;

 

(iv)    any amount required to be deposited in the Collection Account pursuant
to Section 5.10 or this Section 7.03; and

 

(v)     the amount of any gains and interest earned in connection with
investments in Permitted Investments.

 

(c)     The Servicer shall have no obligation to deposit into the Collection
Account any Excluded Amounts.

 

(d)     Not later than the close of business on each Reference Date immediately
preceding a Payment Date, the Servicer will remit to the Lockbox Account any
Scheduled Payment Advance that the Servicer determines to make at its option.
The application of Scheduled Payment Advances will not prevent a Loan from being
or becoming a Defaulted Loan.

 

(e)     Notwithstanding Section 7.03(b), if (i) the Servicer makes a deposit
into the Lockbox Account in respect of a Collection of a Loan in the Collateral
and such Collection was received by the Servicer in the form of a check that is
not honored for any reason or (ii) the Servicer makes a mistake with respect to
the amount of any Collection and deposits an amount that is less than or more
than the actual amount of such Collection, the Servicer shall appropriately
adjust the amount subsequently deposited into the Lockbox Account to reflect
such dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.

 

(f)     The foregoing requirements for deposit in the Collection Account and the
Lockbox Accounts shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments with respect to
Liquidation Expenses and Excluded Amounts may not be deposited by the Servicer
in the Collection Account.

 

86

--------------------------------------------------------------------------------

 

 

(g)     Prior to the occurrence of a Servicer Default or an Event of Default and
acceleration of the Notes, to the extent there are uninvested available amounts
deposited in the Collection Account on or before 3:00 p.m. (New York, New York
time), all such amounts shall be invested by the Trustee in Permitted
Investments selected by the Servicer in written instructions (which may be in
the form of standing instructions) delivered to the Trustee and, if other than
the Trustee in its corporate capacity, the Qualified Institution holding such
Transaction Account, that mature no later than the Business Day immediately
preceding the next Payment Date; to the extent that there are uninvested
available funds deposited after 3:00 p.m. (New York, New York time), such funds
shall be swept into the overnight funds investment which shall be a Permitted
Investment selected by the Servicer in written instructions (which may be in the
form of standing instructions) delivered to the Trustee and, if applicable, the
Qualified Institution holding such Transaction Account. From and after the
occurrence of a Servicer Default or an Event of Default and acceleration of the
Notes, to the extent there are uninvested amounts in the Collection Account (net
of losses and investment expenses), all amounts may be invested in Permitted
Investments of the type described in clause (iv) of the definition of Permitted
Investments and if any such Transaction Account is held by a Qualified
Institution other than the Trustee, then upon written instructions (which may be
in the form of standing instructions) from the Trustee to such Qualified
Institution, that mature no later than the Business Day immediately preceding
the next Payment Date. Once such funds are invested, the Trustee shall not
change, or instruct the Qualified Institution to change, the investment of such
funds other than in connection with the withdrawal or liquidation of such
investments and the transfer of such funds as provided herein on or prior to the
next succeeding Payment Date. Funds in the Distribution Account must be insured
to the extent and the amount permitted by law by the FDIC. Subject to the
restrictions herein, the Servicer or Trustee may purchase a Permitted Investment
from itself or an Affiliate with respect to investment of funds in the
Transaction Accounts. Any investment earnings (net of losses and investment
expenses) on funds held in the Collection Account shall be treated as Interest
Collections and shall be deposited therein pursuant to this Section 7.03 and
distributed on the next Payment Date pursuant to Section 7.06. All investment
earnings (net of losses and investment expenses) on investments of funds in the
Transaction Accounts shall be deposited in the Collection Account pursuant to
Section 7.03 and distributed on the next Payment Date pursuant to Section 7.06.
The Trust Depositor and the Issuer agree and acknowledge that the Trustee is to
have “control” (within the meaning of the UCC) of collateral composed of
“Investment Property” (within the meaning of the UCC) for all purposes of this
Agreement.

 

(h)     The Servicer may (and, for the purposes of clause (i) below, shall), at
any time upon one (1) Business Day’s notice to the Trustee or, if different, the
depository institution then holding the Collection Account, make withdrawals
from the Collection Account for the following purposes:

 

(i)      to remit to the Trustee on the Business Day immediately preceding any
Payment Date, for deposit in the Distribution Account, Collections received
during the immediately preceding Collection Period (other than any Transfer
Deposit Amounts still available to invest in Substitute Loans pursuant to
Section 11.01) and all amounts deposited into the Collection Account from the
Reserve Account pursuant to Section 7.02;

 

(ii)     [Reserved];

 

(iii)    to withdraw any amount received from an Obligor that is recoverable and
sought to be recovered as a voidable preference by a trustee in bankruptcy
pursuant to the Bankruptcy Code in accordance with a final, nonappealable order
of a court having competent jurisdiction;

 

87

--------------------------------------------------------------------------------

 

 

(iv)     [Reserved];

 

(v)      to make investments in Permitted Investments;

 

(vi)     to withdraw any funds deposited in the Collection Account that were not
required or permitted to be deposited therein or were deposited therein in
error;

 

(vii)    at any time during the Reinvestment Period, to acquire Additional Loans
as contemplated by Section 2.07;

 

(viii)   to acquire Substitute Loans as contemplated by Section 2.07 to the
extent funds have been deposited by the Seller for such purpose pursuant to
Section 11.01;

 

(ix)     to clear and terminate the Collection Account upon the termination of
this Agreement.

 

Section 7.04.   Reinvestment Account.

 

(a)     The Trustee shall establish and maintain the Reinvestment Account in the
name of the Issuer for the benefit of the Trustee and the Noteholders. The
Reinvestment Account shall be held in one Eligible Deposit Account with a
Qualified Institution in the form of an interest-bearing trust account wherein
the moneys therein are invested in Permitted Investments. The Servicer will
monitor the Reinvestment Account in accordance with its customary policies and
procedures.

 

(b)     Deposits to the Reinvestment Account shall be made in accordance with
Section 7.06(b).

 

(c)     On or prior to any Payment Date, the Servicer may elect to transfer
funds from the Reinvestment Account to the Distribution Account to be treated as
Principal Collections and applied on such Payment Date in accordance with
Section 7.06(b).

 

(d)     Upon the first Payment Date following the Reinvestment Period
Termination Date, the Servicer shall direct the Trustee to withdraw all amounts
on deposit in the Reinvestment Account and deposit such amounts to the
Distribution Account for distribution in accordance with Section 7.06(b).

 

(e)     On the earlier to occur of the Legal Final Payment Date and the Payment
Date on which the Outstanding Principal Balance of the Notes is reduced to zero,
the Servicer shall direct the Trustee to withdraw all amounts on deposit in the
Reinvestment Account and deposit such amounts to the Distribution Account for
distribution in accordance with the Priority of Payments.

 

88

--------------------------------------------------------------------------------

 

 

(f)     Upon the occurrence of an Event of Default, the Servicer shall direct
the Trustee to withdraw all amounts on deposit in the Reinvestment Account and
deposit such amounts to the Distribution Account for distribution in accordance
with Section 7.06(c).

 

Section 7.05.   Securityholder Distributions.

 

(a)     Each Securityholder as of the related Record Date shall be paid on the
next succeeding Payment Date by wire transfer to the account directed by such
Securityholder if such Securityholder provides written instructions to the
Trustee or Owner Trustee, respectively, at least ten (10) days prior to such
Payment Date, which instructions may be in the form of a standing order, or if
no such instructions are provided, by check mailed to such Securityholder at the
address for such Securityholder appearing on the Note Register or Certificate
Register.

 

(b)     The Trustee shall serve as the paying agent hereunder and shall make the
payments to the Securityholders required hereunder. The Trustee hereby agrees
that all amounts held by it for payment hereunder will be held in trust for the
benefit of the Securityholders.

 

Section 7.06.   Allocations and Distributions.

 

(a)     Allocations of Interest Collections. On the Business Day immediately
preceding each Payment Date, the Trustee, upon written instructions from the
Servicer, will transfer (i) all Interest Collections on deposit in the
Collection Account and (ii) any amounts required to be transferred from the
Reserve Account to the Distribution Account. Such amounts will remain uninvested
while deposited in the Distribution Account. On each Payment Date (other than a
Payment Date following an Event of Default and acceleration of the Notes), the
Trustee, upon written instructions from the Servicer, will distribute Interest
Collections on deposit in the Distribution Account to the following parties in
the order of priority set forth below; provided that amounts, if any,
transferred from the Reserve Account will be distributed solely with respect to
items 1 through 4 below. With respect to the Notes then Outstanding, payments
shall be made pro rata to the Holders of Notes based on their respective
Percentage Interests.

 

1.     first, to the Trustee, the Backup Servicer (including in its capacity as
Successor Servicer), the Custodian, the Owner Trustee, the Split Loan Agent (if
U.S. Bank), if any, the Paying Agent and the Lockbox Bank, fees, expenses and
indemnities then due, in each case subject to the Administrative Expense Cap and
Owner Trustee Cap and second, pro rata, based on amounts due and owing to such
Persons under this clause 1, to the Owner Trustee, solely with respect to
amounts in excess of the Owner Trustee Cap, the Trust Depositor, the Split Loan
Agent, if any, the Paying Agent and the Lockbox Bank (in each case, if other
than U.S. Bank or an affiliate thereof), any accrued and unpaid fees (other than
the Servicing Fee), expenses and indemnities then due in each case subject to
the Administrative Expense Cap; provided that, pursuant to this clause 1, the
Trust Depositor shall only be entitled to the fees of the independent manager of
the Trust Depositor and any indemnity amounts owing to the Backup Servicer as
Successor Servicer shall not be subject to the Administrative Expense Cap and
shall instead be paid in accordance with clause 2 below and provided further
that (for the avoidance of doubt) on the Payment Date occurring in December of
each calendar year (and on an Optional Redemption Date), any unused portion of
the $100,000 allocated to the Owner Trustee will be available to be applied to
other accrued and unpaid fees, expenses and indemnities payable under this
clause 1;

 

89

--------------------------------------------------------------------------------

 

 

2.     pro rata based on amounts owing to such Persons under this clause 2, (i)
to the Servicer or any Successor Servicer (including for the avoidance of doubt
the Backup Servicer in such capacity), any previously unreimbursed Scheduled
Payment Advances, together with accrued interest thereon (calculated at a rate
equal to 5.0%), Servicing Advances, together with accrued interest thereon
(calculated at a rate equal to 5.0%), the Servicing Fee for the related calendar
month payable pursuant to this Agreement for the related calendar month, any
reimbursements for mistaken deposits, any accrued and unpaid fees (other than
the Servicing Fee), expenses and indemnities then due to the initial Servicer
(such expenses and indemnities in each case subject to a rolling twelve-month
limit of $50,000) and any indemnities then due to the Backup Servicer in its
capacity as Successor Servicer (such indemnities subject to a rolling
twelve-month limit of $250,000) and other related amounts and certain other
amounts due on the Loans that the Servicer is entitled to retain; (ii) to the
Seller, amounts deposited into the Lockbox Account but not related to interest
or principal due on the Loans or fees, reimbursements or indemnities payable to
the Issuer in respect of the Loans; (iii) to the Backup Servicer, the Successor
Servicer Engagement Fee; and (iv) costs and expenses, if any, incurred by the
Trustee or by any Successor Servicer (including the Backup Servicer) in
connection with the transfer of servicing to any Successor Servicer, subject to
the Transition Expense Cap;

 

3.     to the Noteholders, the Interest Amount for the related Interest Period,
if any, plus the Interest Shortfall, if any, plus interest on any such Interest
Shortfall at the Interest Rate for the related Interest Period(s) (to the extent
permitted by Applicable Law);

 

4.     unless Principal Collections (after giving effect to all prior interest
payments and assuming no draws on the Reserve Account or redirection of
Principal Collections to pay interest) are sufficient to make the payments in
clause 2 of Section 7.06(b) and the Servicer notifies the Trustee by the related
Record Date to make such payment solely from Principal Collections pursuant to
Section 7.06(b), on a pro rata basis to the Noteholders, all amounts required by
clause 2 of Section 7.06(b);

 

5.     if the amount on deposit in the Reserve Account is less than the Reserve
Account Required Balance, to the Reserve Account, the lesser of (i) 50% of any
remaining Interest Collections and (ii) the amount required so that the amount
on deposit in the Reserve Account equals the Reserve Account Required Balance;

 

6.     to pay each of the Trustee, the Owner Trustee, the Backup Servicer, any
Successor Servicer, the Custodian, the Split Loan Agent, if any, the Paying
Agent and the Lockbox Bank, pro rata based on the amounts due and owing thereto,
any fees, expenses and indemnities then due to such party that are in excess of
the Administrative Expense Cap or Transition Expense Cap, as applicable; and

 

90

--------------------------------------------------------------------------------

 

 

7.     to pay all remaining Interest Collections to or at the direction of the
Certificateholder.

 

To the extent that any fees of the Owner Trustee or the Trustee (in all
capacities hereunder (including for avoidance of doubt as Backup Servicer or
Successor Servicer)) are not paid on a Payment Date due to insufficiency of
funds, such unpaid fees shall be paid on the next Payment Date on which funds
are available to pay such fees in accordance with the priority of payments set
forth above in this Section 7.06(a).

 

(b)     Allocations of Principal Collections and Reserve Available Funds. On the
Business Day immediately preceding each Payment Date, the Trustee, upon written
instructions from the Servicer, will transfer (i) all Principal Collections on
deposit in the Collection Account, (ii) all amounts, if any, required to be
transferred pursuant to Section 7.02(g) to the Distribution Account, (iii) any
amounts transferred from the Reinvestment Account at the direction of the
Servicer pursuant to Section 7.04(c), and (iv) on the Business Day immediately
preceding the first Payment Date following the Reinvestment Period Termination
Date, all amounts, if any, on deposit the Reinvestment Account, to the
Distribution Account. Such amounts will remain uninvested while deposited in the
Distribution Account. On each Payment Date (other than a Payment Date following
an Event of Default or acceleration of the Notes or following the institution of
Proceedings for foreclosure of the Indenture and liquidation of the Collateral),
the Trustee, upon written instructions from the Servicer, will distribute the
Principal Collections, any Reserve Available Funds on deposit in the
Distribution Account and any amounts transferred from the Reinvestment Account
to the following parties in the order of priority set forth below. With respect
to the Notes then Outstanding, payments shall be made pro rata to the Holders of
Notes based on their respective Percentage Interests.

 

1.     to pay any unpaid amounts referred to in clauses 1 through 3 of Section
7.06(a) (in the priority stated therein) after the application of Interest
Collections;

 

2.     (I) for so long as no Rapid Amortization Event has occurred, the
Principal Distribution Amount (x) on or prior to the Reinvestment Period
Termination Date, to the Reinvestment Account and (y) after the Reinvestment
Period Termination Date, on a pro rata basis to the Noteholders, to pay
outstanding principal on the Notes and (II) following the occurrence of any
Rapid Amortization Event, or on the Legal Final Payment Date, on a pro rata
basis to the Noteholders, until the Outstanding Note Balance is reduced to zero;

 

3.     to pay any unpaid amounts referred to in clause 6 of Section 7.06(a),
after the application of Interest Collections;

 

4.     on or prior to the Reinvestment Period Termination Date, to the extent of
amounts on deposit in (or to be deposited to) the Reinvestment Account, the
amount determined by the Servicer, at its option, (i) upon prior notice thereof
to the Trustee, the Rating Agency and the Noteholders, to be applied as a
prepayment of principal on the Notes on a pro rata basis, in each case together
with the Applicable Premium, and (ii) otherwise all remaining funds to be
deposited in the Reinvestment Account; and

 

91

--------------------------------------------------------------------------------

 

 

5.     to pay all remaining Principal Collections to or at the direction of the
Certificateholder.

 

6.     To the extent that any fees of the Owner Trustee or the Trustee (in all
capacities hereunder (including for avoidance of doubt as Backup Servicer or
Successor Servicer)) are not paid on a Payment Date due to insufficiency of
funds, such unpaid fees shall be paid on the next Payment Date on which funds
are available to pay such fees in accordance with the priority of payments set
forth above in this Section 7.06(b).

 

(c)     Default Allocations. On each Payment Date (or such other date as
selected by the Trustee pursuant to the Indenture) (i) following the occurrence
of an Event of Default, (ii) following an acceleration of the Notes pursuant to
Section 5.02 of the Indenture that has not been rescinded and annulled in
accordance with the terms of the Indenture, or (iii) following the institution
of Proceedings for the foreclosure of the Indenture and the liquidation of the
Collateral pursuant to Section 5.04(a)(ii) of the Indenture, the Trustee will
transfer all Collections on deposit in the Collection Account as of the end of
the applicable Collection Period, including Proceeds from the liquidation of the
Collateral, to the Distribution Account. On each Payment Date (or such other
date as selected by the Trustee pursuant to the Indenture), the Trustee will
distribute such amounts together with Available Funds and all other funds
available for distributions on the Notes, to the extent there are sufficient
funds, to the following parties in the order of priority set forth below. With
respect to the Notes then Outstanding, payments shall be made pro rata to the
Holders of Notes based on their respective Percentage Interests.

 

1.     to the Trustee, the Owner Trustee, the Servicer, the Backup Servicer
(including in its capacity as Successor Servicer), the Custodian, the Split Loan
Agent, if any, the Paying Agent and the Lockbox Bank amounts due and owing to
such entities pursuant to the priorities in clauses 1 and 2 of Section 7.06(a),
and without regard to the cap set forth in clauses 1 and 2 of Section 7.06(a);

 

2.     to the Holders of the Notes, on a pro rata basis, for any unpaid amounts
on such Notes for interest;

 

3.     to the Holders of the Notes, on a pro rata basis, for any unpaid amounts
on such Notes for principal, until such Notes are paid in full; and

 

4.     to pay all remaining amounts to the Certificateholder.

 

92

--------------------------------------------------------------------------------

 

 

ARTICLE 8.

SERVICER DEFAULT; SERVICER TRANSFER

 

Section 8.01.   Servicer Default.

 

“Servicer Default” means the occurrence of any of the following:

 

(a)     any failure by the Servicer to remit or cause to be remitted when due
any payment, transfer or deposit required to be remitted by the Servicer to the
Trustee under the terms of this Agreement or the other Transaction Documents and
such failure continues unremedied for a period of two (2) Business Days, it
being understood that the Servicer shall not be responsible for the failure of
either the Issuer or the Trustee to remit funds that were received by the Issuer
or the Trustee from or on behalf of the Servicer in accordance with this
Agreement or the other Transaction Documents; or

 

(b)     failure by the Servicer duly to observe or perform any other covenants
or agreements of the Servicer set forth in this Agreement or the other
Transaction Documents, which failure materially and adversely affects the rights
of the Issuer or the Noteholders and continues unremedied for a period of 60
days (if such failure or breach can be cured) after the first to occur of (i)
the date on which written notice of such failure requiring the same to be
remedied shall have been given to a Responsible Officer of the Servicer by the
Trustee or to a Responsible Officer of the Servicer and the Trustee by any
Noteholder or the Certificateholder or (ii) the date the Servicer shall assign
any of its duties hereunder other than as expressly permitted hereby (which
includes the ability of the Servicer to assign such duties to any Affiliate); or

 

(c)     any representation or warranty of the Servicer in this Agreement or any
other Transaction Document or in any certificate delivered under this Agreement
or any other Transaction Document (other than any representation or warranty
relating to a Loan that has been purchased by the Servicer) shall prove to have
been incorrect when made, which has a material adverse effect on the Noteholders
and which continues unremedied for 30 days after discovery thereof by a
Responsible Officer of the Servicer or after the date on which written notice of
such failure, requiring the same to be remedied, shall have been delivered to
the Servicer by the Trustee; or

 

(d)     a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any Insolvency Proceedings, or for the winding-up or liquidation of its affairs,
shall have been entered against the Servicer and such decree or order shall have
remained in force, undischarged or unstayed for a period of 60 consecutive days;
or

 

(e)     the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any Insolvency Proceedings of or relating to the
Servicer or of or relating to all or substantially all of the Servicer’s
property; or

 

93

--------------------------------------------------------------------------------

 

 

(f)     the Servicer shall cease to be eligible to continue as Servicer under
this Agreement pursuant to Section 5.12(a); or

 

(g)     the Servicer shall file a petition to take advantage of any applicable
Insolvency Laws, make an assignment for the benefit of its creditors or
generally fail to pay its debts as they become due.

 

Notwithstanding the foregoing, a delay in or failure of performance referred to
under Section 8.01(a) above for a period of five Business Days or referred to
under Section 8.01(b) above for a period of sixty (60) days (in addition to the
60-day period provided therein) shall not constitute a Servicer Default until
the expiration of such additional five (5) Business Days or sixty (60) days,
respectively, if such delay or failure could not be prevented by the exercise of
reasonable diligence by the Servicer and such delay or failure was caused by an
act of God or other events beyond the Servicer’s control.

 

Section 8.02.   Servicer Transfer.

 

(a)     If a Servicer Default has occurred and is continuing, the Trustee or the
Issuer may, upon direction of a Supermajority of the Noteholders, terminate all
of the rights and obligations of the Servicer hereunder by notice to the
Servicer (a “Termination Notice”), whereupon the Backup Servicer will succeed to
all of the Servicer’s management, administrative, servicing, custodial and
collection functions as Servicer hereunder within sixty (60) days of receiving a
Termination Notice.

 

(b)     If the Backup Servicer is unable to assume the role of the Servicer
after a Termination Notice is delivered pursuant to Section 8.02(a), and the
Trustee is unwilling or unable to act as the successor servicer as provided in
Section 8.03 (the “Successor Servicer”), the Trustee (i) will provide the Trust
Depositor with written notice of such circumstances (and the Trust Depositor
shall promptly forward a copy of such notice to the Rating Agency) and (ii) may
appoint a Successor Servicer with assets of at least $50,000,000 and whose
regular business includes the servicing of assets similar to the Loan Assets.
Such proposed Successor Servicer shall become the Successor Servicer once it
assumes the Servicer’s responsibilities and obligations in accordance with
Section 8.03. If such proposed Successor Servicer is unable to assume the
responsibilities and obligations of the Servicer, the Trustee shall propose an
alternative established servicing institution to serve as the Successor
Servicer. Such other proposed Successor Servicer shall become the Successor
Servicer once it assumes the Servicer’s responsibilities and obligations in
accordance with this Agreement. If no Successor Servicer has been appointed and
approved following the above procedures within 120 days of the delivery of a
Termination Notice or notice of resignation by the Servicer, then any of the
Issuer, Trustee, removed or resigning Servicer or any Securityholder may
petition any court of competent jurisdiction for the appointment of a Successor
Servicer, which appointment will not require the consent of, nor be subject to
the approval of the Issuer, the Trustee or any Securityholder.

 

94

--------------------------------------------------------------------------------

 

 

(c)     On the date that a Successor Servicer (including for the avoidance of
doubt the Backup Servicer acting as such) shall have been appointed and accepted
such appointment pursuant to Section 8.03 (such appointment being herein called
a “Servicer Transfer”), all rights, benefits, fees, indemnities, authority and
power of the Servicer under this Agreement, whether with respect to the Loans,
the Loan Files or otherwise, shall pass to and be vested in such Successor
Servicer pursuant to and under this Section 8.02; and, without limitation, the
Successor Servicer is authorized and empowered to execute and deliver on behalf
of the Servicer, as attorney-in-fact or otherwise, any and all documents and
other instruments, and to do any and all acts or things necessary or appropriate
to effect the purposes of such notice of termination. The Servicer agrees to
cooperate with the Successor Servicer in effecting the termination of the
responsibilities and rights of the Servicer hereunder, including, without
limitation, the transfer to the Successor Servicer for administration by it of
all cash amounts which shall at the time be held by the Servicer for deposit, or
have been deposited by the Servicer, in the Collection Account and the Reserve
Account, or thereafter received with respect to the Loans and Related Property.
The Servicer shall transfer to the Successor Servicer (i) all records held by
the Servicer relating to the Loans and Related Property in such electronic form
as the Successor Servicer may reasonably request and (ii) any Loan Files in the
Servicer’s possession. In addition, the Servicer shall permit access to its
premises (including all computer records and programs) to the Successor Servicer
or its designee, and shall pay the reasonable transition expenses of the
Successor Servicer. Upon a Servicer Transfer, the Successor Servicer shall also
be entitled to receive the Servicing Fee thereafter payable for performing the
obligations of the Servicer and any additional amounts payable to the Servicer
hereunder. Any indemnities provided in this Agreement or the other Transaction
Documents in favor of the Servicer, any Servicing Fee (together with accrued
interest thereon), any other fees, costs and expenses and any Scheduled Payment
Advances, Servicing Advances and Nonrecoverable Advances (in each case together
with accrued interest due the Servicer thereon), in any case, that have accrued
and/or are due and unpaid or unreimbursed to the Servicer shall survive the
termination of the Servicer and its replacement with a Successor Servicer and
the Servicer being replaced shall remain entitled thereto until paid hereunder
out of the Collection Account or the Distribution Account in accordance with the
Priority of Payments.

 

Section 8.03.   Acceptance by Successor Servicer; Reconveyance; Successor
Servicer to Act.

 

(a)     Subject to Section 8.04, no appointment of a Successor Servicer (other
than the Backup Servicer) shall be effective until the Successor Servicer shall
have executed and delivered to the Issuer and the Trustee a written acceptance
of such appointment and of the duties of Servicer hereunder, subject to Section
8.03(d). The Servicer shall continue to perform all servicing functions under
this Agreement until the date the Successor Servicer shall have so executed and
delivered such written acceptance.

 

(b)     [Reserved].

 

95

--------------------------------------------------------------------------------

 

 

(c)     As compensation, a Successor Servicer (including for the avoidance of
doubt, the Backup Servicer acting as such) so appointed shall be entitled to
receive the Servicing Fee, together with any other servicing compensation in the
form of assumption fees, late payment charges or otherwise as provided in the
Transaction Documents that thereafter are payable under this Agreement,
including, without limitation, all reasonable costs (including reasonable
attorneys’ fees) incurred in connection with transferring the servicing
obligations under this Agreement and amending this Agreement (if necessary) to
reflect such transfer. None of the Trustee, the Backup Servicer, nor any
Successor Servicer shall be held liable by reason of any failure to make, or any
delay in making, any distribution hereunder or any portion thereof caused by (i)
the failure of the Servicer to deliver, or any delay in delivering, cash,
documents or records to it, or (ii) restrictions imposed by any regulatory
authority having jurisdiction over the Servicer. To the extent that the Trustee
or the Backup Servicer incurs any extraordinary expenses in connection with a
servicing transfer, it shall be entitled to reimbursement therefor as an
Administrative Expense pursuant to the Priority of Payments.

 

(d)     On or after a Servicer Transfer, the Successor Servicer shall be the
successor in all respects to the Servicer in its capacity as servicer under this
Agreement and the transactions set forth or provided for herein with respect to
servicing of the Collateral and shall be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer by the terms and
provisions hereof (except, for the avoidance of doubt, any obligations stated to
be imposed solely on the “initial Servicer”), and the terminated Servicer shall
be relieved of such responsibilities, duties and liabilities arising after such
Servicer Transfer; provided that (i) the Successor Servicer will not assume any
obligations of the Servicer described in Section 8.02(c), (ii) the Successor
Servicer shall not be liable for any acts or omissions of the Servicer occurring
prior to such Servicer Transfer or for any breach by the Servicer of any of its
representations and warranties contained herein or in any other Transaction
Document, (iii) other than in respect of Servicing Advances relating to taxes,
the Successor Servicer shall have no obligation to pay any taxes required to be
paid by the Servicer (provided, that the Successor Servicer shall pay any income
taxes for which it is liable), (iv) the Successor Servicer shall have no
obligation to pay any of the fees and expenses of any other party to the
transactions contemplated hereby, (v) the Successor Servicer shall have no
liability or obligation with respect to any Servicer indemnification obligations
of any prior Servicer, including the initial Servicer, and (vi) the Successor
Servicer shall have no liability or obligation to perform any repurchase or
advancing obligations of the Servicer. Notwithstanding anything else herein to
the contrary, in no event shall the Trustee be liable for any Servicing Fee or
for any differential in the amount of the servicing fee paid hereunder and the
amount necessary to induce any Successor Servicer to act as Successor Servicer
under this Agreement and the transactions set forth or provided for herein,
including any Servicing Transfer Costs. The Trustee and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession. The terminated Servicer shall remain entitled to
payment and reimbursement of the amounts set forth in the last sentence of
Section 8.02(b) notwithstanding its termination hereunder, to the same extent as
if it had continued to service the Loans hereunder. The Backup Servicer, as
Backup Servicer or Successor Servicer, shall not be required to expend or risk
its own funds.

 

96

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything contained in this Agreement or the Indenture to
the contrary, in the event that U.S. Bank becomes Successor Servicer pursuant to
this Agreement, U.S. Bank shall not be responsible for the accounting, records
(including computer records) and work of Hercules Capital, Inc. or any other
predecessor Servicer relating to the Loans (collectively, the “Predecessor
Servicer Work Product”). If any error, inaccuracy, omission or incorrect or
non-standard practice or procedure (collectively, “Errors”) exists in any
Predecessor Servicer Work Product and such Errors make it materially more
difficult to service or should cause or materially contribute to U.S. Bank
making or continuing any Errors (collectively, “Continued Errors”), U.S. Bank
shall have no liability for such Continued Errors; provided, however, that U.S.
Bank agrees to use commercially reasonable efforts to prevent Continued Errors.
In the event that U.S. Bank becomes aware of Errors or Continued Errors, U.S.
Bank shall, with the prior consent of the Trustee, use commercially reasonable
efforts to reconstruct and reconcile such data to correct such Errors and
Continued Errors and to prevent future Continued Errors. U.S. Bank shall be
entitled to recover its costs thereby expended in accordance with the Priority
of Payments.

 

(f)     The Successor Servicer is authorized to accept and rely on all
accounting records (including computer records) and work product of the prior
Servicer hereunder relating to the Collateral without any audit or other
examination.

 

(g)     With respect to any Loan that relates to a foreign Obligor that is not
registered to do business in the United States or Canada (excluding Quebec),
does not have contact information in the United States or Canada (excluding
Quebec) or the collateral securing such Loan is located outside of the United
States or Canada (excluding Quebec) (in each case, a “Foreign Loan”), the Backup
Servicer acting as successor Servicer shall only be responsible for invoicing
(unless such Foreign Loan relates to a foreign Obligor that is registered to do
business in Quebec or secured by collateral located in Quebec, in which case the
Backup Servicer shall not be responsible for invoicing) and acting as system of
record with respect to such Loan and will not be responsible for exercising the
Issuer’s rights and remedies with respect to such Foreign Loan.

 

Section 8.04.   Notification to Securityholders.

 

(a)     Promptly following the occurrence of any Servicer Default, the Servicer
shall give written notice thereof to the Trustee, the Backup Servicer, the Owner
Trustee, the Trust Depositor and the Rating Agency at the addresses described in
Section 13.04 hereof and the Trustee shall promptly forward such notice to the
Noteholders and Certificateholder at their respective addresses appearing on the
Note Register and the Certificate Register, respectively.

 

(b)     Within ten (10) days following receipt of a Termination Notice or notice
of appointment of a Successor Servicer pursuant to this Article VIII, the
Trustee shall give written notice thereof to the Trust Depositor (and the Trust
Depositor shall promptly forward a copy of such notice to the Rating Agency) at
the addresses described in Section 13.04 hereof and to the Noteholders and
Certificateholder at their respective addresses appearing on the Note Register
and the Certificate Register, respectively.

 

97

--------------------------------------------------------------------------------

 

 

Section 8.05.   Effect of Transfer.

 

(a)     After a Servicer Transfer, the terminated Servicer shall have no further
obligations with respect to the management, administration, servicing, custody
or collection of the Loans as Servicer hereunder and, subject to Section
8.03(d), the Successor Servicer appointed pursuant to Section 8.03 shall have
all of such obligations, except that the terminated Servicer will transmit or
cause to be transmitted directly to the Successor Servicer promptly on receipt
and in the same form in which received, any amounts (properly endorsed where
required for the Successor Servicer to collect them) received as Collections
upon or otherwise in connection with the Collateral.

 

(b)     A Servicer Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the obligations and indemnities
of the Servicer) other than those relating to the management, administration,
servicing, custody or collection of the Loans.

 

Section 8.06.   Database File.

 

Upon reasonable request by the Trustee or the Successor Servicer, the Servicer
will provide the Successor Servicer with a magnetic tape or Microsoft Excel or
similar spreadsheet file containing the database file for each Loan on and as of
the Business Day before the actual commencement of servicing functions by the
Successor Servicer following the occurrence of a Servicer Default.

 

Section 8.07.   Waiver of Defaults.

 

The Majority Noteholders may, on behalf of all the Securityholders, waive any
default by the Servicer of its obligations hereunder and all consequences of
such default, except a default in making any required deposits to the Collection
Account or the Distribution Account. No such waiver or cure shall extend to any
subsequent or other default or impair any right consequent thereto except to the
extent expressly so waived.

 

ARTICLE 9.

REPORTS

 

Section 9.01.   Monthly Reports.

 

(a)     With respect to each Payment Date and the related Collection Period, the
Servicer shall prepare a statement (a “Monthly Report”) containing the
information set forth in Exhibit H-2 hereto with respect to the preceding
Collection Period and will deliver a copy of such Monthly Report to the Trustee
and the Backup Servicer no later than the related Reference Date.

 

98

--------------------------------------------------------------------------------

 

 

(b)     In the first Monthly Servicer Report delivered after the Closing Date,
the following additional information will be provided by the Servicer to the
Trustee: (i) the fair value (expressed as a percentage of the fair value of all
Notes and the Certificate and as a dollar amount) of the actual principal amount
of the Certificate acquired and retained by the Trust Depositor as of the
Closing Date (based on actual initial Loans, sale prices and finalized class
size for the Notes); (ii) the fair value (expressed as a percentage of the fair
value of all Notes and the Certificate and dollar amount) of the Certificate
that the Trust Depositor is required to retain pursuant to the U.S. credit risk
retention requirements set forth in Section 941 of the Dodd-Frank Act and the
joint final implementation rules promulgated thereunder; (iii) to the extent
that the valuation methodology or any of the key inputs and assumptions on the
Closing Date are materially different than those disclosed under the Offering
Memorandum, a description of any such material differences; and (iv)
confirmation of compliance, as of the Closing Date, with the EU Retention
Undertaking Letter substantially in the form of Exhibit E attached hereto (the
“EU Retention Undertaking Letter”).

 

(c)     On or before each Payment Date, the Trustee will provide or make
available at its website at https://pivot.usbank.com (or at such other address
as the Trustee shall notify the Issuer, the Servicer, the Trust Depositor, the
Backup Servicer, the Owner Trustee, the Initial Purchaser, the Rating Agency and
the Noteholders) the Monthly Report received by it on the related Reference Date
to the Issuer, the Servicer, the Backup Servicer, the Initial Purchaser, the
Rating Agency and the Securityholders in accordance with Section 3.29 of the
Indenture.

 

Section 9.02.   Quarterly Reports.

 

(a)     The Servicer shall prepare a quarterly statement (a “Quarterly Report”)
containing the information set forth in Exhibit H-1 hereto with respect to the
three (3) most recently preceding Collection Periods.

 

(b)     [Reserved].

 

(c)     Within 45 days of the end of each Fiscal Quarter, beginning on the
Reference Date occurring in April 2019, the Servicer will provide to the Trustee
and the Backup Servicer a Quarterly Report relating to the calendar quarter
immediately preceding the calendar quarter in which such Reference Date occurs.
Not later than the Payment Date relating to such Reference Date, the Trustee
will provide or make available at its website at https://pivot.usbank.com (or at
such other address as the Trustee shall notify the Issuer, the Servicer, the
Trust Depositor, the Backup Servicer, the Owner Trustee, the Initial Purchaser,
the Rating Agency and the Noteholders) such Quarterly Report to the Issuer, the
Servicer, the Backup Servicer, the Initial Purchaser, the Rating Agency and the
Noteholders in accordance with Section 3.29 of the Indenture.

 

99

--------------------------------------------------------------------------------

 

 

Section 9.03.   Preparation of Reports; Officer’s Certificate.

 

(a)     The Servicer shall cooperate with the Trustee in connection with the
delivery of the Monthly Reports and Quarterly Reports. Without limiting the
generality of the foregoing and the obligation of the Servicer to deliver
Monthly Reports and Quarterly Reports to the Trustee, the Servicer shall supply
in a timely fashion any information as to any determinations required to be made
by the Servicer hereunder or under the Indenture and such other information as
is maintained by the Servicer that the Trustee may from time to time request
with respect to the Collateral. Nothing herein shall obligate the Trustee to
determine independently any characteristic of a Loan, including without
limitation whether any item of Collateral is an Agented Loan, Co-Agented Loan,
Third Party Agented Loan or Participated Loan, any such determination being
based exclusively upon notification the Trustee receives from the Servicer, and
except as otherwise specifically set forth in any of the Transaction Documents,
nothing in this Article IX shall obligate the Trustee to review or examine any
underlying instrument or contract evidencing, governing or guaranteeing or
securing any Loan in order to verify, confirm, audit or otherwise determine any
characteristic thereof.

 

(b)     In performing its duties hereunder to provide the Monthly Reports and
Quarterly Reports, the Trustee shall in no event have any liability for the
actions or omissions of the Servicer or any other Person, and shall have no
liability for any inaccuracy or error in any Monthly Report or Quarterly Report
it distributes pursuant to Sections 9.01 and 9.02, except to the extent that
such inaccuracies or errors are caused by the Trustee’s own fraud, bad faith,
willful misfeasance, gross negligence or reckless disregard of its duties
hereunder. The Trustee shall not be liable for failing to perform or delay in
performance of its specified duties hereunder that results from or is caused by
a failure or delay on the part of the Servicer or another Person in furnishing
necessary, timely and accurate information to the Trustee or the Servicer or a
review by the Independent Accountants of a Monthly Report or a Quarterly Report.

 

Section 9.04.   Other Data; Obligor Financial Information.

 

(a)     Not later than 4:00 p.m. (Eastern Time) on the Reference Date, the
Servicer shall provide to the Trustee (in a format agreed to by the Trustee and
the Servicer) and the Backup Servicer such information (the “Tape”) the Servicer
relied upon to prepare the Monthly Report and Quarterly Report, as applicable,
for such month. Each Tape shall include, but not be limited to, the information
set forth in Exhibit H-2 (in the case of Monthly Reports) and Exhibit H-1 (in
the case of Quarterly Reports). The Backup Servicer shall use such tape or
diskette (or other electronic transmission acceptable to the Trustee and the
Backup Servicer) to (i) confirm that such tape, diskette or other electronic
transmission is in readable form, and (ii) calculate and confirm (A) the
aggregate amount distributable as principal on the related Payment Date to the
Notes, (B) the aggregate amount distributable as interest on the related Payment
Date to the Notes, (C) the outstanding principal amount of the Notes after
giving effect to all distributions made pursuant to clause (A), above, and (D)
the aggregate amount of principal and interest to be carried over on such
Payment Date after giving effect to all distributions made pursuant to clauses
(A) and (B), above, respectively. The Backup Servicer shall certify to the
Trustee that it has verified the Monthly Report or the Quarterly Report in
accordance with this Section and shall notify the Servicer and the Trustee of
any discrepancies, in each case, on or before the fifth Business Day following
the related Payment Date. In the event that the Backup Servicer reports any
discrepancies, the Servicer and the Backup Servicer shall attempt to reconcile
such discrepancies prior to the next succeeding Payment Date, but in the absence
of reconciliation, the Monthly Report or the Quarterly Report shall control for
the purpose of calculations and distributions with respect to the next
succeeding Payment Date. In the event that the Backup Servicer and the Servicer
are unable to reconcile discrepancies with respect to a Monthly Report or
Quarterly Report by the next succeeding Payment Date, the Servicer shall cause
the Independent Accountants, at the Servicer's expense, to perform agreed-upon
procedures to the information within the Tape in connection with such Monthly
Report or the Quarterly Report and, prior to the last day of the month after the
month in which such Monthly Report or Quarterly Report was delivered, reconcile
the discrepancies. The effect, if any, of such reconciliation shall be reflected
in the Monthly Report for such next succeeding Payment Date following the last
date of the Collection Period. In addition, upon the occurrence of a Servicer
Default the Servicer shall deliver to the Backup Servicer or any successor
Servicer its files within 15 days after demand therefor and a computer tape
containing as of the close of business on the date of demand all of the data
maintained by the Servicer in computer format in connection with servicing the
Loans. Other than the duties specifically set forth in this Agreement, the
Backup Servicer shall have no obligations hereunder, including, without
limitation, to supervise, verify, monitor or administer the performance of the
Servicer. The Backup Servicer shall have no liability for any actions taken or
omitted by the Servicer.

 

100

--------------------------------------------------------------------------------

 

 

(b)     In addition, the Servicer shall, upon the request of the Trustee or any
Rating Agency, furnish the Trustee, the Backup Servicer, the Issuer or Rating
Agency, as the case may be, such underlying data in the possession of the
Servicer used to generate a Monthly Report or Quarterly Report as may be
reasonably requested. The initial Servicer will also forward to the Trustee and
the Rating Agency (i) within sixty (60) days after each fiscal quarter of the
Servicer (except the fourth fiscal quarter), commencing with the quarter ending
March 31, 2019, the unaudited quarterly financial statements of the Servicer and
(ii) within 120 days after each fiscal year of the initial Servicer, commencing
with the fiscal year ending December 31, 2019, the audited annual financial
statements of the Servicer; provided that so long as the Servicer is required
under the Securities Act to file its financial statements with the Securities
and Exchange Commission, the foregoing requirement to provide such financial
statements to the Trustee, the Issuer, the Backup Servicer, the Rating Agency
and the Initial Purchaser shall not apply.

 

(c)     [Reserved].

 

(d)     [Reserved].

 

(e)     The Servicer will forward to the Rating Agency promptly upon request any
additional financial information in the Servicer’s possession or reasonably
obtainable by the Servicer as the Rating Agency shall reasonably request with
respect to an Obligor as to which any Scheduled Payment is past due for at least
ten (10) days.

 

101

--------------------------------------------------------------------------------

 

 

Section 9.05.   Annual Report of Accountants.

 

The initial Servicer shall cause a firm of nationally recognized independent
certified public accountants (the “Independent Accountants”), who may also
render other services to the Servicer or its Affiliates, to furnish to the
Servicer and the Trustee, upon signature of an acknowledgment letter, one
hundred twenty (120) days following the end of each fiscal year beginning with
the calendar year ending December 31, 2019, a report addressed to the Servicer
and the Trustee indicating that the Independent Accountants have performed
certain procedures as agreed by the Servicer and the Trustee. As a part of such
review, the Independent Accountants will obtain the Monthly Report with respect
to two (2) Collection Periods during the 12 months ended the immediately
preceding December 31 and, for each such Monthly Report, the Independent
Accountants will reconcile certain amounts in the Monthly Report to the
Servicer’s computer, accounting and other reports. The Independent Accountants
will include in such report any unreconciled amounts in such records that are
not in agreement with the amounts in the Quarterly Reports. In the event the
Independent Accountants require the Trustee to agree to the procedures performed
by the Independent Accountants the Servicer shall direct the Trustee in writing
to so agree; it being understood and agreed that the Trustee will deliver such
letter of agreement in conclusive reliance upon the direction of the Servicer,
and the Trustee will not make any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures. Without limiting the generality of
the foregoing, the Trustee shall have no responsibility to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of the Independent Accountants by the Servicer or the terms of
any agreed upon procedures in respect of such engagement; provided, however that
the Trustee shall be authorized, at the direction of the Servicer, to execute
any acknowledgement or other agreement with the Independent Accountants required
for the Trustee to receive any of the reports or instructions provided for
herein, which acknowledgement or agreement may include, among other things, (i)
acknowledgement that the Servicer has agreed that the procedures to be performed
by the Independent Accountants are sufficient for the purposes of this Section
9.05, (ii) releases by the Trustee (on behalf of itself and the Holders) of
claims against the Independent Accountants and acknowledgement of other
limitations of liability in favor of the Independent Accountants and (iii)
restrictions or prohibitions on the disclosure of information or documents
provided to it by such firm of Independent Accountants (including to the
Holders). Notwithstanding the foregoing, in no event shall the Trustee be
required to execute any agreement in respect of the Independent Accountants that
the Trustee reasonably determines adversely affects it. The Independent
Accountants’ report shall also indicate that the firm is independent of the
Servicer within the meaning of the Code of Professional Ethics of the American
Institute of Certified Public Accountants. If the Backup Servicer becomes the
Successor Servicer it shall be entitled to reimbursement (as Administrative
Expenses) for its expenses incurred in connection with this Section 9.05.

 

102

--------------------------------------------------------------------------------

 

 

Section 9.06.   Statements of Compliance from Servicer.

 

The Servicer will deliver to the Trustee, the Backup Servicer and KBRA within
120 days of the end of each fiscal year commencing with the year ending December
31, 2019, an Officer’s Certificate stating that (a) the Servicer has fully
complied in all material respects with certain provisions of the Agreement
relating to servicing of the Loans and payments on the Notes, (b) a review of
the activities of the Servicer during the prior calendar year and of its
performance under this Agreement was made under the supervision of the officer
signing such certificate and (c) to the best of such officer’s knowledge, based
on such review, the Servicer and Issuer have fully performed or caused to be
performed in all material respects all their obligations under this Agreement
for such year, or, if there has been a default in any of their respective
obligations specifying each such default known to such officer and the nature
and status thereof including the steps being taken by the Servicer to remedy
such event.

 

Section 9.07.   [Reserved].

 

Section 9.08.   Notices of Event of Default, Servicer Default or Rapid
Amortization Event.

 

Promptly, but in any case no later than within two (2) Business Days of
discovery by a Responsible Officer of the Servicer or Issuer (or receipt of
notice thereof by the Servicer or the Issuer, as applicable), such Person shall
furnish to the Trustee (with a copy to the Backup Servicer) (i) in the case of
any proposed or pending litigation or investigation relating to it by any
governmental authority or any legal proceeding which involve or may involve the
possibility of materially and adversely affecting the Issuer, a written notice
specifying the nature of such litigation, investigation or proceeding and what
action the Issuer is taking or proposes to take with respect thereto, (ii)
written notice of the occurrence of any condition or event which constitutes an
Event of Default, Rapid Amortization Event or Servicer Default, including a
description of its nature and period of existence and what action the Servicer
or Issuer is taking or proposes to take with respect thereto and (iii) written
notice of any event or occurrence (including changes in applicable law) of which
the Servicer or Issuer (as applicable) has knowledge that may reasonably affect,
materially and adversely, the ability of the Servicer to service the Loans or to
otherwise perform and carry out its duties, responsibilities and obligations
under the Transaction Documents; provided, that in the case of any notice
required pursuant to (ii) or (iii) above, the Servicer or the Issuer, as
applicable, shall provide a copy of such notice to KBRA. The Trustee shall make
available (including by posting to its website) to Holders any notice delivered
to it pursuant to (i), (ii) or (iii) above, but shall not be under any
obligation to review or evaluate any such notice, or to investigate or inquire
further into any matter described therein.

 

Section 9.09.   Trustee’s Right to Examine Servicer Records, Audit Operations
and Deliver Information to Noteholders.

 

The Trustee shall have the right upon reasonable prior notice, during normal
business hours, in a manner that does not unreasonably interfere with the
Servicer’s normal operations or customer or employee relations, no more often
than once a year unless an Event of Default or Servicer Default shall have
occurred and be continuing in which case as often as reasonably required, to
examine and audit any and all of the books, records or other information of the
Servicer, whether held by the Servicer or by another on behalf of the Servicer,
which may be relevant to the performance or observance by the Servicer of the
terms, covenants or conditions of this Agreement. No amounts payable in respect
of the foregoing shall be paid from the Loan Assets except that after an Event
of Default, fees and expenses of the Trustee not paid by the Servicer shall be
reimbursed to the Trustee as an Administrative Expense.

 

103

--------------------------------------------------------------------------------

 

 

The Trustee shall have the right, in accordance with the Indenture, to deliver
information provided by the Servicer to any Noteholder requesting the same;
provided that the Servicer may request that any such Noteholder not a party
hereto enter into a confidentiality agreement reasonably acceptable to the
Servicer prior to permitting such Noteholder to view such information.

 

ARTICLE 10.

TERMINATION

 

Section 10.01.   Optional Redemption of Notes; Rights of Certificateholders
Following Satisfaction and Discharge of Indenture.

 

(a)       Optional Redemption.

 

(i)     If, as of the last day of any Collection Period, the Aggregate
Outstanding Principal Balance shall be less than or equal to 10% of the
Aggregate Outstanding Principal Balance as of the Cutoff Date, the Notes may be
redeemed in whole, but not in part, at the direction of the Trust Depositor on
any succeeding Payment Date. To exercise such option, the Trust Depositor shall
furnish notice of such election to the Rating Agency and the Noteholders. If the
Notes are to be so redeemed, the Trust Depositor shall also furnish notice of
such election to the Trustee at least 15 Business Days prior to the proposed
Redemption Date. To effect an Optional Redemption, the Trust Depositor shall
deposit in the Distribution Account an amount equal to the Redemption Price and
shall comply with the Optional Redemption provisions set forth in Section 10.01
and Section 10.04 of the Indenture.

 

(ii)     Notice of an Optional Redemption shall be provided by the Trust
Depositor to the Trustee, the Owner Trustee and the Rating Agency in accordance
with the Indenture.

 

(b)     [Reserved].

 

(c)     Following the satisfaction and discharge of the Indenture, the payment
in full of the principal of and interest on the Notes, and payment of fees and
expenses and other amounts owing to Trustee, the Certificateholders will succeed
to the rights of the Noteholders hereunder.

 

104

--------------------------------------------------------------------------------

 

 

Section 10.02.  Termination.

 

(a)     This Agreement shall terminate upon notice to the Trustee of the earlier
of the following events: (i) the final payment on or the disposition or other
liquidation by the Issuer of the last Loan (including, without limitation, in
connection with a redemption by the Issuer of all outstanding Notes pursuant to
Section 10.01) or the disposition of all other Collateral, including property
acquired upon foreclosure or deed in lieu of foreclosure of any Loan and the
remittance of all funds due thereunder with respect thereto, (ii) mutual written
consent of the Servicer, the Backup Servicer, the Trust Depositor, the Issuer,
the Trustee, the Seller and all Outstanding Securityholders or (iii) the payment
in full of all amounts owing in respect of the Notes.

 

(b)     Notice of any termination, specifying the Payment Date upon which the
Issuer will terminate and that the Noteholders shall surrender their Notes to
the Trustee for payment of the final distribution and cancellation shall be
given promptly by the Servicer to the Trustee and by the Trustee to all
Noteholders and the Rating Agency during the month of such final distribution
before the Reference Date in such month, specifying (i) the Payment Date upon
which final payment of the Notes (or Redemption Price) will be made upon
presentation and surrender of Notes at the office of the Trustee therein
designated, (ii) the amount of any such final payment and (iii) that the Record
Date otherwise applicable to such Payment Date is not applicable, payments being
made only upon presentation and surrender of the Notes at the office of the
Trustee therein specified.

 

ARTICLE 11.

REMEDIES UPON MISREPRESENTATION;
REPURCHASE OPTION

 

Section 11.01.  Repurchases of, or Substitution for, Loans for Breach of
Representations and Warranties.

 

Upon a discovery by a Responsible Officer of the Trust Depositor, a Responsible
Officer of the Servicer or any subservicer, a Responsible Officer of the Backup
Servicer or a Responsible Officer of the Trustee of (i) a breach of a
representation or warranty as set forth in Section 3.01, Section 3.02, or
Section 3.04 or as made or deemed made in any notice relating to Substitute
Loans, as applicable, that materially and adversely affects the interests of the
Securityholders (each such Loan with respect to which such breach exists, an
“Ineligible Loan”), the party discovering such breach or failure shall give
prompt written notice to the other parties to this Agreement; provided that
neither the Trustee nor the Backup Servicer shall have a duty or obligation (i)
to discover or make an attempt to discover, inquire about or investigate the
breach of any of such representations or warranties or any duty to provide such
notice unless a Responsible Officer of the Trustee or Backup Servicer, as
applicable, receives written notice of breach or alleged breach (without regard
to whether such breach or alleged breach is a material breach as set forth in
Section 3.01, Section 3.02, or Section 3.04 or (ii) to determine if such breach
materially and adversely affects the interests of the Securityholders. Within 30
days of the earlier of (x) its discovery or (y) its receipt of notice of any
breach of a representation or warranty, the Trust Depositor shall, or shall
require the Seller pursuant to the Sale and Contribution Agreement to, and the
Seller shall, (a) promptly cure such breach in all material respects, (b)
repurchase each such Ineligible Loan by depositing in the Lockbox Account, for
further credit to the Collection Account, within such 30 day period, an amount
equal to the Transfer Deposit Amount for such Ineligible Loan, or (c) remove
such Loan from the Collateral, deposit the Transfer Deposit Amount with respect
to such Loan into the Lockbox Account, for further credit to the Collection
Account, and, not later than the date a repurchase of such affected Loan would
be required hereunder, effect a substitution for such affected Loan with a
Substitute Loan in accordance with the substitution requirements set forth in
Sections 2.07 and 2.06.

 

105

--------------------------------------------------------------------------------

 

 

Section 11.02.  Reassignment of Repurchased or Substituted Loans.

 

Upon receipt by the Trustee for deposit in the Collection Account of the amounts
described in Section 11.01 (or upon the Substitute Loan Cutoff Date related to a
Substitute Loan described in Section 11.01), and upon receipt of an Officer’s
Certificate of the Servicer in the form attached hereto as Exhibit F, the
Trustee and the Issuer shall assign to the Trust Depositor and the Trust
Depositor shall assign to the Seller all of the Trustee’s and the Issuer’s (or
Trust Depositor’s, as applicable) right, title and interest in the Loans being
repurchased or substituted for the related Loan Assets without recourse,
representation or warranty. Such reassigned Loan shall no longer thereafter be
included in any calculations of Outstanding Loan Balances required to be made
hereunder or otherwise be deemed a part of the Collateral.

 

ARTICLE 12.

INDEMNITIES

 

Section 12.01.  Indemnification by Servicer.

 

The initial Servicer agrees to indemnify, defend and hold harmless the Trustee
(as such and in its individual capacity), the Custodian (as such and in its
individual capacity), the Owner Trustee (as such and in its individual
capacity), the Backup Servicer (as such, in its individual capacity and in its
capacity as Successor Servicer) and any Successor Servicer (as such and in its
individual capacity) and each of their officers, directors, employees and agents
for and from and against any and all claims, losses, penalties, fines,
forfeitures, judgments (provided that any indemnification for damages is limited
to actual damages, not consequential, special or punitive damages), reasonable
documented and out-of-pocket legal fees and related costs and any other
reasonable costs, fees and expenses that such Person may sustain (including the
reasonable costs and expenses of enforcing the indemnity against the Servicer)
as a result of the Servicer’s fraud or the failure of the Servicer to perform
its duties and service the Loans in compliance in all material respects with the
terms of this Agreement, except to the extent arising from gross negligence,
willful misconduct or fraud by the Person claiming indemnification. Any Person
seeking indemnification hereunder shall promptly notify the Servicer if such
Person receives a complaint, claim, compulsory process or other notice of any
loss, claim, damage or liability giving rise to a claim of indemnification
hereunder but failure to provide such notice shall not relieve the Servicer of
its indemnification obligations hereunder unless the Servicer is deprived of
material substantive or procedural rights or defenses as a result thereof. The
Servicer shall assume (with the consent of the indemnified party, such consent
not to be unreasonably withheld) the defense and any settlement of any such
claim and pay all expenses in connection therewith, including reasonable counsel
fees, and promptly pay, discharge and satisfy any judgment or decree which may
be entered against the indemnified party in respect of such claim; provided that
any settlement of a claim shall include an unconditional release of the
indemnified Person from all liability respecting such claim and shall not
include any statement as to, or an admission of fault, culpability or a failure
to act on behalf of the indemnified party without the indemnified party’s
consent. If the consent of the indemnified party required in the immediately
preceding sentence is unreasonably withheld, the Servicer shall be relieved of
its indemnification obligations hereunder with respect to such Person. The
parties agree that the provisions of this Section 12.01 shall not be interpreted
to provide recourse to the Servicer against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor with respect to a Loan. The
Servicer shall have no liability for making indemnification hereunder to the
extent any such indemnification constitutes recourse for uncollectible or
uncollected Loans.

 

106

--------------------------------------------------------------------------------

 

 

Section 12.02.  Indemnification by Trust Depositor.

 

The Trust Depositor agrees to indemnify, defend, and hold the Trustee (as such
and in its individual capacity), the Custodian (as such and in its individual
capacity), the Owner Trustee (as such and in its individual capacity), the
Backup Servicer (as such, in its individual capacity and in its capacity as
Successor Servicer), any Successor Servicer (as such and in its individual
capacity) and each of their officers, directors, employees and agents and each
Securityholder harmless from and against any and all claims, losses, penalties,
fines, forfeitures, reasonable legal fees and related costs, judgments (provided
that any indemnification for damages is limited to actual damages, not
consequential, special or punitive damages), and any other reasonable costs,
fees and expenses that such Person may sustain (including the reasonable costs
and expenses of enforcing the indemnity against the Trust Depositor) as a result
of the Trust Depositor’s fraud or the failure of the Trust Depositor to perform
its duties in compliance in all material respects with the terms of this
Agreement and in the best interests of the Issuer, except to the extent arising
from the gross negligence, willful misconduct or fraud by the Person claiming
indemnification. Any Person seeking indemnification hereunder shall promptly
notify the Trust Depositor if such Person receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim of indemnification hereunder but failure to provide such
notice shall not relieve the Trust Depositor of its indemnification obligations
hereunder unless the Trust Depositor is deprived of material substantive or
procedural rights or defenses as a result thereof. The Trust Depositor shall
assume (with the consent of the indemnified party, such consent not to be
unreasonably withheld) the defense and any settlement of any such claim and pay
all expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim; provided that any
settlement of a claim shall include an unconditional release of the indemnified
Person from all liability respecting such claim and shall not include any
statement as to, or an admission of fault, culpability or a failure to act on
behalf of the indemnified party without the indemnified party’s consent. If the
consent of the indemnified party required in the immediately preceding sentence
is unreasonably withheld, the Trust Depositor is relieved of its indemnification
obligations hereunder with respect to such Person.

 

107

--------------------------------------------------------------------------------

 

 

Section 12.03.  Survival.

 

The indemnities provided in this Article 12 shall survive the discharge and
termination of this Agreement or earlier resignation or removal of the
indemnitee.

 

ARTICLE 13.

MISCELLANEOUS

 

Section 13.01.  Amendment.

 

(a)     This Agreement may be amended from time to time by the Issuer, the Trust
Depositor, the Seller and the Servicer, with the consent of the Trustee and the
Backup Servicer, by written agreement, with notice to the Owner Trustee and the
Rating Agency but without the consent of any Securityholder, to (i) cure any
ambiguity or to correct or supplement any provisions herein that may be
inconsistent with any other provisions in this Agreement or in the Offering
Memorandum, (ii) comply with any changes in the Code, USA PATRIOT Act, or U.S.
securities laws (including the regulations implementing such laws), (iii)
evidence the succession of another Person to the Issuer, a Successor Servicer or
a successor Trustee, and the assumption by any such successor of the applicable
covenants therein, (iv) add to the covenants of any party hereto for the benefit
of the Securityholders, (v) amend any provision to this Agreement to reflect any
written change to the guidelines, methodology or standards established by any
Rating Agency that are applicable to this Agreement, (vi) modify Exhibit G,
(vii) to amend, modify or otherwise accommodate changes to this Agreement
relating to compliance with Rule 17g-5 under the Exchange Act or to permit
compliance with the Dodd-Frank Act (including, without limitation, the Volcker
Rule), as applicable to the Issuer, the Servicer or the Notes, or to comply with
any rule or regulation enacted by regulatory agencies of the United States
federal government after the Closing Date that are applicable to the Notes or
the transactions contemplated by this Agreement, or (viii) add any new
provisions with respect to matters or questions arising under this Agreement
which shall not be inconsistent with the provisions of this Agreement; provided
that no such amendment shall materially and adversely affect the interests of
any Noteholder. Notice of any proposed amendment must be sent to all
Securityholders at least ten (10) Business Days prior to the execution of such
amendment. Any amendment shall not be deemed to materially and adversely affect
the interests of any Noteholder if the Person requesting such amendment obtains
an Opinion of Counsel addressed to the Owner Trustee and the Trustee to that
effect.

 

108

--------------------------------------------------------------------------------

 

 

(b)     Except as provided in Section 13.01(a) hereof, this Agreement may be
amended from time to time by the Issuer, the Trust Depositor, the Seller and the
Servicer, with the consent of the Trustee and the Majority Noteholders and with
prior notice to the Owner Trustee and the Rating Agency, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Securityholders; provided that (i) no such amendment shall, without the consent
of each Noteholder that may be adversely affected, reduce the percentage of the
principal balance of the Notes that is required to consent to any amendment to
this Agreement and (ii) no such amendment shall increase or reduce in any manner
the amount of, or accelerate or delay the timing of, or change the allocation or
priority of, collections of payments on or in respect of the Loans or
distributions that are required to be made for the benefit of the Noteholders or
change the interest rate applicable to the Notes, without the consent of all
adversely affected Noteholders.

 

(c)     Promptly after the execution of any such amendment or consent, written
notification of the substance of such amendment or consent shall be furnished by
the Trustee to the Noteholders and by the Issuer to the Certificateholders. It
shall not be necessary for the consent of any Securityholders required pursuant
to Section 13.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof. The manner of obtaining such consents and of evidencing the
authorization by the Securityholders of the execution thereof shall be subject
to such reasonable requirements as the Trustee may prescribe for the Noteholders
and as the Issuer may prescribe for the Certificateholders. Notwithstanding
anything contained herein, any amendment which affects the Owner Trustee, the
Custodian or the Backup Servicer shall require the Owner Trustee’s, the
Custodian’s or the Backup Servicer’s, as applicable, written consent. Any
amendment shall be accompanied by an Officer’s Certificate and an Opinion of
Counsel addressed to the Owner Trustee and the Trustee to the effect that such
amendment is permitted hereunder and under the other Transaction Documents, has
been duly authorized by all necessary action, and all conditions precedent to
such amendment have been satisfied.

 

Section 13.02.  [Reserved].

 

Section 13.03.  Governing Law.

 

(a)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER
THE AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

109

--------------------------------------------------------------------------------

 

 

(b)     EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.03(b).

 

Section 13.04.  Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one Business Day after delivery
to an overnight courier, or (c) on the date personally delivered to a
Responsible Officer of the party to which sent, or (d) on the date transmitted
by legible telecopier or electronic mail transmission with a confirmation of
receipt, in all cases addressed to the recipient as follows:

 

 

(a)

if to the Servicer or the Seller:

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attention: Chief Financial Officer
Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060
Facsimile No.: (650) 473-9194

 

with a copy to:

 

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attention: General Counsel
Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060
Facsimile No.: (650) 473-9194

 

 

(b)

if to the Trust Depositor:

Hercules Capital Funding 2019-1 LLC
c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310

 

Palo Alto, California 94301
Attention: Chief Financial Officer
Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060
Facsimile No.: (650) 473-9194

 

110

--------------------------------------------------------------------------------

 

 

with a copy to:

 

Hercules Capital Funding 2019-1 LLC

c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301
Attention: General Counsel
Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060
Facsimile No.: (650) 473-9194

 

 

(c)

if to the Trustee:

U.S. Bank National Association
Global Corporate Trust

One Federal Street 3rd Floor

Boston, MA 02110

Attention: Jack Lindsay

Ref: Hercules Capital Funding Trust 2019-1

Tel: (617) 603-6789

Fax: (855) 869-2187

 

 

(d)

if to the Backup Servicer:

U.S. Bank National Association
60 Livingston Avenue
St. Paul, MN 55107
Attention: Deborah Jones Franco
Ref: Hercules Capital Funding Trust 2019-1

Facsimile No.: (651) 466-7365

Telephone: (651) 466-5032

 

 

(e)

if to the Custodian with respect to Loan Files

U.S. Bank National Association

Document Custody Services

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garrett

E-mail:steven.garrett@usbank.com

Telephone: 843-676-8901

Facsimile: 843-673-0162
Ref: Hercules Capital Funding Trust 2019-1

 

111

--------------------------------------------------------------------------------

 

 

 

(f)

if to the Owner Trustee:

Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile No.: (302) 636-4140

with a copy to:
the Seller and the Servicer as provided in clause (a) above

 

 

(g)

if to the Issuer:

Hercules Capital Funding Trust 2019-1
c/o Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration
Facsimile No.: (302) 636-4140

with a copy to:
the Seller and the Servicer as provided in clause (a) above

 

 

(h)

if to the Rating Agency:

Kroll Bond Rating Agency, Inc.
805 Third Avenue, 29th Floor
New York, New York 10022
Attn: ABS Surveillance

 

 

 

(i)

if to the Initial Purchaser:

Guggenheim Securities, LLC
330 Madison Avenue
New York, New York 10017
Attention: Chief Operating Officer / General Counsel
Re: Hercules Capital Funding Trust 2019-1
Facsimile No.: (646) 786-4931

 

112

--------------------------------------------------------------------------------

 

 

  (k) if to the Co-Managers:

 

MUFG Securities Americas Inc.

1221 Ave of the Americas, 6th Floor

New York, New York 10020
Re: Hercules Capital Funding Trust 2019-1

 

 

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, North Carolina 28202
Re: Hercules Capital Funding Trust 2019-1

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 13.05.  Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or enforceability of
the other provisions of this Agreement, the Notes or Certificates or the rights
of the Securityholders, and any such prohibition, invalidity or unenforceability
in any jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

 

Section 13.06.  Third Party Beneficiaries.

 

The Owner Trustee is an express third-party beneficiary of this Agreement and,
as such, shall have full power and authority to enforce the provisions of this
Agreement against the parties hereto. Except as otherwise specifically provided
herein, the parties hereto hereby manifest their intent that no third party
shall be deemed a third party beneficiary of this Agreement, and specifically
that the Obligors are not third party beneficiaries of this Agreement.

 

Section 13.07.  Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

113

--------------------------------------------------------------------------------

 

 

Section 13.08.  Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 13.09.  No Bankruptcy Petition; Disclaimer.

 

(a)     Each of the Seller, the Trustee, the Custodian, the Backup Servicer, the
Trust Depositor, the Servicer, the Issuer (acting through the Owner Trustee) and
each Holder (by acceptance of the applicable Securities) covenants and agrees
that, prior to the date that is one year and one day (or, if longer, the then
applicable preference period and one day) after the payment in full of all
amounts owing in respect of all outstanding Notes, it will not institute against
the Trust Depositor or the Issuer, or join any other Person in instituting
against the Trust Depositor or the Issuer, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceedings
under the laws of the United States or any state of the United States; provided
that nothing herein shall prohibit the Trustee from filing proofs of claim or
otherwise participating in any such proceedings instituted by any other Person.

 

(b)     The Issuer acknowledges and agrees that the Certificates represent
ownership of a beneficial interest in the Issuer and Loan Assets only and the
Securities do not represent an interest in any assets (other than the Loan
Assets) of the Trust Depositor (including by virtue of any deficiency claim in
respect of obligations not paid or otherwise satisfied from the Loan Assets,
other Collateral and proceeds thereof).

 

(c)     The provisions of this Section 13.09 shall be for the third party
benefit of those entitled to rely thereon, including the Securityholders, and
shall survive the termination of this Agreement.

 

Section 13.10.  Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non-exclusive jurisdiction of those
courts. Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 13.11.  Tax Characterization.

 

Notwithstanding the provisions of Section 2.01, Section 2.04 and Section 2.07
hereof, the Trust Depositor and the Issuer agree that, pursuant to Treasury
Regulations Section 301.7701-3(b)(1) and for federal, state and local income tax
purposes, in the event that the Certificates are owned by more than one
beneficial owner for federal income tax purposes, the Issuer will be treated as
a partnership the partners of which are the beneficial owners of the
Certificates, and in the event that the Certificates are owned by a single
beneficial owner for federal income tax purposes, the Issuer will be disregarded
as an entity separate from such beneficial owner.

 

114

--------------------------------------------------------------------------------

 

 

Section 13.12.  [Reserved].

 

Section 13.13.  Limitation of Liability of Owner Trustee.

 

It is expressly understood and agreed by the parties hereto that (i) this
Agreement is executed and delivered by Wilmington Trust, National Association,
not individually or personally but solely as Owner Trustee on behalf of the
Issuer under the Trust Agreement, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust,
National Association but is made and intended for the purpose of binding only
the Issuer, (iii) nothing herein contained shall be construed as creating any
liability on Wilmington Trust, National Association individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties to this Agreement and
by any person claiming by, through or under them and (iv) under no circumstances
shall Wilmington Trust, National Association be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaking by the Issuer under this Agreement or any related documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

 

Section 13.14.  [Reserved].

 

Section 13.15.  No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent or as a
fiduciary for any party hereto or for the Securityholders.

 

Section 13.16.  Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 13.17.  Acts of Holders.

 

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement or any other Transaction
Document, such action, consent or approval shall be deemed to have been taken or
given on behalf of, and shall be binding upon, all Holders if the Majority
Noteholders agree to take such action or give such consent or approval. In all
cases except where otherwise required by law or regulation, any act by a Holder
of a Note may be taken by the Beneficial Owner of such Note.

 

115

--------------------------------------------------------------------------------

 

 

Section 13.18.  Duration of Agreement.

 

This Agreement shall continue in existence and effect until terminated as herein
provided.

 

Section 13.19.  Limited Recourse.

 

Notwithstanding any other provisions of the Notes, this Agreement or any other
Transaction Document, the obligations of the Issuer under the Notes, this
Agreement and any other Transaction Document are limited recourse obligations of
the Issuer payable solely from the Collateral in accordance with the Priority of
Payments and, following realization of the Collateral and distribution in
accordance with the Priority of Payments, any claims of the Noteholders and the
other Secured Parties, and any other parties to any Transaction Document shall
be extinguished. The obligations of the Trust Depositor, the Seller, the Issuer
and the Servicer under this Agreement and the other Transaction Documents are
solely the obligations of the Trust Depositor, the Seller, the Issuer and the
Servicer, respectively. No recourse shall be had for the payment of any amount
owing by the Trust Depositor, the Seller, the Issuer or the Servicer or
otherwise under this Agreement or under the other Transaction Documents or for
the payment by the Trust Depositor, the Seller, the Issuer or the Servicer of
any fee in respect hereof or thereof or any other obligation or claim of or
against the Trust Depositor, the Seller, the Issuer or the Servicer arising out
of or based upon this Agreement or on any other Transaction Document, against
any Affiliate, shareholder, partner, manager, member, director, officer,
employee, representative or agent of the Trust Depositor, the Seller, the Issuer
or the Servicer or of any Affiliate of such Person. The provisions of this
Section 13.19 shall survive termination of this Agreement.

 

Section 13.20.  Confidentiality.

 

Each of the Issuer, the Trust Depositor, the Servicer (if other than Hercules)
and the Trustee shall maintain and shall cause each of its employees, officers,
agents and Affiliates to maintain the confidentiality of material non-public
information concerning Hercules and its Affiliates or about the Obligors
obtained by it or them in connection with the structuring, negotiating,
execution and performance of the transactions contemplated by the Transaction
Documents, except that each such party and its employees, officers, agents and
Affiliates may disclose such information to other parties to the Transaction
Documents and to its external accountants, attorneys, any potential subservicers
and the agents of such Persons provided such Persons expressly agree to maintain
the confidentiality of such information, and as required by an applicable law or
order of any judicial or administrative proceeding. This Section 13.20 shall
constitute a confidentiality agreement for purposes of Regulation FD under the
Exchange Act. Notwithstanding any other provision of this Agreement, the
Servicer shall not be required to disclose any confidential information it is
restricted from disclosing by law or contract; provided that the Servicer will
use its commercially reasonable efforts to enter into, or cause the Issuer to
enter into, a confidentiality agreement permitting such disclosure satisfactory
to the Servicer with any Person to whom such information is required to be
delivered.

 

116

--------------------------------------------------------------------------------

 

 

Section 13.21.  Non-Confidentiality of Tax Treatment.

 

All parties hereto agree that each of them and each of their managers, officers,
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure. “Tax treatment” and “tax structure” shall have the same meaning
as such terms have for purposes of Treasury Regulation Section 1.6011-4.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

117

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

HERCULES CAPITAL FUNDING TRUST

2019-1, as the Issuer

                  By:  

WILMINGTON TRUST, NATIONAL

ASSOCIATION, not in its individual

capacity, but solely as Owner Trustee on

behalf of the Issuer

                  By:       Name:     Title:            

HERCULES CAPITAL FUNDING 2019-1 LLC,

as the Trust Depositor

                  By:       Name:     Title:            

HERCULES CAPITAL, INC., as the Seller and as

the Servicer

                  By:       Name:     Title:  

 

[Signatures Continued on the Following Page]

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1

Sale and Servicing Agreement

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but as the Trustee

                  By:       Name:     Title:                

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but as Custodian

                  By:       Name:     Title:            

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but as the Backup Servicer

                  By:       Name:     Title:                    

U.S. BANK NATIONAL ASSOCIATION, not in

its individual capacity but as the Paying Agent

          By:       Name:     Title:  

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1

Sale and Servicing Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A
to Sale and
Servicing Agreement

 

FORM OF ASSIGNMENT

 

January 22, 2019

 

Pursuant to and in accordance with the Sale and Servicing Agreement (such
agreement as amended, modified, waived, supplemented or restated from time to
time, the “Agreement”), dated as of January 22, 2019, made by and among Hercules
Capital Funding 2019-1 LLC, as the trust depositor (the “Trust Depositor” or
“Assignor”), Hercules Capital, Inc., as the seller and as the servicer, U.S.
Bank National Association, as the trustee, the backup servicer, the paying agent
and the custodian and Hercules Capital Funding Trust 2019-1, as the issuer (the
“Issuer” or “Assignee”), the undersigned does hereby sell, transfer, assign, set
over and otherwise convey to the Issuer all right, title and interest of the
Trust Depositor in and to the following: (i) the Initial Loans listed in the
initial List of Loans and all monies due, to become due or paid in respect
thereof accruing on and after the Cutoff Date and all Insurance Proceeds,
Liquidation Proceeds, Released Mortgaged Property Proceeds and other recoveries
thereon, in each case as they arise after the Cutoff Date; (ii) all security
interests and Liens and Related Property subject thereto from time to time
purporting to secure payment by Obligors under such Loans; (iii) all guaranties,
indemnities and warranties, and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Loans; (iv)
the Transaction Accounts, together with all cash and investments in each of the
foregoing; (v) all collections and records (including Computer Records) with
respect to the foregoing; (vi) all documents relating to the applicable Loan
Files; and (vii) all income, payments, proceeds and other benefits of any and
all of the foregoing, including but not limited to, all accounts, cash and
currency, chattel paper, electronic chattel paper, tangible chattel paper,
copyrights, copyright licenses, equipment, fixtures, general intangibles,
instruments, commercial tort claims, deposit accounts, inventory, investment
property, letter of credit rights, software, supporting obligations, accessions,
and other property consisting of, arising out of, or related to the foregoing,
provided, however, that all right, title and interest, if any, of Hercules
Capital Funding 2019-1 LLC in and to each Excluded Amount and any proceeds of
any Excluded Amount shall be excluded from the foregoing transfer by Hercules
Capital Funding 2019-1 LLC.

 

This Assignment shall be governed by the laws of the State of New York
applicable to agreements made and to be performed therein. Capitalized terms
used herein have the meaning given such terms in the Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Assignment to be duly
executed as of the date first written above.

 

 

HERCULES CAPITAL FUNDING

2019-1 LLC, as Assignor

   

 

        By:

 

   

Name:

Title:

 

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1
Assignment

 

A-2

--------------------------------------------------------------------------------

 

 

Exhibit B
to Sale and
Servicing Agreement

 

FORM OF CLOSING CERTIFICATE OF TRUST DEPOSITOR

 

January 22, 2019

 

The undersigned certifies that she/he is an authorized officer of Hercules
Capital, Inc., the sole Member of Hercules Capital Funding 2019-1 LLC, a
Delaware limited liability company (the “Trust Depositor”), and that, in the
capacity as such officer and not individually, is duly authorized to execute and
deliver this certificate on behalf of the Trust Depositor in connection with the
Sale and Servicing Agreement (such agreement as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), dated as of
January 22, 2019, by and among Hercules Capital Funding Trust 2019-1, as the
Issuer, the Trust Depositor, U.S. Bank National Association, as the Trustee, the
Backup Servicer, the Custodian, the Paying Agent and Hercules Capital, Inc., as
the Seller and as the Servicer (all capitalized terms used herein without
definition have the respective meanings set forth in the Agreement), and further
certifies in his capacity as such officer and not individually as follows as of
the date hereof (it being understood that these certifications are being relied
upon by, among others, the Initial Purchaser, the Co-Managers and its counsel in
connection with the Initial Purchaser’s and the Co-Managers undertakings in
connection with the subject transactions):

 

1.      Attached hereto as Annex I is a true, correct and complete copy of the
Certificate of Formation of the Trust Depositor, together with all amendments
thereto as in effect on the date hereof, which documents were in full force and
effect on the date hereof, and at all times subsequent thereto, and no other
amendments have been authorized by the members or managers of the Trust
Depositor.

 

2.      Attached hereto as Annex II is a Certificate of the Secretary of State
of the State of Delaware, dated [_____], 2019, stating that the Trust Depositor
is duly formed under the laws of the State of Delaware and is in good standing.

 

3.      Attached hereto as Annex III is a true, correct and complete copy of the
Limited Liability Company Agreement of the Trust Depositor (providing for the
authorization, execution, delivery and performance of (among other things) the
Agreement and the other Transaction Documents), together with all amendments
thereto in effect on the date hereof, which documents are in full force and
effect on the date hereof.

 

4.     Each person named on Annex IV attached hereto is a duly elected,
qualified and incumbent officer of the Trust Depositor, and the signature set
forth opposite his or her name on such Annex IV is that person’s genuine
signature.

 

5.     Attached hereto as Annex V is a true, correct and complete copy of the
written resolutions duly adopted by the board of managers of the Trust Depositor
relating to the authorization, execution, delivery and performance of (among
other things) the Agreement and the other Transaction Documents. Said
resolutions have not been amended, modified, annulled or revoked, are in full
force and effect on the date hereof and at all times subsequent thereto, and are
the only resolutions relating to these matters which have been adopted by the
sole member.

 

B-1

--------------------------------------------------------------------------------

 

 

6.      In connection with the sale of certain of the Notes, Hercules Capital,
Inc. has prepared a preliminary offering memorandum dated January 7, 2019
(including any exhibits, amendments or supplements thereto and all information
incorporated therein by reference, the “Preliminary Memorandum”), and a final
offering memorandum dated January 22, 2019 (including any exhibits, amendments
or supplements thereto and all information incorporated therein by reference,
the “Final Memorandum”, and each of the Preliminary Memorandum and the Final
Memorandum, a “Memorandum” or together the “Memoranda”) including a description
of the terms of the Notes, the terms of the offering, and the Trust. Hercules
Capital, Inc. has also posted information relating to the performance of the
Loans, one or more marketing books, and certain additional information and
documents concerning the Notes, the Loans and Hercules Capital, Inc. to a
password protected Internet site accessible by potential investors (such
information the “Additional Offering Materials”). It is understood and agreed
that [    ]:[    ] [a/p].m. New York time on January [    ], 2019 constitutes
the time of the contract of sale of certain of the Notes for purposes of Rule
159 under the Securities Act (the “Time of Sale”). It is further understood and
agreed that the Preliminary Offering Memorandum and the Additional Offering
Materials as of the Time of Sale shall be the entirety of the information
conveyed to investors as of the Time of Sale, and that “Time of Sale
Information” shall refer exclusively to such information, in either case in such
form that has not been superseded by any amendment or supplement thereto.

 

7.     I have carefully examined the Final Memorandum and the Transaction
Documents.

 

8.      No event with respect to the Trust Depositor has occurred and is
continuing that constitutes an Event of Default or an event that, with notice or
the passage of time or both, would become an Event of Default as defined in the
Transaction Documents. To my knowledge after reasonable investigation, there has
been no material adverse change in the condition, financial or otherwise, or the
earnings, business affairs or business prospects, of the Trust Depositor,
whether or not arising in the ordinary course of business, since the respective
dates as of which information is given in the Time of Sale Information and
except as set forth therein or since the Time of Sale.

 

9.      All federal, state and local taxes of the Trust Depositor due and owing
as of the date hereof have been paid or adequate provisions for the payment
thereof have been made.

 

10.     All representations and warranties of the Trust Depositor contained in
the Transaction Documents or any other related documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
are true and correct in all material respects as of the date hereof.

 

11.     There is no action, investigation or proceeding pending or, to my
knowledge, threatened against the Trust Depositor before any court,
administrative agency or other tribunal (a) asserting the invalidity of the
Transaction Documents; (b) seeking to prevent the consummation of any of the
transactions contemplated by the Transaction Documents; or (c) seeking any
determination or ruling that is would reasonably be expected to materially and
adversely affect the Trust Depositor’s performance of its obligations under, or
the validity or enforceability of, the Transaction Documents.

 

B-2

--------------------------------------------------------------------------------

 

 

12.     The Trust Depositor is not required to obtain the consent of any other
party (other than those that it has already obtained) or any consent, license,
approval or authorization from, or registration or declaration with, any
Governmental Authority (other than (i) the filing of UCC financing statements
and (ii) those that it has already obtained) in connection with the execution,
delivery, performance, validity or enforceability of the Sale and Servicing
Agreement or the other Transaction Documents to which it is a party.

 

13.     The Trust Depositor is not a party to any agreements or instruments
evidencing or governing indebtedness for money borrowed or by which the Trust
Depositor or its property is bound (other than the Transaction Documents).

 

14.     The execution, delivery and performance of the Sale and Servicing
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate in any material respect any Applicable Law
applicable to the Trust Depositor, or conflict with, result in a default under
or constitute a breach of the Trust Depositor’s organizational documents or
material Contractual Obligations to which the Trust Depositor is a party or by
which the Trust Depositor or any of the Trust Depositor’s properties may be
bound, or result in the creation or imposition of any Lien of any kind upon any
of its properties pursuant to the terms of any such material Contractual
Obligations, other than as contemplated by the Transaction Documents.

 

15.     In connection with the transfer of the Initial Loan Assets contemplated
in the Transaction Documents, the Trust Depositor (a) has not made such transfer
with the actual intent to hinder, delay or defraud any creditor of the Trust
Depositor; (b) has not received less than a reasonably equivalent value in
exchange for such transfer; (c) at the time of and after giving effect to the
conveyance of Loan Assets as of the date hereof, is Solvent; and (d) does not
intend to incur or believe it will incur debts beyond its ability to pay when
matured.

 

16.     Each of the agreements and conditions of the Trust Depositor to be
performed on or before the Closing Date pursuant to the Transaction Documents
have been performed in all material respects.

 

17.     The Trust Depositor has not authorized for filing any UCC financing
statements listing the Initial Loan Assets as collateral other than (a)
financing statements relating to the transactions contemplated in the Agreement
and (b) financing statements that will be terminated on or before the Closing
Date.

 

18.     Since the respective dates as of which information is given in the Time
of Sale Information, there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, results of operations, business
affairs or business prospects of the Trust Depositor, whether or not arising in
the ordinary course of business, or in the ability of the Trust Depositor to
perform its obligations under the Transaction Documents or in the
characteristics of the Initial Loans.

 

B-3

--------------------------------------------------------------------------------

 

 

19.     Nothing has come to the attention of the Trust Depositor that would lead
it to believe that the Final Memorandum at the date thereof contained or
contains an untrue statement of material fact or omitted or omits to state a
material fact necessary in order to make the statements in each, in light of the
circumstances under which they were made, not misleading.

 

****

 

 

 

 

 

B-4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have affixed my signature hereto as of the date written
above.

 

 

Hercules Capital Funding 2019-

1 LLC, as trust depositor 

 

By: Hercules Capital, Inc., its sole

member

              By:

 

   

Name:

   

Title:

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1
Closing Certificate of the Trust Depositor

 

B-5

--------------------------------------------------------------------------------

 

 

ANNEX I
to Closing Certificate of
Trust Depositor

 

CERTIFICATE OF FORMATION

 

 

 

 

 

 

 

 

B-6

--------------------------------------------------------------------------------

 

 

ANNEX II
to Closing Certificate of
Trust Depositor

 

CERTIFICATE OF GOOD STANDING

 

 

 

 

 

 

 

 

B-7

--------------------------------------------------------------------------------

 

 

ANNEX III
to Closing Certificate of
Trust Depositor

 

LIMITED LIABILITY COMPANY AGREEMENT

 

 

 

 

 

 

 

 

B-8

--------------------------------------------------------------------------------

 

 

ANNEX IV
to Closing Certificate of
Trust Depositor

 

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

Title

Signature

     

1. [_________]

[_________]

 

     

2. [_________]

[_________]

 

     

3. [_________]

[_________]

 

 

 

 

 

 

 

B-9

--------------------------------------------------------------------------------

 

 

ANNEX V
to Closing Certificate of
Trust Depositor

 

WRITTEN RESOLUTIONS

 

 

 

 

 

 

 

B-10

--------------------------------------------------------------------------------

 

 

Exhibit C
to Sale and
Servicing Agreement

 

FORM OF CLOSING CERTIFICATE OF SERVICER/SELLER

 

January 22, 2019

 

THIS OFFICER’S CERTIFICATE is executed and delivered as of date first set forth
above, pursuant to the Sale and Servicing Agreement (such agreement as amended,
modified, waived, supplemented or restated from time to time, the “Agreement”),
dated as of the date hereof, by and among Hercules Capital, Inc., as the Seller
and as the Servicer (“Hercules” or the “Company”), Hercules Capital Funding
2019-1 LLC, as the Trust Depositor, U.S. Bank National Association, as the
Trustee, the Custodian, the Paying Agent and the Backup Servicer, and Hercules
Capital Funding Trust 2019-1, as the Issuer. All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

 

I, [_____], do herby certify that I am the Chief Financial Officer of the
Company and that, as such, I am authorized to execute this certificate on behalf
of the Company and do further certify that:

 

1.     Attached hereto as Annex I is a true, correct and complete copy of the
Certificate of Incorporation of the Company, as amended, together with all
amendments thereto, and as in effect on the date hereof, which documents were in
full force and effect in such form on the date hereof, and at all times
subsequent thereto, without modification or amendment in any respect.

 

2.     Attached hereto as Annex II is a Certificate of the Secretary of State of
the State of Maryland, dated [______], 2019, stating that Hercules is duly
incorporated under the laws of the State of Maryland and is in good standing and
a Certificate of the Secretary of State of the State of California, dated
[______], 2019, stating that Hercules is in good standing as a foreign
corporation in the State of California.

 

3.     Attached hereto as Annex III is a true, correct and complete copy of the
By-Laws of Hercules, together with all amendments thereto in effect on the date
hereof, which documents are in full force and effect on the date hereof.

 

4.     Attached hereto as Annex IV is a true, correct and complete copy of the
written resolutions duly adopted by the board of directors of Hercules relating
to the authorization, execution, delivery and performance of (among other
things) the Agreement and the other Transaction Documents. Said resolutions have
not been amended, modified, annulled or revoked, are in full force and effect on
the date hereof and at all times subsequent thereto, and are the only
resolutions relating to these matters which have been adopted by the sole
member.

 

5.     Each person named on Annex V attached hereto is a duly elected, qualified
and incumbent officer of Hercules and the signature set forth opposite his or
her name on such Annex V is that person’s genuine signature.

 

C-1

--------------------------------------------------------------------------------

 

 

6.     In connection with the sale of certain of the Notes, the Company has
prepared a preliminary offering memorandum dated January 7, 2019 (including any
exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Preliminary Memorandum”), and a final offering
memorandum dated January [    ], 2019 (including any exhibits, amendments or
supplements thereto and all information incorporated therein by reference, the
“Final Memorandum”, and each of the Preliminary Memorandum and the Final
Memorandum, a “Memorandum” or together the “Memoranda”) including a description
of the terms of the Notes, the terms of the offering, and the Trust. The Company
has also posted information relating to the performance of the Loans, one or
more marketing books, and certain additional information and documents
concerning the Notes, the Loans and the Company to a password protected Internet
site accessible by potential investors (such information the “Additional
Offering Materials”). It is understood and agreed that [    ]:[    ] [a/p].m.
New York time on January [    ], 2019 constitutes the time of the contract of
sale of certain of the Notes for purposes of Rule 159 under the Securities Act
(the “Time of Sale”). It is further understood and agreed that the Preliminary
Offering Memorandum and the Additional Offering Materials as of the Time of Sale
shall be the entirety of the information conveyed to investors as of the Time of
Sale, and that “Time of Sale Information” shall refer exclusively to such
information, in either case in such form that has not been superseded by any
amendment or supplement thereto.

 

7.      I have carefully examined the Final Memorandum and the Transaction
Documents.

 

8.     No event with respect to Hercules has occurred and is continuing that
constitutes an Event of Default or Servicer Default or an event that, with
notice or the passage of time, would constitute an Event of Default or Servicer
Default as defined in the Transaction Documents. To the best of my knowledge
after reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects, of Hercules, whether or not arising in the ordinary course of
business, since the respective dates as of which information is given in the
Time of Sale Information and except as set forth therein or since the Time of
Sale.

 

9.     All federal, state and local taxes of Hercules due and owing as of the
date hereof have been paid or adequate provisions for the payment thereof have
been made.

 

10.    All representations and warranties of Hercules contained in the
Transaction Documents or in any document, certificate or financial or other
statement delivered in connection therewith are true and correct in all material
respects as of the date hereof.

 

11.    There is no action, investigation or proceeding pending or, to my
knowledge, threatened against Hercules before any court, administrative agency
or other tribunal (a) asserting the invalidity of any Transaction Document to
which Hercules is a party; (b) seeking to prevent the issuance of the Notes or
the consummation of any of the transactions contemplated by the Transaction
Documents; or (c) seeking any determination or ruling that would reasonably be
expected to materially and adversely affect Hercules’s performance of its
obligations under, or the validity or enforceability of, the Transaction
Documents.

 

C-2

--------------------------------------------------------------------------------

 

 

12.     Hercules is not required to obtain the consent of any other party (other
than those that it has already obtained) or any consent, license, approval or
authorization from, or registration or declaration with, any Governmental
Authority (other than (i) the filing of UCC financing statements and (ii) those
that it has already obtained) in connection with the execution, delivery,
performance, validity or enforceability of the Sale and Service Agreement or the
other Transaction Documents to which it is a party.

 

13.    Hercules’s (a) transfer and assignment of the Loan Assets to the Trust
Depositor; (b) Hercules’s entering into of the Transaction Documents; and (c)
consummation of any of the transactions contemplated in the Transaction
Documents, in each case will not violate or conflict with any agreement or
instrument to which Hercules is a party or by which it or its property is
otherwise bound.

 

14.    In connection with the transfers of the Initial Loan Assets contemplated
in the Transaction Documents, Hercules (a) has not made such transfer with
actual intent to hinder, delay or defraud any creditor of Hercules; (b) has not
received less than a reasonably equivalent value in exchange for such transfer;
(c) at the time of and after giving effect to the conveyance of Loan Assets as
of the date hereof, is Solvent; (d) is not engaged (or about to engage) in a
business or transaction for which it has unreasonably small capital; and (e)
does not intend to incur or believe it will incur debts beyond its ability to
pay when matured.

 

15.    Each of the agreements and conditions of Hercules to be performed or
satisfied on or before the Closing Date under the Transaction Documents has been
performed or satisfied in all material respects.

 

16.    Hercules has not authorized for filing any UCC financing statements
listing the Initial Loan Assets as collateral other than financing statements
relating to the transactions contemplated in the Agreement.

 

17.    Since the respective dates as of which information is given in the Time
of Sale Information, there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, results of operations, business
affairs or business prospects of Hercules, whether or not arising in the
ordinary course of business, or in the ability of Hercules to perform its
obligations under the Purchase Agreement or under the Transaction Documents or
in the characteristics of the Initial Loans.

 

18.    Nothing has come to the attention of Hercules that would lead it to
believe that the Final Memorandum at the date thereof contained or contains an
untrue statement of material fact or omitted or omits to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading.

 

******

 

 

 

C-3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have affixed my signature hereto as of the date written
above.

 

  Hercules Capital, Inc.               By:

 

   

Name:

   

Title:

 

 

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1
Closing Certificate of the Seller/Servicer

 

C-4

--------------------------------------------------------------------------------

 

 

ANNEX I
to Closing Certificate of
Servicer/Seller

 

CERTIFICATE OF INCORPORATION

 

 

 

 

 

 

 

 

C-5

--------------------------------------------------------------------------------

 

 

ANNEX II
to Closing Certificate of
Servicer/Seller

 

CERTIFICATES OF GOOD STANDING

 

 

 

 

 

 

 

 

C-6

--------------------------------------------------------------------------------

 

 

ANNEX III
to Closing Certificate of
Servicer/Seller

 

BY-LAWS

 

 

 

 

 

 

 

 

C-7

--------------------------------------------------------------------------------

 

 

ANNEX IV
to Closing Certificate of
Servicer/Seller

 

WRITTEN RESOLUTIONS

 

 

 

 

 

 

 

 

C-8

--------------------------------------------------------------------------------

 

 

ANNEX V
to Closing Certificate of
Servicer/Seller

 

INCUMBENCY OF SIGNING OFFICERS

 

Name of Officer

Title

Signature

1. [___________]

 

[____________]

 

 

2. [___________]

 

[____________]

 

 

3. [___________]

 

[____________]

 

 

 

 

 

 

 

 

C-9

--------------------------------------------------------------------------------

 

 

Exhibit D
to Sale and
Servicing Agreement

 

FORM OF LIQUIDATION REPORT

 

Obligor Name:

Account number:

Original Outstanding Loan Balance:

 

1.

Amounts received or receivable

                 

Principal Prepayment

   

$_______________

 

Property Sale Proceeds

   

$_______________

 

Other (Itemize)

   

$_______________

          2.

Liquidation Expenses

$_______________

              3.

Line 1 minus Line 2

$_______________

              4.

Nonrecoverable Advances

$_______________

              5.

Scheduled Payment Advances, Servicing Advances and interest thereon reimbursed

$_______________

              6.

Insurance Proceeds

$_______________

              7.

Outstanding Loan Balance of the Loan on date of liquidation

$_______________

              8.

Realized (Loss) or Gain (Line 3 minus Line 4 minus Line 5 plus line 6 minus line
7)

$_______________

   

 

 

 

 

D-1

--------------------------------------------------------------------------------

 

 

Exhibit E
to Sale and
Servicing Agreement

 

EU RETENTION UNDERTAKING LETTER

 

See attached

 

 

 

 

 

 

 

 

E-1

--------------------------------------------------------------------------------

 

 

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301

 

Hercules Capital Funding 2019-1 LLC

c/o Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, California 94301

 

EU RISK RETENTION LETTER

 

 

January 22, 2019

 

Hercules Capital Funding Trust 2019-1
c/o Wilmington Trust, National Association

Rodney Square North, 1100 North Market Street

Wilmington, Delaware 19890
Re: Hercules Capital Funding Trust 2019-1
Facsimile No.: (302) 636-4140

 

 

U.S. Bank National Association,
as the Trustee
Global Corporate Trust
One Federal Street 3rd Floor
Boston, Massachusetts 02110
Attn: Hercules Capital Funding Trust 2019-1
Facsimile No.: (855) 869-2187

 

Guggenheim Securities, LLC,
as Initial Purchaser
330 Madison Avenue
New York, NY 10017
Re: Hercules Capital Funding Trust 2019-1
Facsimile No.: (646)-786-4931

Re:        Retention of Net Economic Interest

 

Dear Ladies and Gentlemen,

 

This letter is being delivered in connection with the issue of notes (the
“Notes”) by Hercules Capital Funding Trust 2019-1, as issuer (the “Issuer”)
pursuant to the terms of the Indenture (the “Indenture”), dated as of the date
hereof, between the Issuer and U.S. Bank National Association, as the trustee
(the “Trustee”). Reference is made to the Sale and Servicing Agreement (the
“Sale and Servicing Agreement”), dated as of the date hereof, by and among
Hercules Capital, Inc. (the “Company”), as the seller and as the servicer,
Hercules Capital Funding 2019-1 LLC, as the trust depositor (the “Trust
Depositor”), U.S. Bank National Association, as the trustee, custodian, backup
servicer and paying agent, and the Issuer. All capitalized terms used but not
defined herein have the respective meanings given to such terms in the Sale and
Servicing Agreement.

 

E-2

--------------------------------------------------------------------------------

 

 

The Issuer will acquire certain Loan Assets for its own account from the Trust
Depositor (in such capacity, the “Retention Holder”), pursuant to the Sale and
Servicing Agreement. The Retention Holder will acquire certain Loan Assets for
its own account from the Company pursuant to a sale and contribution agreement,
dated as of the date hereof (together with any amendment or modification
permitted thereunder, the “Sale and Contribution Agreement”). The Company will
originate such Loan Assets or acquire them in the secondary market for its own
account. The internal books and records of the Company, the Retention Holder and
the Issuer will reflect such transfers of Loan Assets. In addition, so long as
the applicable conditions set forth in the Sale and Servicing Agreement are met,
each of the Retention Holder and the Issuer may acquire Additional Loan Assets
and Substitute Loan Assets.

 

The Company, as sole equity owner of the Retention Holder (or any
commonly-controlled transferee of the Company’s equity interest in the Retention
Holder as permitted under clause 1(a) below, the “Retention Parent”), represents
and warrants to the Issuer, the Trustee (for the benefit of the Affected
Noteholders) and the Initial Purchaser that the Retention Parent is the sole
owner, directly or indirectly, of the Retention Holder. The Retention Parent
and, by their acceptance of the benefits of this letter, the Issuer, the Trustee
(for the benefit of the Affected Noteholders) and the Initial Purchaser, as
applicable, each hereby agrees as follows:

 

So long as any of the Notes remain outstanding, the Retention Parent will not
transfer ownership of its equity interest in the Retention Holder other than to
an entity that is then under 100% common control with the Company that acts as a
holding company, integral to the overall operations of the consolidated group,
that owns assets (excluding the equity of the Retention Holder) with a value at
least equal to the amount of the Retention Interest then held by the Retention
Holder and that enters into an agreement that it delivers to the Issuer, the
Trustee (for the benefit of the Affected Noteholders) and the Initial Purchaser
whereby it assumes all past, current or future obligations of “Retention Parent”
hereunder. Upon delivery of such assumption agreement, the transferring entity
shall cease for all purposes to be the “Retention Parent” for purposes of this
letter and shall be, and hereby is, released from its obligations under this
letter.

 

The Retention Holder and the Retention Parent agree for the benefit of the
Issuer, the Trustee (for the benefit of the Affected Noteholders) and the
Initial Purchaser, so long as any Notes remain Outstanding, that:

 

the Retention Holder will, and the Retention Parent will cause the Retention
Holder to, retain a material net economic interest, which will be comprised of
an interest in the first loss tranche within the meaning of paragraph (d) of
Article 405(1) of the CRR, paragraph (d) of Article 51(1) of the AIFMD Level 2
Regulation and paragraph 2(d) of Article 254 of the Solvency II Level 2
Regulation in effect on the Closing Date, by way of holding, subject to the
provisions hereof, at least the minimum amount of Interests currently required
by the applicable Retention Requirement Law, being an amount equal to 5% (or
such lower amount, including 0%, if such lower amount is required or allowed
under the then applicable Retention Requirement Law as a result of amendment,
repeal or otherwise and in no event an amount in excess of 5%) of the nominal
value of the Loan Assets (the “Retention Interest”, and the requirement to hold
the Retention Interest in accordance with this paragraph 2, the “Retention
Requirement”); and

 

E-3

--------------------------------------------------------------------------------

 

 

the Retention Interest will not be sold, the subject of any credit risk
mitigation, any short positions or any other credit hedge relating to the
Retention Interest (in each case, to the extent not permitted by the applicable
Retention Requirement Law).

 

The Retention Holder agrees that:

 

for the purposes of the Retention Requirements, it is holding the Retention
Interest as an “originator” as such term is defined in Article 4(1)(13) of the
CRR as in effect on the Closing Date in accordance with the provisions of this
letter agreement;

 

it will confirm in writing to the Trustee (for the benefit of the Affected
Noteholders), upon written request therefor by the Issuer delivered as a result
of a material change in (i) the performance of the Notes, (ii) the risk
characteristics of the transaction or (iii) the Loan Assets, its continued
compliance with the requirements set forth in paragraph 2 above;

 

it will, promptly upon a Responsible Officer of the Retention Holder becoming
aware of the occurrence thereof, provide a written notice to the Issuer, the
Trustee (for the benefit of the Affected Noteholders) and the Initial Purchaser
of any failure by it to satisfy at any time the provisions of paragraph 2 above;
and

 

it will use its commercially reasonable efforts, upon the request of an Affected
Noteholder and subject to any applicable confidentiality or regulatory
restrictions applicable to it or the Retention Parent, to make materially
relevant information (including, but not limited to, the credit quality and
performance of the Loan Assets and cash flows) available as may reasonably be
required and requested by such Affected Noteholder so that it may ensure
compliance with the provisions of the Retention Requirements applicable to it
provided such information is in the possession or the Retention Holder or
reasonably obtainable by the Retention Holder at the expense of the requesting
Affected Noteholder and provided further that such Affected Noteholder agrees to
keep confidential such information provided to it by the Retention Holder in
accordance with the terms and conditions of a mutually agreeable confidentiality
agreement to be entered into by such Affected Noteholder with the Retention
Holder prior to its receipt of such information (provided that such Affected
Noteholder may share such information with any applicable regulatory authority
as may be necessary for it to ensure compliance with the provisions of the
Retention Requirements applicable to it).

 

As used in this letter,

 

“Affected Noteholder” means each Noteholder subject to a Retention Requirement
Law.

 

“AIFMD” means European Union Directive 2011/61/EU on Alternative Investment Fund
Managers;

 

“AIFMD Level 2 Regulation” means Section 5 of the European Union Commission
Delegated Regulation (EU) 231/2013 supplementing Article 17 of the AIFMD;

 

E-4

--------------------------------------------------------------------------------

 

 

“Articles 404-410” means Articles 404-410 of the CRR;

 

“Co-Managers” means MUFG Securities Americas Inc. and Wells Fargo Securities,
LLC.

 

“CRR” means the EU Capital Requirements Regulation (Regulation (EU) 575/2013) as
published on June 27, 2013;

 

“EBA” means the European Banking Authority and/or its predecessor, the Committee
of European Banking Supervisors and any successor or replacement agency or
authority.

 

“net economic interest”, shall have the meaning given thereto in the applicable
Retention Requirement Laws;

 

“Retention Requirement Laws” means the Solvency II Level 2 Regulation, the AIFMD
Level 2 Regulation and Articles 404-410, together with any applicable
guidelines, technical standards and related documents published by the EBA or
the European Commission;

 

“Solvency II” means Article 135(2) of European Union Directive 2009/138/EC on
the taking-up and pursuit of the business of Insurance and Reinsurance; and

 

“Solvency II Level 2 Regulation” means Article 254 of European Union Commission
Delegated Regulation (EU) 2015/35 supplementing Solvency II.

 

For the avoidance of doubt, the purchase by the Retention Parent or by the
Retention Holder of assets for its own account may include commitments or other
agreements to purchase assets for its own account, which may be settled with it
or at its direction.

 

Notwithstanding any other provision of this letter, each of the Trustee, the
Issuer and the Initial Purchaser, by accepting the benefit of this letter,
agrees that it may not, prior to the date which is one year and one day (or if
longer, any applicable preference period then in effect plus one day) after the
payment in full of all Notes of the Issuer, and all notes issued by or other
debt obligations of the Retention Holder, institute against, or join any other
Person in instituting against, the Retention Holder any bankruptcy,
reorganization, arrangement, insolvency, winding-up, moratorium or liquidation
proceedings, or other proceedings under U.S. federal or state bankruptcy or
similar laws. Nothing in this paragraph 6 shall preclude, or be deemed to stop,
the Trustee (for the benefit of the Affected Noteholders):

 

from taking any action prior to the expiration of the aforementioned period in
(i) any case or proceeding voluntarily filed or commenced by the Retention
Holder, or (ii) any involuntary insolvency proceeding filed or commenced by a
Person other than the Retention Holder; or

 

from commencing against the Retention Holder or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
winding-up, moratorium or liquidation proceeding.

 

The provisions of this paragraph 6 shall survive the termination of this letter,
the Indenture and the transactions contemplated hereby and thereby.

 

E-5

--------------------------------------------------------------------------------

 

 

Notwithstanding any other provision of this letter, each party hereto and each
of the Trustee, the Issuer and the Initial Purchaser, by accepting the benefit
of this letter, agrees that:

 

The obligations of each party to this letter are at all times limited recourse
obligations of such party payable solely from such party’s assets available at
such time, and, following realization of such assets and application of the
proceeds thereof, all obligations of and any claims against such party hereunder
or in connection herewith after such realization shall be extinguished and shall
not thereafter revive.

 

No recourse shall be had against any officer, director, employee, shareholder,
member, manager, partner, authorized person or incorporator of any party hereto,
of its manager, of its affiliates, or of its successors or assigns for any
amounts payable under this letter.

 

The foregoing provisions of this paragraph 8 shall not:

 

prevent recourse by the Trustee (for the benefit of the Affected Noteholders) to
such party’s assets for amounts due, if any, by such party hereunder;

 

constitute a waiver, release or discharge of any obligation of such party under
this letter until all such assets have been realized; or

 

limit the right of the Trustee (for the benefit of the Affected Noteholders) to
name either party hereto as a party defendant in any proceeding or in the
exercise of any other remedy under this letter, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any Person referred to in paragraph 7(b).

 

The provisions of this paragraph 7 shall survive the termination of this letter,
the Indenture and the transactions contemplated hereby and thereby.

 

This letter is binding on the parties hereto, their successors and permitted
assigns, and is for the benefit of the Issuer, the Trustee (for the benefit of
the Affected Noteholders) and the Initial Purchaser, their successors and
permitted assigns as provided herein. No other Person shall be deemed a third
party beneficiary of this letter.

 

This letter shall be governed by, and construed in accordance with, the internal
laws of the State of New York.

 

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

E-6

--------------------------------------------------------------------------------

 

 

  Very Truly Yours,                         HERCULES CAPITAL, INC.,
as the Seller and Servicer               By:         Name:       Title:        
                 

HERCULES CAPITAL FUNDING 2019-1

LLC, as Retention Holder

              By:         Name:       Title:  

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------

 

 

Exhibit F
to Sale and
Servicing Agreement

 

HERCULES CAPITAL FUNDING TRUST 2019-1

 

SERVICER OFFICER’S CERTIFICATE

 

[●], 201[_]

 

Reference is made to the Sale and Servicing Agreement, dated as of January 22,
2019 (the “Servicing Agreement”), by and among Hercules Capital Funding Trust
2019-1, as the Issuer, Hercules Capital Funding 2019-1 LLC, as the Trust
Depositor, Hercules Capital, Inc., as the Seller and the Servicer (in such
capacity, the “Servicer”) and U.S. Bank National Association as the Trustee (in
such capacity, the “Trustee”) and the Backup Servicer relating to the Hercules
Capital Funding Trust 2019-1 Asset Backed Notes. Terms defined by the Servicing
Agreement, wherever used herein, unless otherwise defined herein, shall have the
same meanings as are prescribed by the Servicing Agreement.

 

OPTION 1:

 

Pursuant to Section 5.02(e), the undersigned, in its capacity as Servicer,
hereby requests the documents described on Schedule A hereto in connection with
its servicing activities.

 

OPTION 2:

 

The undersigned, in its capacity as Servicer, hereby certifies that the Loan
described on Schedule A hereto is required to be repurchased or substituted
pursuant to and in accordance with Section 11.01 of the Servicing Agreement.
Enclosed herewith is a completed Request for

 

Release of Documents in the form of Exhibit M to the Servicing Agreement with
respect such Loan.

 

Executed as of the date set forth above.

 

 

HERCULES CAPITAL, INC.,

as Servicer

              By:     Name:   Title:

 

 

 

 

 

 

F-1

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

 

 

 

 

 

 

F-2

--------------------------------------------------------------------------------

 

 

Exhibit G
to Sale and
Servicing Agreement

 

List of Loans

 

 

See below

 

 

 

 

 

Accounting

System

Number /

Collateral ID

Outstanding

Balance at

Cutoff Date

Funding

Maturity

Date

Loan Type

Agent Status

Agent

Note

Status

UCC Filing in

Seller’s Name

 

 

 

 

 

             

 

 

 

 

 

 

 

G-1

--------------------------------------------------------------------------------

 

 

Exhibit H-1
to Sale and
Servicing Agreement

 

FORM OF QUARTERLY REPORT

 

 

[On file with the Servicer.]

 

 

 

 

 

 

 

H-1-1

--------------------------------------------------------------------------------

 

 

Exhibit H-2
to Sale and
Servicing Agreement

 

FORM OF MONTHLY REPORT

 

 

 

[On file with the Servicer.]

 

 

 

 

 

 

 

H-2-1

--------------------------------------------------------------------------------

 

 

Exhibit I
to Sale and
Servicing Agreement

 

[reserved]

 

 

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------

 

 

Exhibit J
to Sale and
Servicing Agreement

 

[RESERVED]

 

 

 

 

 

 

 

 

J-1

--------------------------------------------------------------------------------

 

 

Exhibit K
to Sale and
Servicing Agreement

 

FORM OF ANNUAL CERTIFICATION REGARDING REQUIRED LOAN DOCUMENTS

 

   

[●], 20[__]

Hercules Capital Funding 2019-1 LLC,
  as the Trust Depositor
c/o Hercules Capital, Inc. 

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060

         

Hercules Capital, Inc., as Seller and Servicer
Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

   

 

 

Re:

Sale and Servicing Agreement dated as of January 22, 2019 – Hercules Capital
Funding Trust 2019-1

 

Ladies and Gentlemen:

 

In accordance with Section 2.11(e) of the above–captioned Sale and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Custodian, hereby
certifies that during the calendar year ended December 31, 20[__] (the
“Certification Period”): (i) in accordance with the terms of the Agreement, the
Custodian held the Required Documents for each of the Loans identified on Annex
I hereto, (ii) during the Certification Period, the Custodian released from its
custody the Required Loan Documents relating to the Loans identified on the
release report, attached to the list of Loans attached as Annex I hereto, and
(iii) the reason given for the release, as applicable, of all Required Loan
Documents relating to the Loans described in clause (ii) above are described in
Annex I.

 

The Custodian has made no independent examination of any such documents beyond
the review specifically required in the Agreement.

 

****

 

 

 

 

K-1

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL

ASSOCIATION, as the Custodian

              By:

 

   

Name:

Title:

 

 

 

 

 

 

 

 

K-2

--------------------------------------------------------------------------------

 

 

Annex I

 

 

 

LOANS FOR WHICH REQUIRED DOCUMENTS WERE HELD IN CUSTODY

 

(January 1, 20[__] to December 31, 20[__])

 

Loan Number

 

Obligor’s Name

Address

Required Documents

 

 

 

     

 

 

 

     

 

 

 

     

 

 

 

 

 

 

K-3

--------------------------------------------------------------------------------

 

 

Exhibit L-1
to Sale and
Servicing Agreement

 

FORM OF INITIAL CERTIFICATION

 

   

January 22, 2019

     

Hercules Capital Funding 2019-1 LLC,
  as the Trust Depositor
c/o Hercules Capital, Inc. 

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060

 

Guggenheim Securities, LLC,

as Initial Purchaser (the “Initial Purchaser”)

330 Madison Avenue

New York, NY 10017

Re: Hercules Capital Funding Trust 2019-1

Facsimile No.: (704) 374 6495

     

Hercules Capital, Inc., as Seller and Servicer
Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

   

 

 

Re:

Sale and Servicing Agreement dated as of January 22, 2019 – Hercules Capital
Funding Trust 2019-1

 

Ladies and Gentlemen:

 

In accordance with Section 2.11(a) of the above–captioned Sale and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Custodian, hereby
certifies that, except as noted on the attachment hereto, if any (the “Loan
Exception Report”), it has received each of the Required Loan Documents required
to be delivered to it pursuant to Section 2.08 of the Agreement with respect to
each Loan listed in the List of Loans and the documents contained therein appear
to be properly executed (if applicable) and related to such Loan and bear
original signatures to the extent required under the definition of Required Loan
Documents. Capitalized terms used but not defined herein have the meanings set
forth in the Agreement.

 

The Custodian has made no independent examination of any such documents beyond
the review specifically required in the Agreement.

 

 

****

 

 

 

 

L-1-1

--------------------------------------------------------------------------------

 

 

The Custodian makes no representations as to: (i) the validity, legality,
sufficiency, enforceability or genuineness of any such documents or any of the
Loans identified on the List of Loans, or (ii) the collectibility, insurability,
effectiveness or suitability of any such Loan.

 

 

 

U.S. BANK NATIONAL

ASSOCIATION, as the Custodian

        By:

 

   

Name:

Title:

 

 

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1
Initial Certification of the Custodian

 

L-1-2

--------------------------------------------------------------------------------

 

 

LOAN EXCEPTION REPORT

 

[________]

 

 

 

 

 

 

 

 

 

L-1-3

--------------------------------------------------------------------------------

 

 

Exhibit L-2
to Sale and
Servicing Agreement

FORM OF FINAL CERTIFICATION

   

[______], 2019

     

Hercules Capital Funding 2019-1 LLC,
  as the Trust Depositor
c/o Hercules Capital, Inc. 

Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1
Telephone: (650) 289-3060

 

Guggenheim Securities, LLC,

as Initial Purchaser (the “Initial Purchaser”)

330 Madison Avenue

New York, NY 10017

Re: Hercules Capital Funding Trust 2019-1

Facsimile No.: (704) 374 6495

     

Hercules Capital, Inc., as Seller and Servicer
Palo Alto, California 94301

Re: Hercules Capital Funding Trust 2019-1

Telephone: (650) 289-3060

         

Re:

Sale and Servicing Agreement dated January 22, 2019 – Hercules Capital Funding
Trust 2019-1

 

Ladies and Gentlemen:

 

In accordance with Section 2.11 of the above-captioned Sale and Servicing
Agreement (such agreement as amended, modified, waived, supplemented or restated
from time to time, the “Agreement”), the undersigned, as the Custodian, hereby
certifies that, except as noted on the attachment hereto, if any (the “Loan
Exception Report”) as to each Loan listed on the List of Loans (other than any
Loan paid in full or listed on the attachment hereto), it has reviewed the
documents identified on the related List of Loans and required to be delivered
to it pursuant to Section 2.08 of the Agreement and has determined that all such
documents are in its possession, and relate to such Loan. Capitalized terms used
but not defined herein have the same meanings set forth in the Agreement.

 

The Custodian has made no independent examination or inquiry of such documents
beyond the review specifically required in the Agreement.

 

The Custodian makes no representations as to: (i) the validity, legality,
enforceability or genuineness of any such documents contained in each or any of
the Loans identified on the List of Loans, (ii) the collectibility,
insurability, effectiveness or suitability of any such Loan, or (iii) the
compliance by such documents with statutory or regulatory guidelines.

 

****

 

 

 

L-2-1

--------------------------------------------------------------------------------

 

 

 

U.S. BANK NATIONAL

ASSOCIATION, as the Custodian

       

By:

   

Name:

   

Title:

       

 

 

 

 

 

 

 

 

 

 

 

 

Hercules Capital Funding Trust 2019-1
Final Certification

 

L-2-2

--------------------------------------------------------------------------------

 

 

LOAN EXCEPTION REPORT

 

[________]

 

 

 

 

 

 

 

 

L-2-3

--------------------------------------------------------------------------------

 

 

Exhibit M
to Sale and
Servicing Agreement

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To:

U.S. Bank National Association,

as the Trustee

One Federal Street, 3rd Floor

Boston, Massachusetts 02110

Attn: Jack Lindsay

Ref: Hercules 2019-1

 

U.S. Bank National Association,

as the Custodian

1719 Otis Way

Florence, South Carolina 29501

Attention: Steven Garrett

Ref: Hercules Capital Funding Trust 2019-1

 

Re:

Sale and Servicing Agreement dated January 22, 2019 – Hercules Capital Funding
Trust 2019-1

 

In connection with the administration of the pool of Loans held by you, we
request the release, and acknowledge receipt, of the (Loan File/[specify
document]) for the Loan described below, for the reason indicated.

 

Obligor’s Name, Address & Zip Code:

 

Loan Number:

 

Reason for Requesting Documents (check one)

 

______1.

Loan paid in full

 

(Servicer hereby certifies that all amounts received in connection therewith
have been credited to the Principal and Interest Account.)

   

______2.

Loan liquidated

 

(Servicer hereby certifies that all proceeds of foreclosure, insurance or other
liquidation have been finally received and credited to the Principal and
Interest Account.)

   

______3.

Loan in foreclosure

   

______4.

Loan sold, repurchased or substituted pursuant to Article II or XI of the Sale
and Servicing Agreement (Servicer hereby certifies that the repurchase price to
the extent required has been credited to the Principal and Interest Account
and/or remitted to the Trustee for deposit into the Note Distribution Account
pursuant to the Sale and Servicing Agreement.)

 

M-1

--------------------------------------------------------------------------------

 

 

______5.

Collateral being released pursuant to Sections 2.10 or 5.02 of the Sale and
Servicing Agreement.

   

______6.

Loan Collateral or associated loan document being substituted, released, revised
or subordinated.

   

______7.

Other [Specify.]

 

If box 1, 2 or 4 above is checked, and if all or part of the Trustee’s document
file was previously released to us, please release to us our previous receipt on
file with you, as well as any additional documents in your possession relating
to the above specified Loan.

 

If box 3, 5 or 6 above is checked, upon our return of all of the above documents
(or the appropriate substitutes therefor, if applicable) to you, please
acknowledge your receipt by signing in the space indicated below, and returning
this form.

 

     

HERCULES CAPITAL, INC., as the

Servicer

                         

By:

       

Name:

       

Title:

       

Date:

           

Documents returned to Trustee:

             

U.S. BANK NATIONAL

ASSOCIATION, as the Trustee

                     

By:

       

Name:

       

Title:

       

Date:

       

 

 

M-2

 

 